Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 1 of 182




                    Exhibit 1
craigslist I about I FOSTA                                                     https:!!www.craigslist.org/about'FOSTA
                         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page   2 of 182


           CL about > FOSTA




            US Congress recently passed HR 1865, "FOSTA",
            seeking to subject websites to criminal and civil
            liability when third parties (users) misuse online
            pe.rs,n-Pls           Y.


            Any tool or service can be misused. We can't take such
            risk without jeopardizing all our other services, so
            we have regretfully taken craigslist personals offline.
            Hopefully we can bring them back some day.

            To the millions of spouses, partners, and couples who
            met through craigslist, we wish you every happiness!




                             © 2020 craigslist help safety privacy feedback termsnew about mobile



1 of 1                                                                                                 8/27/20, 12:48 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 3 of 182




                    Exhibit 2
New addition to site-wide rules regarding the use of Reddit to conduc...
                                                         https://www.reddit.comiriannouncementslcomments/863xcknew_add...
                        Case 1:18-cv-01552-RJL Document 34-4    Filed 08/31/20 Page 4 of 182


                          Q Search                                                         LOG IN       SIGN UP   S


                                            ♦ I        N...                                             X CLOSE




                                 +     Posted by u/Reddit-Policy S    2 years ago
                                 0
                                       New addition            to site - wide rules regarding           the
                                       use of Reddit to conduct                 transactions

                                       Hello All—

                                       We want to let you know that we have made a new addition to
                                       our content policy forbidding transactions for certain goods and
                                       services. As of today, users may not use Reddit to solicit or
                                       facilitate any transaction or gift involving certain goods and
                                       services, including:

                                        • Firearms, ammunition, or explosives;
                                        • Drugs, including alcohol and tobacco, or any controlled
                                          substances (except advertisements placed in accordance
                                          with our advertising policy);
                                        • Paid services involving physical sexual contact;
                                        • Stolen goods;
                                        • Personal information;
                                        • Falsified official documents or currency

                                       When considering a gift or transaction of goods or services not
                                       prohibited by this policy, keep in mind that Reddit is not
                                       intended to be used as a marketplace and takes no
                                       responsibility for any transactions individual users might
                                       decide to undertake in spite of this. Always remember: you are
                                       dealing with strangers on the internet.

                                       EDIT: Thanks for the questions everyone. We're signing off for
                                       now but may drop back in later. We know this represents a
                                       change and we're going to do our best to help folks understand
                                       what this means. You can always feel free to send any specific
                                       questions to the admins here.
                                       34% Upvoted
                                       IP 13.0k Comments A Share A           Save 0 Hide   I   Report




1 of 15                                                                                                               8 27/20, 12:50 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 5 of 182




                    Exhibit 3
Hours After FOSTA Passes, Reddit Bans 'Escorts' and 'SugarDaddy'...
                                                            about:reader?uthhttps://reason.com/2018/03/22/reddit-bans-escort-...
                          Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 6 of 182




                    reason.com



                    Hours After FOSTA Passes, Reddit
                    Bans 'Escorts' and 'SugarDaddy'
                    Communities
                    Elizabeth Nolan Brown

                    5-6   minutes




                                                         This community has been banned

                                             This subrecldit was banned due to a violation of our content policy
                                                                     Banned 7 hoits ago.


                                                                       BACK TO poorwr




                    screenshot/Reddit

                    Sometime around 2 a.m. last night, Reddit banned several long-
                    running sex worker forums from the platform. The move comes
                    just hours after the Senate passed a bill making_thgital
                    facilitation of prostit tion a federal crime. Under the new law,
                    social media sites and other hubs of user-generated content
                    can be held criminally liable.



1 of                                                                                                               8/27/20, 12:55 PM
Hours After FOSTA Passes, Reddit Bans 'Escorts' and 'SugarDaddy'...
                                                         about seaderThrl=https:fireason.comi2018/03/22/reddit-bans-escort-...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 7 of 182


                   For months, sex workers have warned that the passage of
                    "SESTA" or "FOSTA"—two similarly bad bills that were
                    competing for dominance; FOSTA passed yesterday —would
                    mark the end of all online forums for communication with clients,
                    lawyers, or each other. To sex workers like Liara Roux, Louise
                   Partridge, and Jiz Lee, Reddit's takedown of these subreddits
                    confirmed their fears about the new legislation.

                   Even if individuals aren't targeted by law enforcement for
                    placing ads, and even if individual cases brought by state
                    prosecutors are struck down as unconstitutional, a lot of
                    platforms will preemptively ban anything remotely related to sex
                    work rather than risk it.

                    So far, four subreddits related to sex have banned: Escorts,
                    Male Escorts, Hookers, and SugarDaddy. None were what
                    could accurately be described as advertising forums, though (to
                    varying degrees) they may have helped connect some people
                    who wound up in "mutually beneficial relationships." The escort
                   forums were largely used by sex workers to communicate with
                   one another, according to Partridge. Meanwhile, the "hooker"
                   subreddit "was mostly men being disgusting," according to
                   Roux, "but also was a place that sometimes had people
                   answering educational questions in good faith."

                   If you visit the Reddit "Hooker" community now, you'll see a
                    notice that "this subreddit was banned due to a violation of our
                    content policy." The "Escorts" and "Male Escots" pages
                    provides a little more detail: "This subreddit was banned due to
                   a violation of our content policy, specifically, a violation of


2 of 4                                                                                                        8/27/20, 12:55 PM
Hours After FOSTA Passes, Reddit Bans 'Escorts' and 'SugarDaddy'...
                                                         about seaderThrl=https:fireason.comi2018/03/22/reddit-bans-escort-...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 8 of 182


                   Reddit's policy against transactions involving prohibited goods
                   or services."

                   Reddit yesterday announced changes to its content policy, now
                   forbidding "transactions for certain goods and services,"
                    including "firearms, ammunition, or explosives" and "paid
                   services involving physical sexual contact." While some of the
                    prohibited exchanges are illegal, many are not.

                    Yet they run close enough up against exchanges that could be
                    illegal that it's hard for a third-party like Reddit to differentiate.
                   And the same goes for forums where sex workers post
                    educational content, news, safety and legal advice. Without
                    broad Section 230 protections, Reddit could be in serious
                   financial and legal trouble if they make the wrong call.

                    Some have suggested that the new content policy, not FOSTA,
                    is to blame for the shutdown of the sex-related subreddits. But
                   FOSTA may also help explain Reddit's new content policy
                   overall. (Reddit did not respond to my request for comment
                   Thursday morning.)

                   FOSTA seriously chips away at Section 230, the federal
                    provision that protects web publishers from being treated as the
                   speaker of user-generated content. Proponents of FOSTA have
                    insisted this is just a renovation of Section 230, not a demolition.
                   But as Sen. Ron Wyden (D-Ore.) —who coauthored the Section
                   230 language in the '90s—noted yesterday, once you carve out
                    a loophole for one bad thing (in this case, the change is
                    allegedly meant to stop sex trafficking), it's easy for legislators



3 of 4                                                                                                        8/27/20, 12:55 PM
Hours After FOSTA Passes, Reddit Bans 'Escorts' and 'SugarDaddy'...
                                                         about seaderThrl=https:fireason.comi2018/03/22/reddit-bans-escort-...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 9 of 182


                   and courts to carve out loopholes and justifications for
                   everything.

                    After all, murder is pretty bad. And everyone's pretty jazzed up
                    about the "opioid epidemic" right now. Guns, too. Do you think
                    Congress can resist asking if websites that facilitate these
                    crimes shouldn't be just as liable as those that broker sex?

                   But as Wyden also pointed out yesterday, this strategy doesn't
                    mean that more sex traffickers—or murderers, illegal arms
                    dealers, etc. —will be caught and punished (and perhaps less
                   overall, for a vareity of reasons). It just means treating websites
                    like the criminals instead —which would make the government a
                    lot of money, but do nothing for safety or justice.

                    "Section 230 was never about protecting incumbents," Wyden
                   told his colleagues from the Senate floor Wednesday. Yet
                    "despite the fact that section 230 undergirds the framework of
                   the internet as we know it today, there's a signifficant effort to
                   take it down and collapse it." The result will be "an enourmous
                    chilling effect on speech in America," Wyden warned.

                   Looks like we're already seeing the effects.




4 of 4                                                                                                        8/27/20, 12:55 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 10 of 182




                    Exhibit 4
How a New Senate Bill Will Screw Over Sex Workers       aboutreaderTurl-https://www.rollingstone.coin/politics/politics-feat...
                     Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 11 of 182




                  rollingstone.com


                  How a New Senate Bill Will Screw
                  Over Sex Workers
                   Tina Horn

                  10-13 minutes


                  March 23, 2018 9:33PM ET


                  Although designed to protect them, the
                  controversial anti-sex trafficking bill could harm
                  consensual sex workers




                                                    I


                                                        •




1 of 13                                                                                                       8/27/20, 12:56 PM
How a New Senate Bill Will Screw Over Sex Workers       aboutreader?url=https://www.rollingstone.cornipoliticsipolitics-feat...
                     Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 12 of 182


                  SESTA has been touted as a provision whose purpose is
                  protecting children and girls from serial rape.

                  Andreas Arnold/picture-alliance/dpa/AP Images

                  On Wednesday, the Senate passed the Stop Enabling Sex-
                  Trafficking Act by a bipartisan consensus of 97-2. SESTA
                  amends Section 230 of the 1996 Communications Decency Act,
                  a federal provision which protects online publishers — from
                  Facebook to The Erotic Review— from being held liable for
                  third-party user posts on their sites.

                  This development comes nearly a month after the House of
                  Representatives passed the Allow States and Victims to Fight
                  Online Sex Trafficking Act or FOSTA at a vote of 388-25,
                  making posting or hosting online prostitution ads a federal
                  crime.

                  After receiving this overwhelming Congressional approval,
                  FOSTA-SESTA is now headed to President Trump's desk. Last
                  month, Trump tweeted that he vowed to fight the "epidemic" of
                                                                                                        :1.
                  I Windt   I LI C11111,01‘11 19, JLJ IL lb   ellpeldleti   LI IcIL I le   VVIII JI91 I IL HILL/ IcIVV.



                  Bolstered in part by a PSA featuring celebrities — including Amy
                  Schumer and Seth Meyers — SESTA has been touted as a
                  provision whose purpose is protecting children and girls from
                  serial rape. Its authors and supporters have framed Section 230
                  as a loophole which allows websites to profit from forums which
                  "knowingly assist, facilitate, or support sex trafficking."




2 of 13                                                                                                                   8/27/20, 12:56 PM
How a New Senate Bill Will Screw Over Sex Workers       aboutreader?url=httpsiiwww.rollingstone.con/politicsipolitics-feat...
                     Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 13 of 182




                  If SESTA becomes law, victims of human trafficking will be able
                  to sue the websites their abusers may have used to
                  communicate with one another. The implications reach beyond
                  justice for survivors, however, as consensual sex workers may
                  be charged with facilitating prostitution if they use an online
                  forum to exchange safety information such as bad date lists.
                  The threat of prosecution has already led such forums to simply
                  shut down rather than face potential legal liability. When sex
                  workers don't have access to digital resources — such as
                  Craigslist, Backpage, Rentboy or MyRedBook — they often
                  engage in high-risker street work.

                  "I fear this legislation will not stop human trafficking," says Nat

3 of 13                                                                                                      8/27/20, 12:56 PM
How a New Senate Bill Will Screw Over Sex Workers       aboutreader?url=https://www.rollingstone.cornipoliticsipolitics-feat...
                     Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 14 of 182


                  Paul, a new appointee to the U.S. Advisory Council on
                  Trafficking. Paul is a former sex worker and trafficking survivor,
                  which she emphasizes are two different things. Like any other
                  kind of abuse, trafficking thrives when victims can be isolated.
                  Without free Internet forums, sex workers of all kinds will lose
                  access to resources that can help them to both survive and
                  thrive.

                  "The system should work to better understand human trafficking
                  as a whole, instead of sensationalizing end-demand myths of
                  girls stolen and exploited," says Paul.

                  Many grassroots organizations run by current and former sex
                  workers have been voicing dissent against FOSTA and SESTA
                  for months. They've clarified that sex workers choose to trade
                  companionship, entertainment, fetish play, and other services to
                  fellow adults, while those who are victims of trafficking are
                  forced into providing such services against their will. The
                  hashtag campaigns #LetUsSurvive and
                  #SurvivorsAgainstSESTA have illustrated that many consensual
                  sex workers believe they will be harmed by this bill that is
                  supposedly designed to protect them.

                  The national ACLU is among the organizations who have
                  publicly voiced their opposition to FOSTA-SESTA. In a
                  statement sent to the Senate Commerce committee last
                  November, they argued: "Online providers cannot and should
                  not be subjected to criminal liability merely for facilitating the
                  speech of others — even if elements of those communications
                  are distasteful or even unlawful." The organization added that


4 of 13                                                                                                        8/27/20, 12:56 PM
How a New Senate Bill Will Screw Over Sex Workers       aboutreader?url=https://www.rollingstone.cornipoliticsipolitics-feat...
                     Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 15 of 182


                  such liability will actually make it more difficult to expose
                  criminal activity.

                  "This legislation will drive demand into the street corners, the
                  back alleys," explains Paul. "It will stifle meaningful discussions
                  on education and safety, perpetuatina the very problems they
                  hoped to resolve."

                  Elliot Harmon, an activist with the Electronic Frontier Foundation
                  a nonprofit organization that defends digital civil liberties, is
                  concerned that online platforms are going to swiftly adopt
                  automated filtering technologies.

                  `When platforms over-censor their users, marginalized
                  communities are often silenced disproportionately," he points
                  out.

                  While it is unclear if and when the bill will be made into law, it
                  took less than 24 hours for some of its critics' fears to become
                  reality.

                  Late Wednesday night, Reddit administrators banned the
                  subreddits Escorts, Male Escorts, Hookers and SugarDaddy.

                  Alex Empire, who is the moderator of a subreddit called
                  Sexworkers, received a messaged from reddit administrator
                  zippylooda warning her that "any post that could facilitate the
                  connection of sex sellers and sex buyers would be a violation"
                  of the update to reddit's content policy.

                  Empire describes /r/sexworkers as "a community forum for sex
                  workers, clients, and even those unaffiliated with the industry to



5 of 13                                                                                                        8/27/20, 12:56 PM
How a New Senate Bill Will Screw Over Sex Workers       aboutreader?url=https://www.rollingstone.cornipoliticsipolitics-feat...
                     Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 16 of 182


                  come together and ask questions and share resources." She is
                  attempting to follow the admin guidelines to bring the subreddit
                  into compliance.

                  "I fear that by the time FOSTA is signed into law all of our
                  resources will be aone," she says.

                  By Thursday morning, Cityvibe, an adult dating website which
                  offered listings for "escort videos, BDSM, massage, and more,"
                  had shuttered. Models who had paid for ads on the site took to
                  social media, expressing outrage that their money had not been
                  refunded.

                  On Friday, the entire "Personals" section of Craigslist, including
                  the iconic "Missed Connections" column, was replaced by a
                  message from the company, explaining that the risk of offering
                  this tool would "jeopardize" all of their services.

                  Their statement concluded: "To the millions of spouses,
                  partners, and couples who met through craigslist, we wish you
                  every happiness!"

                  Sex workers and the peer-led organizations that serve them are
                  preparing for the worst. Red Light Legal, which offers legal
                  representation to anyone in the sex trades, is hosting an online
                  know your rights workshop for creating arrest plans. Various
                  informal groups are holding in person meetings to discuss safe
                  ways to continue conducting business, as well as how to
                  support the most marginalized among them.

                  Red, a community organizer with the Chicago-based
                  organization Support Ho(s)e, anticipates that community


6 of 13                                                                                                        8/27/20, 12:56 PM
How a New Senate Bill Will Screw Over Sex Workers       aboutreader?url=https://www.rollingstone.cornipoliticsipolitics-feat...
                     Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 17 of 182


                  creativity will tested. "People will find ways to build new, or dust
                  off old, methods of communication and outreach," they say. "I
                  hope we can demonstrate that the best way to support survivors
                  is by giving them access to safer housing, cash benefits, food
                  stamps, visas, living-wage work, and life/gender affirming
                  medical care immediately without red-tape."

                  Overall, the sex work community is devastated that this bill will
                  take community resources away from consensual workers while
                  doing demonstrably little to abolish trafficking or offer care to
                  those who have been trafficked.

                  "Congress fucked up big time and is placing lives in harm
                  because of ill informed best intentions," says Paul.




                                                                   PMC
                  © 2020 Penske Media Corporation

                  Verify it's you

                  To help keep your account secure, please log-in again.

                  Please log in

                  You are no longer onsite at your organization. Please log in.
                  For assistance, contact your corporate administrator.



7 of 13                                                                                                        8/27/20, 12:56 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 18 of 182




                    Exhibit 5
Craigslist Shifts Personal Ads for Fear of New Internet Law
                                                         aboutreader?url=https://wwwwired.corn/story/craigslist-shuts-perso...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 19 of 182




                    wired.com


                    Craigslist Shuts Personal Ads for
                    Fear of New Internet Law
                    Nitasha Tiku
                    6-7 minutes




                    Online classified site Craigslist abruptly shut its personals
                    section just days after Congress approved a bill expanding the
                    criminal and civil liability of website operators over user-
                    generated content. President Trump is expected to soon sign
                    the measure into law.

                    In an attempt to curb sex trafficking, the Allow States and
                    Victims to Fight Online Sex Trafficking Act (FOSTA) amends a
                    bedrock law — Section 230 of the Communications Decency
                    Act — that helped the internet flourish by shielding websites
                    from liability for outside content.

                    Reddit also shuttered sections of its website as part of a policy.
                    update that prohibited "paid services involving physical sexual
                    contact," but the company did not specifically call out FOSTA.
                    Reddit's policy change appears to have affected the sections
                    Escorts, Male Escorts, Hookers, and SugarDaddy.

                    Those moves, and others by less popular sites, appeared to



1 of 5                                                                                                        8/27/20, 12:57 PM
Craigslist Shifts Personal Ads for Fear of New Internet Law
                                                         aboutreader?url=https://wwwwired.corn/story/craigslist-shuts-perso...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 20 of 182


                    validate the concerns of the bill's opponents, who said the
                    measure would prompt some site operators to ban or remove
                    content to avoid running afoul of the new law. The measure
                    weakens the "Good Samaritan" clause in Section 230 that
                    protected internet companies trying their best to moderate
                    illegal sex trafficking on their platforms. Legislators amended
                    that clause after a judge in California dismissed criminal
                    charges against Backpage.com over online ads featuring
                    underage girls because, the judge said, the website and its
                    CEO were shielded by Section 230.

                    Liara Roux, a sex worker, political organizer, and adult-media
                    producer and director, says a handful of other sites shut
                    advertising forums, including The Erotic Review and CityVibe,
                    hours after FOSTA passed. "[E]verything we've been warning
                    people about for a year has been proven true within 24 hours,
                    before it's even signed into law," Roux said in an email to
                    WIRED.

                    VerifyHim, a tool that helps sex workers avoid abusive clients
                    and describes itself as "the biggest dating blacklist database on
                    earth," also said Thursday that it is "working to change the
                    direction of the site." Kate D'Adamo, a partner with the
                    consulting firm Reframe Health and Justice, says VerifyHim has
                    been a particularly vital safety and screening mechanism for sex
                    workers.

                    Roux says these recent closures come on the heels of other
                    efforts by tech companies that began in 2017, to ban or shadow
                    ban sex workers from their platforms. "Not one of these sites,


2 of 5                                                                                                        8/27/20, 12:57 PM
Craigslist Shifts Personal Ads for Fear of New Internet Law
                                                         aboutreader?url=https://wwwwired.corn/story/craigslist-shuts-perso...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 21 of 182


                    including the big social media companies acting in knee jerk
                    ways, wants this. ... The people who run safety resources are
                    scared, scared for themselves and scared for their friends," she
                    said.

                    In an announcement Thursday, Craiaslist said, "Any tool or
                    service can be misused. We can't take such risk without
                    jeopardizing all our other services, so we are regretfully taking
                    craigslist personals offline. Hopefully we can bring them back
                    some day." Craigslist did not respond to questions from WIRED.

                    Senator Richard Blumenthal (D-Connecticut), a cosponsor of
                    the bill, derided Craigslist's announcement. "If Craigslist is really
                    telling us that they can't run a page on their website without
                    knowingly facilitating sex trafficking, that would certainly be a
                    damning admission," he said in a statement. 1

                    In a statement, a spokesperson for Reddit said the site added a
                    section to its content policy "forbidding transactions for certain
                    classes of goods and services. Moving forward, we are
                    nrnhihitinn trnrienntinne that aria either illicit nr etrintly nnntrnllad.
                    Communities focused on such transactions and users who
                    attempt to conduct them will be banned from the site."

                    Reddit declined to say whether its policy change was related to
                    FOSTA, but the company signed a letter to members of
                    Congress earlier this month protesting the bill. The letter was
                    organized by Engine, a nonprofit representing tech startups,
                    and was also signed by Automattic (the company that owns
                    Wordpress), Patreon, Cloudflare, Twitter, Match Group (the


3 of 5                                                                                                        8/27/20, 12:57 PM
Craigslist Shifts Personal Ads for Fear of New Internet Law
                                                         aboutreader?url=https://wwwwired.corn/story/craigslist-shuts-perso...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 22 of 182


                    company that owns Tinder, OkCupid, and Match.com),
                    Pinterest, Wikimedia Foundation, Github, Medium, and Yelp.

                    The tech industry was initially united against this legislative
                    effort, but the Internet Association, a trade group representing
                    major tech firms, reversed its position under pressure from
                    Facebook, which was facing additional regulatory pressure from
                    the Russia investigation, WIRED reported in December. Reddit
                    is also a member of Internet Association, as is Google, which
                    lobbied heavily against earlier versions of the legislation.

                    Evan Engstrom, executive director of Engine, said he expected
                    this response given the ambiguity of the bill, especially for
                    websites "that have large user bases commenting on a range of
                    topics."

                    "This isn't at all a publicity thing. This is just a reality of how you
                    have to do business when there's potential criminal liability for
                    content that you may not necessarily see," says Engstrom. He
                    expressed hope Congress would amend the new law to remove
                    some of the ambiguity.

                    D'Adamo says she plans to reach out to members of Congress
                    and nonprofits that advocated for the bill. "They were pretty
                    explicit that sex workers and the community was wrong, and
                    within 48 hours, we have already started facing the collateral
                    consequences that everyone knew was coming.

                    "If this was about ending violence, then I want to know what
                    their commitment is for violence against people who trade sex,"
                    D'Adamo says.


4 of 5                                                                                                        8/27/20, 12:57 PM
Craigslist Shifts Personal Ads for Fear of New Internet Law
                                                         aboutreader?url=https://wwwwired.corn/story/craigslist-shuts-perso...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 23 of 182


                    1 UPDATE, 6:20PM: This article was updated to include a
                    statement from Senator Richard Blumenthal.

                    Internet Law

                 • Congress approved the new law to curb sex trafficking, but
                    opponents warned that it would dampen online speech.

                 • A Senate cosponsor argued in support of the bill in this article.

                 • Legislative maneuvering over the bill began in earnest when a
                    tech trade group opened the door to amending the
                    Communications Decency Act.




5 of 5                                                                                                        8/27/20, 12:57 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 24 of 182




                    Exhibit 6
8/27/2020             Case 1:18-cv-01552-RJL   Document
                                           Sex Workers          34-4
                                                       Say Porn on Google Filed    08/31/20
                                                                          Drive Is Suddenly        Page 25 of 182
                                                                                            Disappearing

                                                                                                     - UNITED STATES EDITION




    MUMliERBOARD
    TECHBY VICE


    Sex Workers Say Porn on Google DriveIs
    Suddenly Disappearing
    Sex workers are reporting that their Google Drive files are mysteriously locked or vanishing.


      a        By Samantha Cole



    March 21, 2018, 12:07pm            Kr]




    Porn performer Avey Mo n was trying to send the lucky winner of her Chaturbate
    contest his prize—one of her videos, titled "POV Blowjob"—through her Google
    Drive account. But it wouldn't send, and Google wasn't telling her why.
htqn://www.vice.coin/en_us/articlet9kgwnp:pom-on-google-drive-error                                                            14
8/17r)0/0             Case 1:18-cv-01552-RJL   Document
                                           Sex Workers          34-4
                                                       Say Porn on Google Filed    08/31/20
                                                                          Drive Is Suddenly        Page 26 of 182
                                                                                            Disappearing

                                                                                                     + UNITED STATES EDITION




    would feel like he got ripped off and never come back again or worse, he could
    actually file a complaint with Chaturbate about me and they can take money from
    me."


    She's not alone. Six porn performers I talked to and more on social media said that
    they suddenly can't download adult content they keep on Google Drive. They also
    said they can't a share that content with other accounts or send to clients. In some
    cases, the adult content is disappearing from Drive without warning or explanation.
    The porn performers I talked to started sounding the alarm on Twitter last week.
    They said that Google Drive no longer seemed sex-trade friendly, detailing error
    messages and sharing cloud storage alternatives with each other.


    When I asked about sexual content being blocked on Drive, a spokesperson for
    Google directed me to the Drive policy aagt—specifically the section on sexually
    explicit material, which says, "Do not publish sexually explicit or pornographic
    images or videos.... Additionally, we do not allow content that drives traffic to
    commercial pornography." Writing about porn and sex is permitted, the policy
    QtAtPQ ac long acit7Q not APPrIMPAniPd by QPX11 AllY Pxplirit irnAgPQ nr vidPrw.
    According to Google, Drive uses a combination of automated systems and manual
    review to decide what's in violation.


            "It's very oppressive. And it's making my job
            hellish."
    "I heard randomly that someone got one piece of their adult content flagged, that
    was stored on Google Drive," adult performer Melody Kush told me in Twitter
    direct messages. She's been using Google Drive for most of the last five and a half
    years she's worked as a performer full-time, but started using it more heavily for

hups://www.vice.comien_ustarticlel9kgwnpipom-on-google-drive-error                                                             2/14
8/17r)0/0             Case 1:18-cv-01552-RJL   Document
                                           Sex Workers          34-4
                                                       Say Porn on Google Filed    08/31/20
                                                                          Drive Is Suddenly        Page 27 of 182
                                                                                            Disappearing

                                                                                                     + UNITED STATES EDITION




    received an error message, saying that the item may violate Google's Terms of
    Service, with a link to request a review.


    The video title contained the phrase "cum show:' which Kush suspected triggered
    the system.


    But unlike Kush and Moon, others have gotten this error on videos even when the
    title isn't explicit. "It's just the content, which is the strange part," adult performer
    Lilly Stone told me in a Twitter direct message. Her Drive account contains mostly
    adult content, but her images aren't affected by this error—only videos, some of
    which have begun to disappear without warning or explanation.


    Read more: Google Docs Is Randomly Flagging Files for Violating its Terms of Service


    "It seems like all of our videos in Google Drive are getting flagged by some sort of
    automated system," Stone said. "We're not even really getting notified of it, the only
    way we really found out was one of our customers told us he couldn't view or
                       thP.   IfirlP41   AT    CP.T1t   him"



    Stone's files aren't removed from Drive, but when she tries to play the video or
    download it, she said Google gives her an error message: "Whoops! There was a
    problem playing this video" with an option to download the item, but the download
    link doesn't work.


    Some sex workers are wondering if this has something to do with the impending
    vote on the SESTA-FOSTA bill, which is on the Senate floor for debate this week.
    Performer Hailey Heartless told me that she's not sure if it's a "blitz" that Google is
    doing, or if it's just something many sex workers noticed at once, and got the


hups://www.vice.comien_ustarticlel9kgwnpipom-on-google-drive-error                                                             3/14
8/17r)0/0             Case 1:18-cv-01552-RJL   Document
                                           Sex Workers          34-4
                                                       Say Porn on Google Filed    08/31/20
                                                                          Drive Is Suddenly        Page 28 of 182
                                                                                            Disappearing

                                                                                                     + UNITED STATES EDITION




                                   Halley Heartless @SadistHailey • Mar 14, 2018
                                   Replying to @SadistHailey
                                   The rumors about them turning in full service sex workers are
                                   r.nmplatoly unvcrificrl hnwavor nrIngla ie 19-PHY zlIftWarltohznd
                                   over your data to the police whenever they wish, or LEA can
                                   purchase your data from them like any other customer.

                                   Halley Heartless
                                   @SadistHailey

                        With #sesta and #fosta coming, google might be under
                        pressure to crack down on consensual sex workers. This
                        applies to both regular accounts and Google suites
                        accounts. Best to have a back up email with a service like
                        protonmail and link it to important services (like Twitter) "
                        3:21 PM • Mar 14, 2018                                                              O
                        Q 115            Q 62 people are Tweeting about this


    It could also be that Google is simply, suddenly, deciding to enforce its Terms of
    Service. The fact remains that Google Drive is either glitching out and impacting
    people's livelihoods, or suddenly enforcing its Terms of Service without warning.
    Adult performer Ramona Flour told me in an email that she's been using a paid
    version of Drive with 1 TB of storage, which costs $9.99 a month, for five years, but
    she just started getting error messages last week.


    "It's very oppressive. And it's making my job hellish," Moon told me. "I'm still
    stressing about finding a way around this. I don't believe that Google should be
    allowed to dictate what you and another consenting adult send to each other
    through email."


    TAGGED:     PORN, TECH, MOTHERBOARD, SEX WORK, GOOGLE, DRIVE, ERROR, PORN PERFORMERS




hups://www.vice.comien_ustarticlel9kgwnpipom-on-google-drive-error                                                             4/14
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 29 of 182




                    Exhibit 7
The New Law That Killed Craigslist's Personals Could End the We...
                                                        about seaderThrl=https://www.thedailybeast.comithe-new-law-that-ki...
                      Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 30 of 182




                    thedailybeast.com


                   The New Law That Killed Craigslist's
                   Personals Could End the Web As
                   We've Known It
                   Elizabeth Nolan BrownUpdated Mar. 24, 2018 9:37AM
                   ET/ Published Mar. 23, 2018 11:14PM ET
                   8-11 minutes




                   For countless folks who came of age in the 00s, finding a
                    partner via the Craigslist personals section was a rite of
                    passage. I remember pouring over the ads with friends, amazed
                    at the sheer variety of sexual and romantic asks and desires out
                    there, the strange and tantalizing mix of anonymity and eros
                    and possibility. I brokered my best ongoing "casual encounter"
                    through the Craigslist personals. I know others who met long-
                    term partners and even spouses that way.

                    But as of Friday, the Craigslist personals section is no more.
                    Consider it one of the first—but certainly not the last —casualties
                    of new legislation passed by the Senate this week 97-2.

                   The bill, euphemistically known as the "Fight Online Sex
                    Trafficking Act," or FOSTA, was passed by the House of
                   Representatives in late February. It's been largely portrayed by
                    the media and those in Congress as an "anti-sex trafficking"

1 of 7                                                                                                        8/27/20, 1:55 PM
The New Law That Killed Craigslist's Personals Could End the We...
                                                          about seaderThrl=httpsilwww.thedailybeast.comithe-new-law-that-ki...
                        Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 31 of 182


                    measure. But while doing nothing to realistically fight sex
                    trafficking, it manages to muck up all sorts of other serious
                    things.

                   FOSTA will "subject websites to criminal and civil liability when
                    third parties (users) misuse online personals unlawfully,"
                    Craigslist explains in the brief notice that now appears in place
                    of potential partners if you try to go to a personals listing .

                   Under current law, the site can't be held legally liable if
                    someone uses veiled terms to solicit commercial sex —aka
                    prostitution —through the Craigslist personals. But FOSTA will
                    change that, opening up Craigslist (and every other digital
                    platform) to serious legal and financial jeopardy should it
                    accidently "promote" or "facilitate" prostitution.

                   Prostitution, mind you, is not sex trafficking, which has a distinct
                    meaning both colloquially and under the law. In the simplest
                    terms, prostitution involves consent and sex trafficking does not.

                    "Any tool or service can be misused," Craigslist said a
                                           MAL-.                               Inle •••:44-•,-“a4   n11
                    ,   LCILGI I ICI IL.    VVe Lia
                                                 r l I L LCIIW   bUlel   I   I ibr. VVILIIIJUL      CIII ULM


                    other services, so we are regretfully taking craigslist personals
                    offline. Hopefully we can bring them back some day. To the
                    millions of spouses, partners, and couples who met through
                    craigslist, we wish you every happiness!"

                    Craigslist isn't the only one making changes since FOSTA's
                    passage. On Friday, the adult-ad forum CityVibes disappeared.
                    And on Thursday, Reddit banned several sex-related
                    subreddits, including r/Escorts, r/MaleEscorts, and


2 of 7                                                                                                         8/27/20, 1:55 PM
The New Law That Killed Craigslist's Personals Could End the We...
                                                        about seaderThrl=https://www.thedailybeast.comithe-new-law-that-ki...
                      Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 32 of 182


                    r/SugarDaddy.

                   Reddit said the purge was enforcing its new content policy,
                    which bans "transactions for certain goods and services,"
                    including "paid services involving physical sexual contact." But
                    frequenters of these subreddits say they were forums for sex-
                    work news, tips, questions, and camaraderie, not places where
                    sex workers advertised their services.

                   This failure to distinguish between ads for prostitution and any
                    discussion of prostitution is part of what has sex workers (and
                    free-speech advocates) so worried. Sex worker blogs could be
                    shut down, and they could find their social-media accounts
                    suspended simply for being honest about their work.

                   This is because the core of FOSTA makes it a federal crime to
                    "promote or facilitate the prostitution of another person,"
                    punishable by up to 10 years in prison, plus fines. For promoting
                    the prostitution of five or more people, the penalty is 25 years,
                   and the same if promoting someone's prostitution "contributed
                    to sex trafficking."

                    Sex workers don't have to worry about being punished for
                    posting their own ads, but they could run afoul of the law if
                    working in pairs or helping a colleague place an ad.

                   Related in Politics

                   The primary target are websites, apps, messageboards, and
                    other digital publishers, which have deeper pockets. To reach
                    them, Congress had to carve a hole in Section 230, which has


3 of 7                                                                                                        8/27/20, 1:55 PM
The New Law That Killed Craigslist's Personals Could End the We...
                                                        about seaderThrl=httpsilwww.thedailybeast.comithe-new-law-that-ki...
                      Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 33 of 182


                    governed the internet for 22 years. It protects web platforms
                    from being sued in civil court or criminally charged by state
                    prosecutors for third-party (i.e., user-posted) content. (It doesn't
                   apply for federal crimes.)

                    Section 230 says that unless they create the content in whole or
                    part, these platforms shall not be treated as the speaker of such
                    content, and good-faith efforts at content moderation (like
                    banning ads that explicitly mention illegal acts or auto-filtering
                    out content that contains prohibited words) do not change this.
                   Under FOSTA, this won't apply when paid sex is concerned.
                   That's why sites are scrambling right now to prohibit any content
                    that could get them held liable.

                    It's probably too late, or at least would be if legislators get their
                    way. FOSTA "shall apply regardless of whether the conduct
                    alleged occurred... before, on, or after such date of enactment."
                   This is what's known as an ex post facto law, and it's explicitly
                    forbidden by the U.S. Constitution.

                    No less than the U.S. Department of Justice has urged against
                    passing FOSTA, calling it unconstitutional and saying that it
                    would make prosecuting sex traffickers harder. "You're heading
                    in the wrong direction if you [pass a bill] that would raise the
                    burden of proof in cases against sex traffickers," said Oregon
                    Sen. Ron Wyden Wednesday from the Senate floor.

                   Wyden—who co-authored Section 230 —was the only Democrat
                    to vote against the bill, and Kentucky Sen. Rand Paul the only
                   Republican. An amendment to FOSTA proposed by Wyden



4 of 7                                                                                                       8/27/20, 1:55 PM
The New Law That Killed Craigslist's Personals Could End the We...
                                                        about seaderThrl=httpsilwww.thedailybeast.comithe-new-law-that-ki...
                      Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 34 of 182


                    would have clarified that websites can try to filter out illegal
                    content without increasing their liability, but it was
                    overwhelmingly defeated.

                   Wyden stressed that FOSTA is not a matter of substituting
                    some free-speech rights for a better ability to stop sex
                    trafficking. Rather, it's imposing serious burdens while at best
                    doing nothing for trafficking victims and quite likely making their
                    lives worse.

                   For one thing, it incentivizes law enforcement to go after third
                    parties rather than stop traffickers or rescue victims. It also
                    takes away an important tool for finding trafficking victims—the
                    open internet. This new paradigm creates huge incentives for
                    cops and prosecutors to go after websites and apps rather than
                    actual criminals—ensuring thatreal victims, and public safety,
                    will suffer along with open expression. Online ads have allowed
                    an untold number of victims to be identified and found. What's
                    more, the digital trail of ads, emails, and texts can provide
                    evidence that makes catching and prosecuting the perpetrators
                    easier. Law enforcement loses this when traffickers switch to
                    private, encrypted, or dark web forums.

                    Many sex-trafficking survivors and victims groups vocally
                    opposed FOSTA, saying it fails to address the things they really
                    need (like housing and job assistance) and will make saving
                    future victims harder. Plus, even those being forced or coerced
                    into prostitution benefit from things like screening out violent
                    clients and not having to walk the streets.



5 of 7                                                                                                       8/27/20, 1:55 PM
The New Law That Killed Craigslist's Personals Could End the We...
                                                        about seaderThrl=httpsilwww.thedailybeast.comithe-new-law-that-ki...
                      Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 35 of 182


                   The bottom line is that FOSTA "is not going to prevent sex
                    trafficking [and] it's not going to stop young people from
                    becoming victims," Wyden said. What it will do is create "an
                    enormous chilling effect on speech in America," as sites move
                    to squelch anything remotely related to a liability and "powerful
                    political" forces weaponize it against minority voices.

                   We're already starting to see the chill, even though FOSTA
                    hasn't even been signed into law yet. And it goes beyond
                    speech related to sex. For instance, Reddit's sex-work subreddit
                    bans were accompanied by bans of forums for gun talk and
                    trading gaming logins, among others.

                   While Reddit would still have Section 230 protection should any
                    illegal conduct arise from these forums, it's hard to say how long
                    that will last now that's Congress has decided to start making
                    exceptions.

                    After all, how can we say that Craigslist should be prosecuted if
                    its ads broker prostitution but not a gun sale that leads to the
                    next school shooting? How can we say that social media is
                    criminally liable if a "john" meets a 17-year-old girl there, but not
                    if two terrorists hook up and hatch out plans through their DMs?
                     Or what about the next time hackers post illegally obtained
                    state secrets (or nudes) on some remote corner of some social
                    forum?

                    Sex trafficking is horrific. But so are a lot of other crimes. And
                    under FOSTA, our law effectively says that both sex trafficking
                    and paid sex between two consenting adults are more grave



6 of 7                                                                                                       8/27/20, 1:55 PM
The New Law That Killed Craigslist's Personals Could End the We...
                                                        about seaderThrl=httpsilwww.thedailybeast.comithe-new-law-that-ki...
                      Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 36 of 182


                    offenses that rape, child molestation, mass murder, or anything
                    else. What kind of logic is that?

                   The answer to this conundrum is that the creators of Section
                    230 were onto something. Because once we decide something
                    like prostitution is so bad that it overrides it, what won't warrant
                    an exception? And once we start treating technology as the
                    guilty party in any badness it brokers, we will wind up with tech
                    overlords terrified to let us speak about anything controversial at
                   all.




7 of 7                                                                                                       8/27/20, 1:55 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 37 of 182




                    Exhibit 8
What happened to pounced.org                                   https://web.archive.orgfwebf2018050318133 1ihttrlipounced.org/wh...
                             Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 38 of 182

          http://pounced.org/why.html                                                                        I    I    APR    JUN
                                                                                                                                           QC?' 01
         44 capture                                                                                                           PO^            II la
         3 May 2010 - 20 Mzty 2010                                                                                    2017    2019    4, About this c turc


          What happened to pounced.org?
          Pounced was a furry personals site which operates a free service on behalf of the community. We are staffed by volunteers and
          cover our own costs as a benefit to the community. On April 11th, 2018 President Trump signed into law FOSTA, which attempts to
          make Internet sites such as pounced.org liable for the way users use the site in an effort to address sex trafficking and prostitution.

          FOSTA increases our liability significantly and chips away at one of the primary reasons we as a small organization can provide
          services to the community - the protection that had previously been offered to us by Section 230 of the Communications Decency.
          act:

                           "No provider or user of an interactive computer service shall be treated as the publisher or speaker of
                           any information provided by another information content provider"

             We didn't have to worry about what our users said using our platform, as we weren't liable for what they said.

             FOSTA changes that in a way that makes sites operated by small organizations like pounced.org much riskier to operate. FOSTA
             essentially says that if we facilitate the prostitution of another person we're liable. If you read FOSTA carefully the bill says "or
             facilitate" - the problem is that "or facilitate" is ill-defined.

                           "(Sec. 3) The bill amends the federal criminal code to add a new section that imposes penalties-a fine,
                           a prison term of up to 10 years, or both-on a person who, using a facility or means of interstate or
                           foreign commerce, owns, manages, or operates an interactive computer service (or attempts or
                           conspires to do so) to promote or facilitate the prostitution of another person."

             We don't promote prostitution or sex trafficking. We're a personals site for the furry community, our goal was to allow members
             of our community to have a personals site dedicated solely to the community, and we've tried to serve our community well.

             The problem is, with limited resources and a small volunteer staff, our risk for operating the site has now significantly increased.
             Now if someone posts an ad looking to exchange sex for something to pounced.org, and we don't catch it, is that facilitating
             prostitution? Is it enough to simply re-train our volunteer staff and update our terms of service?

             Do we try to filter advertisements and forum posts? Do we ask our volunteer staff to take on the burden of reviewing all
             personal ads to insure we're in compliance - and what if they miss one? If we try to implement filtering will it be anything other
             than intrusive and ineffective, given the resources of a small organization like ours?

             And we must now account for the fact that our liability to operate a service such as pounced.org has unequivocally increased,
             especially given that FOSTA explicitly makes this a criminal liability.

             We now can be held accountable for the actions of others using our service. This bill is poor a trade off, it makes all service
             operators bear increased liability for the actions of their users or act as censors to their speech in exchange for targeting a few
             malicious services.

             As an organization that operates a free service, is this trade off worth the reward of providing our services to the community?

             We were able to offer pounced.org as a free service to the community because the liability to us was manageable and we could
             manage our cost effectively. We didn't frequently have to pay for lawyers, and we ate this cost when we did.

             Would you be willing to try to accomplish the same if it meant you could be criminally liable for the actions of others who use a
             service you offered for free?

            In many ways this bill targets small sites like ours directly, it favors organizations with the resources to invest in filtering
            technology, paid staff and legal support staff. It is less of an impediment for big organizations, while doing significant harm to
            small organizations like ours, which service niche communities like ours. Our larger competitors are not likely to find a large
            market in servicing the furry community, and so our community will suffer.




1 of 2                                                                                                                                          8/27/20, 2:00 PM
What happened to pounced.org                                   https://web.archive.orgiweb120180503181331/http://pounced.orywh...
                             Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 39 of 182

                                                                                                           I    I APR       JUN
                                                                                                                                        0     0
         Luptures
         3 May 2018   20 May 201.8                                                                               2017       2019   .► About this capture




            Why did we decide to cease operations?
            We enjoyed operating pounced.org and serving the community, but ultimately operating without the full protection of the CDA,
            really is challenging for a small organization which was trying to offer a quality service for a small community for free.
            Essentially after having spent a lot of time deeply considering our options, life is too short to worry about what other people are
            saying using our site on the internet. It's unfortunate that the United States government decided to pass a bill which harms the
            voice of our community, which is why we must all be vigilant and protect our freedom of speech and take an active role in our
            government.




            Once pounced.org shutdowns permanently what will happen to my data?
            We have always tried to operate with a community first perspective. We will find some way to make your data available to you
            for a period of time, after which all member data will be destroyed. We will not sell your data or re-purpose it outside the
            context of operating pounced.org.




            Thank you for all the kind words and support!
            It brings us much happiness to know that we were able to serve our community for so many years.




                                             Terms of service I Contact I Twitter I Resources




2 of 2                                                                                                                                        8/27/20, 2:00 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 40 of 182




                    Exhibit 9
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 41 of 182




The Impact of
FOSTA-SESTA
& the Removal of Backpage




A community report by:
Danielle Blunt and Ariel Wolf of Hacking//Hustling
Advised by Naomi Lauren of Whose Corner Is It Anyway
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 42 of 182




Abstract: A few days after Backpage was shut down by federal authorities,
Public Law 115-164, better known as FOSTA-SESTA, became US law in 2017.
The stated goal of this law was to reduce human trafficking by amending
section 230 of the Communications Decency Act. What the law has actually
done is put increased pressure on Internet platforms to censor their users.
While the law has been lauded by its supporters, the communities that it
directly impacts claim that it has increased their exposure to violence and
left those who rely on sex work as their primary form of income without
many of the tools they had used to keep themselves safe. In this sex work-
er-led study, Hacking//Hustling used a participatory action research model
to gather quantitative and qualitative data regarding the impact of the re-
moval of Backpage and the passage of FOSTA-SESTA on two groups of sex
workers: those who work online, and primarily street-based sex workers
who have limited access to technology. The results of our online survey (98
participants) and street-based survey (38 participants) indicate that the
removal of Backpage and FOSTA-SESTA have had detrimental effects on
online workers' financial stability, safety, access to community, and health
outcomes.

Key Words: Trafficking, Sex Work, Prostitution, FOSTA-SESTA, Tech, Sex
Trafficking, CDA 230, Internet, Content Moderation, Gig Economy, Public
Health, Platform Policing
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 43 of 182




This report was written by Danielle Blunt and Ariel Wolf
of Hacking//Hustling with advisement by Naomi Lauren of
Whose Corner Is It Anyway.

Much love, appreciation, and care to our sex working/trading com-
munity for sharing your insights a-ncl analysis, your organizing a-nd
survival strategies. We are grateful to everyone who took the time
to complete this survey and to our graphic designer, Livia Foldes,
who volunteered her labor and genius. This report was made possi-
ble with funding from our direct labor in the sex trades.

Hacking//Hustling is a collective of sex workers and allies working at the
intersection of technology and social justice. It is a space for digital rights advo-
cates, journalists, and allied communities to learn from sex workers and better
understand the developing effects of "FOSTA-SESTA" on internet freedom for
all. This organization was formed with the belief that sex workers are the ex-
perts of their own experience, and that an internet that is safer for sex workers
is an internet that is safer for everyone.

Whose Corner Is It Anyway is a Western MA mutual aid, harm reduction,
political education, and organizing group led by stimulant- and opioid-using
low-income, survival, or street-based sex workers.

Danielle Blunt (she/her) is a NYC-based Dominatrix, a full-spectrum doula,
and chronically-ill sex worker rights activist. She recently received her Masters
of Public Health. Her research investigates the intersection of public health, sex
work, and equitable access to technology in marginalized communities. She
enjoys watching her community thrive and making men cry.
DanielleBlunteprotonmail.ch

Ariel Wolf (she/her) is a writer, researcher, and former sex worker from New
York City. She previously served as the community organizer for the Red
Umbrella Project, a nonprofit organization that amplified the voices of those in
the sex trades, and as a research assistant for the Center for Court Innovation,
where she has worked on studies on sex work, human trafficking, gun violence,
and procedural justice. Her first solo academic paper entitled "Stigma in the
Sex Trades" was published earlier this year in the Journal of Sexuality and
Relationship Therapy. ArielHWolf@gmail.com

Naomi Lauren (she/her) is a long time stripper and an organizer with Whose
Corner Is It Anyway.
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 44 of 182




Contents
Introduction and Literature Review                  i
Sex Work and Labor Trafficking                     1
FOSTA-SESTA and Platform Policing                  4



Methodology                                        5



Key Findings                                        7

Survey Demographics                                 7
FOSTA-SESTA in Sex Workers' Own Words              9
Trafficking in Sex Workers' Own Words             13
Trafficking Statistics                            15
Barriers to Other Forms of Labor                  16
Effects of FOSTA-SESTA                            18
       Digital Security and Harm Reduction        20
       Police Interactions                        23
       Community                                  25
       Financial Technology                       29
       Shadowbanning                               31



Discussion and Recommendations                    33

Limitations                                       34
Recommendations and Relevancy                     35
Platform Suggestions                              36
       More User Choice                            37
       Sex Worker Inclusion                       38
Policy Recommendations                            38
Further Research                                  40



Conclusion                                        42
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 45 of 182




Introduction and Literature
Review
Sex Work and Labor Trafficking
We begin from this premise: under capitalism, all labor is vulnerable to hy-
per-exploitation. The risk of exploitation is increased in criminalized econ-
omies that lack labor protections, such as sex work. Many individuals who
have traded sex live at the intersection of marginalized identities and may
have limited access to other sources of income or employment due to stig-
ma, discrimination, and lack of social support' In this way, sex workers face               1   (White Hughto, Reisner,
                                                                                                and Pachankis 2015)
a similar risk of exploitation, as do undocumented laborers who perform
domestic and agricultural work.


    "Sex work" is a broad term used to describe exchanges of sex or sexual activity.
    Sex work is also used as a non-stigmatizing term for "prostitution," but in this
    report we use the term in its broader meaning. Using the term "sex work" reinforc-
    es the idea that sex work is work and allows for greater discussion of labor rights
    and conditions. Not every person in the sex trade defines themselves as a sex
    worker or their sexual exchange as work. Some may not regard what they do as
    labor at all, but simply a means to get what they need. Others may be operating
    within legal working conditions, such as pornography or exotic dancing, and wish
    to avoid the negative associations with illegal or informal forms of sex work. In ad-
    dition to the exchange of money for sexual services, a person may exchange sex
    or sexual activity, or things they need or want, such as food, housing, hormones,
    drugs, gifts, or other resources. "Survival sex" is a term used by many non-profit
    organizations and researchers to describe trading of sex for survival needs.

    — Meaningful Work: Transgender Experiences in the Sex Trades



The United States government has attempted to protect individuals from
sexual exploitation through anti-trafficking legislation. In the United States,
the Federal Victims of Trafficking and Violence Protection Act (TVPA) of
2000 defines trafficking as "the recruitment, harboring, transportation,



                                                                                                                          1
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 46 of 182




                                                                                   2   TVPA 2000, Sec.103(8).
provision, or obtaining of a person for the purpose of a commercial sex act."2
The TVPA does distinguish this from "severe forms of sex trafficking" by
stating that it is "(A) sex trafficking in which a commercial sex act is induced
by force, fraud, or coercion, or in which the person induced to perform such
act has not attained 18 years of age; or

(B) the recruitment, harboring, transportation, provision, or obtaining of a
person for labor or services, through the use of force, fraud, or coercion for
the purpose of subjection to involuntary servitude, peonage, debt bondage,
or slavery."' Under these two definitions, any and all persons who trade sex       3   (Chapman-Schmidt
                                                                                       2019)
for money may be considered "trafficked," irrespective of the circumstances
                                                                                   4   (Child Welfare
under which they engage in this work. In addition, any individual under the            Information Gateway.
                                                                                       2016)
age of 18 who is involved in commercial sexual activity is defined as a victim
of sex trafficking,4 regardless of how the individual defines their experience.    5   (World Health
                                                                                       Organization. 2015)
Many individuals who have histories of trading sex as a minor do so to ac-
                                                                                   6   (Dank 2015)
quire needed resources and to escape abusive living situations, facing no
                                                                                   7   Safe Harbor Laws is a
explicit external force, fraud, or coercion, other than the need to survive.'          provision of a statue that
LGBTQ youth, who often face housing insecurity due to familial rejection,              a specific action does
                                                                                       not violate a rule or law.
are seven times more likely to have experiences of trading sex for a place             For example under Safe-
                                                                                       Harbor laws prevent a
to stay than their heterosexual counterparts.' These individuals are labeled           young person trading
trafficking victims by the state and processed through the criminal justice            sex for being arrested for
                                                                                       prostitution and directs
systems or family court systems under the "safe-harbor" laws.' The singular            youth who trade sex
                                                                                       to 'non-punitive social
focus of the anti-trafficking lobby on sex trafficking has been criticized for         services.

ignoring the complex forms of labor trafficking that occur in other labor sec-     8   (Wolf 2019)
tors that outnumber cases of sex trafficking.' The fact that those experienc-
                                                                                   9   (Global Freedom Center
ing labor trafficking in any industry are also more vunerable to sexual abuse,         n.d.)

with no legal recourse, is also highly overlooked.'

Many sex workers have argued that, in practice, the impact of anti-traffick-
ing laws is opposite to their stated intent (protecting vulnerable popula-
tions). Anti-trafficking rhetoric and policing tactics disproportionately affect
migrants, the insecurely employed, trans women, and women of color. In
Brooklyn, 89% of the arrests for loitering for the purposes of prostitution
were of women of color, many of them trans women who were then pro-
                                                                                   10 (White et al. 2017)
cessed in the Human Trafficking Intervention Courts (HTICs).1° Sex workers
who cross borders for employment are also at high risk for being arrested          11 (M. Smith and Mac 2018)

and labeled either traffickers' or victims of trafficking.




                                                                                                               2
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 47 of 182




These arrests and legal proceedings disrupt these workers' ability to earn
                                                                                    12 (M. Smith and Mac 2018)
a living and thus lead to increased, rather than decreased, vulnerability.12
There is a significant body of research that illustrates the harm caused by         13 (Platt et al. 2018)

the policing of sex work on the street13 In addition, anti-trafficking laws crim-
inalize the very people whom sex workers depend on for safety an support.
When a partner or family member provides housing, transportation, safe
calls, or financial support to someone trading sex, this person under current
legal definitions can be considered a trafficker. At the same time, many peo-
ple in the sex trade report on complexities of experience regarding exploita-
tion, force, and coercion that are not adequately addressed in the federal
definition of trafficking14 By defining all sex workers as victims of a criminal    14 (M. Smith and Mac 2018)

network, rather than as individuals attempting to survive under capitalism,
the state claims power to intervene, surveil, and control rather than address
the root causes of trafficking: poverty and vulnerability.

For sex workers, one of the many benefits of a decriminalized market place
is the ability to negotiate with clients. Due to fear of law enforcement, street
based sex workers often have less then five minutes to discuss what ser-
vices they offer, what the prices for those services are, set boundries and vet
potential clients.' An Internet-based model has allowed workers to be more          15 (Krusi et al. 2012)

forthright in their advertising, negotiate costs and services prior to meeting
and establish boundaries. Still, online sex workers are hesitant to speak di-
rectly about the services they offer because of fear of stings by undercover
police. Without the ability to speak freely and clearly about what servicies
they are willing to provide, many sex workers reported that they risk mis-
communication with clients that could lead to violence or lack of payment.

Sex workers who oppose this legislation also point out that it collapses a
range of experiences within the sex trade into a monolithic vision of sex
work as inherently exploitative. In American legal discourse, "sex trafficking"
is often conflated with all forms of sex work." Sex trafficking is singled out      16 (Chapman-Schmidt
                                                                                       2019)
from other exploitative labor practices; despite trafficking occuring in all
                                                                                    17 (Ashley 2015)
labor sectors, media coverage of trafficking focusing disproportionately on
the sex industry.17 These discources reinforce the stigmatization of sex work
and erase sex workers' lived experiences. In reality, individuals' motivations
for trading sex exist within a complicted landscape of choice, circumstance,
and coercion. However, in the mainstream media and legal system, the lives
of those who trade sex are often reduced to a binary: victim or criminal. This
study aims to explore beyond this binary and acknowledge how individuals


                                                                                                             3
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 48 of 182




identify their experiences within the sex trades as subject to variation and
change over time. Many of those who may meet the federal definition of
human trafficking may choose not to define those experiences as such. By
allowing our participants to present their own definitions of trafficking and
to use their own words to describe their work in the sex trades, we hope to
present data that more acurately reflect these nuances.



FOSTA-SESTA and Platform Policing
Public Law 115-164, better known as FOSTA-SESTA, became US law in 2017.
These bills were signed into law days after the federal authorities shut down
Backpage, a popular website used by sex workers to connect with clients.
Despite the bills being signed into law after Backpage was shut down, and
at the time of this report's publication no one has ever been charged un-
der this new law, supporters of the bills said that the removal of Backpage
would not have been possible without FOSTA-SESTA. The stated goal of
this law was to reduce human trafficking by amending section 230 of the
Communications Decency Act. What the law has actually done is put in-
creased pressure on Internet platforms to censor their users for fear of civil
and criminal liability. While the law has been lauded by its supporters, the
communities that it directly impacts claim that it has increased their expo-
sure to violence and left those who rely on sex work as their primary form of
income without many of the tools they use to keep themselves safe.

This study examines the impact of this new legislation, the removal of
Backpage and the myriad of ways that sex workers are denied acceess to
technologies on two different, though sometimes overlapping, populations
of sex workers: those who work online and a group of primarily street-based
sex workers who have limited access to technology.

With the advent of the Internet and websites like Craigslist and Backpage, sex
workers were able to gain more control over their work environment and avoid
some of the dangers of outdoor and street-based work, such as violence and
homocide by clients, police violence, and being forced to have sex in exchange
for not being arrested. When Craigslist Erotic Services opened, a 17% reduction
in all female homicide was reported in the following years.'Intimate partner vio-   18 (Cunningham, DeAngelo,
                                                                                       and Tripp 2017)
lence is one of the most common forms of violence that threatens the health and
safety of women. The internet can be a powerful tool for vulnerable populations


                                                                                                           4
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 49 of 182




to gain autonomy, financial security, and safety. For sex workers specifically,           19 (Campbell and Sanders
                                                                                             2018); (Internet
online platforms can allow them to advertise independently, screen clients more              Governenece Forum
                                                                                             2019)
thoroughly, and build community with other sex workers!' 2°
                                                                                          20 (M. Smith 2018)

Unfortunately, recent legislation took away these invaluable tools by put-                21 (Sei Young Pyo, 2016)

ting pressure on social media platfOriTIS LU 0011SOF their Liser-S and bar sex            22 (Ritchie n.d.)

workers from online spaces. The movements of sex workers are surveilled,                  23 (Grant n.d.)
policed, and restricted through both traditional law enforcement and on-
                                                                                          24     #11oLoiteringJustLiving"
line-platform policing. This policing is done in the streets,21, 22, 23, 24 through po-        n.d.)

lice using the carrying of condoms as evidence of prostitution;"'" it is done             25 (Wurth et al. 2013)

indoors, through brothel-keeping laws;27 it is done through data collection,              26 (Grant 2014)
through gang databases28 and predictive policing;29' 30 and more recently, it is          27 (ProCon.org n.d.)
done online through banishment from advertising and social media.
                                                                                          28 (Gullapalli, 2019)

                                                                                          29 ( LAPD Stop Spying
On March 21st, 2018, FOSTA-SESTA passed the Senate (97-2). President                         Coalition 2013)
Trump signed FOSTA-SESTA into law on April 11th. FOSTA-SESTA was sold
                                                                                          30 (Stop 2013)
as "anti-human trafficking" legislation by lawmakers. However, what this
                                                                                          31 Chilling effect is a term
legislation actually does is give online platforms the power and incentive                   in law and communi-
                                                                                             cation that describes a
to censor their users for fear of "facilitating" sex work, thereby pushing sex               situation where speech
workers off reliable and trusted platforms and into less safe working envi-                  or conduct is suppressed
                                                                                             by fear of penalization
ronments. Street policing (including racist, sexist, and transphobic policing                at the interests of an
                                                                                             individual or group. It can
tactics) intended to "clean up the streets" pushed sex workers online, and                   affect one's free speech.
now with legislation such as FOSTA-SESTA, this policing is extended to                       (USLegal.com)

online platforms, effectively, squeezing workers from both sides. Faced with              32 (Wired 2018)

this policing and social stigma, sex workers' own fears and self-censorship
act as another form of policing within the community.

FOSTA-SESTA's passage was followed with an immediate chilling effect,31
as platforms shuttered in anticipation of bankrupting lawsuits and possible
criminal charges. Platforms used by mainstream audiences—like Reddit
and Craigslist—deleted content before the law had even been signed.32 As a
result, the already-marginalized communities who use the web to find work
and build community around sex work were suddenly locked out.



Methodology
This report consists of participatory action-based, sex worker-led research
and data collected through two peer-led organizations: Hacking//Hustling
and Whose Corner is it Anyway. Eighteen months after FOSTA-SESTA was

                                                                                                                      5
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 50 of 182




signed into law, Hacking//Hustling conducted research through online sur-
veys on how this legislation and the removal of Backpage were impacting
marginalized communities' access to financial security, harm reduction
working tools, and optimal health outcomes.

I-lacking/I/Hustling began by ga-thering data- on how people who trade sex uti-
lize technology to stay connected to their communities. Hacking//Hustling
created an online survey designed to gather both quantitative and qualita-
tive data and distributed it via DecrimNY (a coalition of over 30+ organiza-
tions that work with the sex worker communities in New York City) and the
broader online community of sex workers on Twitter. The survey was ac-
cessible and shared for a month. We received 98 responses from this initial
outreach-based research effort. As this round of data collection was con-
ducted via an online survey, the results reflect the experiences of sex work-
ers who still have access to the internet (including social media platforms
                                                                                    33 Henceforth referred to
like Twitter). We then partnered with Whose Corner is it Anyway,33 an organi-          as "WOIIA:
zation in Western Massachusetts of drug-using, low-income, survival-based,
and/or street-based sex workers that provides mutual aid, harm reduction,
and political education to its members. WCIIA assisted us in adapting the
survey into a verbal interview format for sex workers who face significant
barriers to accessing online or digital technology, in order to gain insight into
how their lives are affected by surveillance and technology on the streets.
One month after our initial online data collection, we conducted interviews
with 38 members of WCIIA, four of which were conducted in Spanish.

As it is difficult to tell what are the effects of the removal of Backpage, im-
plementation of FOSTA-SESTA, the anticpation of its passage, or each
platforms preexisting policies around sex worker content, the questions
were framed as and are presented as "before/after April 2018" to reflect the
changes in internet infastructure after the removal of Backpage and pas-
sage of FOSTA-SESTA.




                                                                                                                6
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 51 of 182




Key Findings
Survey Demographics
Of 98 internet-based workers


                                                         No answer (4)     * It is worth noting that
                        Trans/                                               for online participants,
                        Non-Binary/                                          some may have chosen
                                                         Heterosexual        to identify only as trans,
                        Genderfluid (24)                 (16)                and some trans women
                                                                             may choose to identify
                                                                             only as female.
                        Male (3)
                                                                           ** Includes mixed race
       Female                               LGBTQIA                           participants
        (69)                                  (78)


     Gender*                                 Sexual
                                           Orientation

                                                         South America (2)
                                                         Europe (3)
                                                         Australia (3)
           18-24                                         Canada (9)
            (14)    —   55-64 (2)
                        45-54 (5)                        No answer (5)
  25-34
   (59)         35-44
                 (17)                        United




       Age                                  Location


                        Homeless (2)
                        Supportive                       Black (2)
                        housing (2)                      Indigenous/Native** (4)
                        Housing                          Latinx (6)
                        insecurity (10)
                                                         Mixed race (13)


                                                         No answer (5)
       Private
     housing (84)                           White (68)



     Housing                                Ethnicity


                                                                                                     7
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 52 of 182




Survey Demographics
From Whose Corner is it Anyway
Sample size of 41

12% of surveys were completed in Spanish



                      Transwoman (1)
                      No answer (6)
                                                    LGBTQIA
                                                      (12)

                                                               Heterosexual (7)

       Female                                      No answer
        (34)                                          (22)



      Gender'                                      Sexual
                                                 Orientation



                      Under lt1 (21
                      18-20 (2)
                                                               Hispanic/Latirta (1)

                      21-29 (5)                  01111
                                                               Black 41)
                                                 1141          Indigenous/Native (1)
                                                               Mixed race (1)




        Age                                        Ethnicity




                      Homeless shelter (7)

   Public             Housing insecurity (5)
  housing
    (9)
                   — Homeless / other (3)
  Private
  housing             Help w/an apt. post-shelter (2)
    (12)
                      Supportive housing (1)
                      No answer (6)

      Housing


                                                                                       8
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 53 of 182




FOSTA-SESTA in Sex Workers' Own
Words
The vagueness of the language and intent of FOSTA-SESTA adds to fear and
the perception of violence, as well as an actual increase in exposure to phys-
ical violence. The fear surrounding FOSTA-SESTA is compounded by the ob-
fuscation of the processes that online platforms use to discriminate against
sex workers that may or may not be directly related to this law. General
technological illiteracy and the opaque practices of platforms facilitate the
spread of misinformation, feelings of paranoia, and lack of control in the sex
working community. The fear and lack of adequate legal guides and resourc-
es surrounding FOSTA-SESTA has led to a chilling effect in the community
as sex workers who work online have had to reassess their business models
and still make ends meet.

It is important to gain an understanding of how sex workers interpret and
understand this law. We asked sex workers to define, in their own words, how
they understood FOSTA-SESTA.

The main patterns observed in how online sex work-        Many respondents
ers defined FOSTA-SESTA was that they reported
                                                          suggested that this law
finding it to be an overbearing, paternalistic law that
                                                          represents a moralistic
does nothing to actually fight sex trafficking—but in-
stead would be used to censor sex worker presence
                                                          fight against sex work
online and create more dangerous situations. Many         in general.
respondents suggested that this law represents a
moralistic fight against sex work in general, regardless of whether or not la-
bor trafficking is involved. Many respondents saw this as an extension of the
prohibitionist anti-trafficking movement's attempt to eradicate all forms of
the sex industry with no regard for the safety of people in the sex trades.

When asked to define FOSTA/SESTA, online participants' responses cen-
tered on three primary themes (some quotes have been edited for clarity):




                                                                                    9
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 54 of 182




1) It removes key safety measures used
   by sex workers

SS A bill that is aimed to stop sex trafficking but is mak-
   ing the sex- work industry more da.ngerous.


Si It's a law that is censoring sex workers and is mak-
    ing it difficult for us to conduct business with clients.
    It criminalizes sex workers even further.


Si Making online platforms used by sex workers re-
    sponsible for "sex trafficking" that happens on their
    site, leading to the shutting down of important on-
    line sites used for safety and information.


SS A bunch of whorephobic bullshit law stuff making
   sex work even scarier.


    Removal of section 230 from the Internet and a
    death sentence for me.



2) Its aim is to create moral panic and                         Whorephobia is the fear or
   perpetuate whorephobia                                       hatred of sex workers that
                                                                often leads to discrimination,
                                                                stigma and violence. It is a
    An anti-sex trafficking bill that doesn't actually          term that was coined by sex
                                                                worker rights activists.
    work, and was designed to hurt sex workers.
                                                                —USLegal.com


    The government controlling what women do
    with their bodies in a failed attempt to clean up the
    Internet by fearmongering.


    Overreaching whorephobia and misguided
    fearmongering.


                                                                                                 10
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 55 of 182




      It was written to remind whores that our lives are
      dispensable, we are not protected, our work is un-
      seen and irrelevant, to destabilize our ability to live
      with any degree .••••C agency,
                              arr
                                     ...au.oftIL
      and negligent deaths of our loved ones as a daily re-
      minder that the world does not mind at all watching
      us die and forgetting our names.


      A complete bullshit mountain.




3) It doesn't actually help to prosecute
   real traffickers or keep people safe

      It's supposed to be a bill that helps end sex traffick-
      ing. What it really does is harm sex workers, and
      victims of sex trafficking...This law makes it much
      harder to even find [traffickers] as it's pushed them
      underground to the dark web.

'Pao
Nu ...Claims to be about reducing child sex trafficking
     by making advertising my services much more chal-
     lenging. This law actually does the opposite and just
     drives all sex work underground, where it's more dif-
     ficult to find traffickers. It's interesting to note that
     Jeffrey Epstein didn't use a website to traffic young
     women and neither do the pimps I have met in my 17
     years as a sex worker.


      A poor attempt to appear to be concerned about
  S
      issues of human trafficking.




                                                                            11
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 56 of 182




      Holding websites liable for users' speech involving
      anything sexually related which in turn specifically
      targets sex workers and not the victims of human
      trafficking.


      [It's] supposed to stop sex "trafficking" but willing
      sex workers are lumped into that definition.


      The purpose is supposed to stop sex trafficking but
g
      it's destroying rights of sex workers.


      It's a bill meant to punish human traffickers but
      mainly punishes consensual adult sex workers be-
      cause laymen and law enforcement interpreting it
      are ignorant sadists.


The overwhelming majority of WCIIA respondents did not demonstrate an
understanding of what FOSTA-SESTA is, or any direct impact it had on their
work or safety. Sex workers who work online however, did have a strong
understanding of not only the parameters of the law, but how it affects their
lives and livelihoods. WCIIA workers who were interviewed expressed that
they were already dealing with traditional law enforcement-based criminal-
ization and didn't experience as direct an effect of a law regulating digital
platforms.




                                                                                i2
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 57 of 182




Trafficking in Sex Workers' Own Words
g g Trafficking takes many forms. It's not always some-
    one being kidnapped and tied to a bed like a lot of
    peopie think. i was actuaiiy trafficked. it was an
    emotionally abusive situation where my only worth
    came from how much money I made. He found all
    of my clients and set up my appointments. I had no
    control and was not able to leave because he had
    control of all the money. It took me 3 years to escape.
    —Online respondent

We also asked sex workers to define trafficking in their own words and
where their experiences might have met or strayed from the legal definition
of trafficking. A large majority of online respondents described trafficking as
an act of "forced labor" where one party controlled another through violence
or threats. In addition to "force," respondents included these commonalities
they understood to be a part of labor trafficking: the taking of some, or all
of one's money earned through sexual services, as well as transportation
over state lines, underage sex work in any form, and kidnapping. Many online
respondents noted that trafficking goes beyond the bounds of the sex indus-
try and includes other forms of labor trafficking that are not mentioned or
addressed within FOSTA-SESTA.

The most common theme from online respondents to this question was the
lack of consent present in trafficking situations. Previous community re-
search has noted that for some, economic hardship can be seen as a mo-
tivating factor in participation within the sex trades, constituting a type of
force by capitalism.' This idea of financial desperation as a coercive force      34 (Wolf 2019)

complicates the discussion around free will and coercion, but has never met
any legal definition for trafficking resulting in leniency from prosecution.

Of the respondents from the WCIIA group, most defined trafficking in similar
ways: primarily by the act of being forced into selling sexual services or per-
forming that service while "someone else took all or most of the profit from
it." Other common themes mentioned were: kidnapping, forced labor, and
financial abuse, as well as drug trafficking.



                                                                                                   13
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 58 of 182




    Trafficking was a word that I never heard when
    I first got into the business in 2002, back then it
    was called pimping. In my opinion, the terminology
    changed to conjure up images of white women being
    frit   - neat - 1 infrt   QtZilt   Pirrirtina         is   rrirtQl   - ki   aQQrinial   - nri
                                                    :=1                    •

    with African-Americans and if I know anything to be
    true, it's that America is a deeply racist country that
    doesn't value black women as much as it should.


    Nonconsensual work regardless of field.


Si Bringing someone into another country. Usually ser-
    vitude is implied, but more often it's field, domestic,
    or sweatshop, less often sexual.


    A too-wide term that don't say much about anything.


SS I think it's an ambiguous term. There is abusive
   management in every industry.


SS Forcing someone to perform sexual services where
    xini kinpn thp financial 'Drain Whirr                           thp ninrcnn dnrc

    not have a choice, or is performing acts under du-
    ress or can't consent due to age, or intoxication.


SS Promise work for people, take them away from fam-
   ily and friends and then not deliver the work that
   was promised (different conditions, payment and/or
   type of work).


Si Humans who are transported from one place to
    another against their will for work and/or sex. Sex
    trafficking is rare, more human trafficking happens
    when there is a need for farm hands or needing low-
    paid workers.

                                                                                                    14
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 59 of 182




Trafficking Statistics
                                        Online             WCIIA
                                        Group              (N=36)
                                        (N=98)

  Has been trafficked by their own      10.2%              22.8%
  definition                            (N=10)             (N=8)

  Has been identified as a victim of    20.6               14.7
  trafficking by someone else           (N=20)             (N=5)


  Entered the sex industry younger      8.1%               17.9%
  than 18                               (N=8)              (N=7)


  Identify as a victim or survivor in   28.1%              Not asked
  some way                              (N=27)


  Has experienced violence before       36%                22.8%
  FOSTA-SESTA/April 2018                (N=35)             (N=8)

  Has experienced violence after        33.8%              13.9
  FOSTA-SESTA/April 2018*               (N=32)             (N=5)                 * It is important to note that
                                                                                   statistics of experiencing
                                                                                   violence after FOSTA-
                                                                                   SESTA/April 2018 only
Only 10% of the online respondents report experiences having been traf-            represent a period of two
                                                                                   years, while the previous
ficked by their own definitions. These experiences primarily related to            numbers reflect violence
                                                                                   experienced anytime
having a pimp. However, 20% say they have been identified as a victim of           before 2018.
trafficking by someone else, and 4% say they have identified as a victim of
trafficking in order to receive services from supportive services from the
state or nonprofit. 8% of online respondents report having started working in
the sex industry before the age of 18, which under the federal definition does
not require explicit external force in order to be considered trafficking.

Of the WCIIA group, 18% reported entering the sex trades before the age of
18, and 20% self identifty as victims of sex trafficking. Twentytwo percent of
WCIIA respondents report that at some point they were either held against
their will by someone, someone had sex with them against their will, or had
someone controlling money earned through their sex work.




                                                                                                           15
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 60 of 182




Forty percent of online workers report identifying as a victim or survivor in
some way, the majority of which was unrelated to their experiences in sex
work: mostly from sexual assaults (some while working, but most specify
that their assults were not related to sex work), domestic abuse, and child-
hood abuse.



Barriers to Other Forms of Labor
60.4% of online respondents said they face barriers to accessing other
forms of labor.

Those working within the sex trades do so for a variety of reasons that can
usually be simplified into two factors: the need for income, and barriers
that prevent them from earning enough through traditional means. We
asked survey participants to describe barriers they face to other forms of
employment.

In an open-ended question, the most common responses were mental
illness, chronic illness, and disability, along with time constraints, such as sin-
gle-parenthood and full time school enrollment. For some, systematic bar-
riers such as previous criminal records, lack of education, and large gaps in
resumes also prevented participants from getting other work. For many, sex
work is seen as preferable labor due to signifigantly higher hourly rates. This
reflected a need for flexibility and an inability or discomfort around sacrific-
ing large amounts of their time for substandard wages.

Participation in formalized economies is often inaccessible to people living
with disabilities. The flare-up periods that accompany many chronic illness-
es, mental health issues, C-PTSD, PTSD, fibromyalgia, and other forms of
                                                                                      35 (Tastrom 2019)
non-specified somatized pain disorders create a barrier in an individual's
                                                                                      36 Invisible Disability is
ability to maintain stable employment within the rigid structure of traditional          an umbrella term that
work.36 Mental health diagnoses and invisible disabilities' are often more               captures a spectrum
                                                                                         of hidden disabilities.
difficult to claim disability benefits for, especially when in order to claim            Invisible disabilities are
                                                                                         disabilities that are not
those benefits you have to show up physically for appointments. Sex work is              immediately apparent,
                                                                                         they are often neurolog-
often one of the only ways that disabled people can support themselves and               ical in nature, difficult to
their families financially, especially when the state fails to provide adequate          diagnose and chronic.
                                                                                         (definition taken from
support and resources.                                                                   DisabledWorld.com)




                                                                                                                  16
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 61 of 182




While the majority of online participants reported that their experiences in
sex work were positive and provided them with necessacry financial re-
sources, many did report that they are survivors of violence and live with
PTSD and somatic pain disorders. Many report that sex work was the only
form of labor that they were able to maintain while dealing with the after-
math of a traumtic event or PTSD due to the flexible schedule, higher hourly
rate, and the ability to take time off when needed.




    50%                                   8.16%
   of online respondents reported         of online respondents defined them-
    having chronic health issues of       selves as financially secure with
    disabilities (most common were        an overwhelming majority saying
    chronic pain, autoimmune disor-       that they had income coming in but
    ders, endometriosis, mental health    were generally stressed about their
    disorders).                           financial security. 23% identified as
                                          insecure and didn't know where their
                                          next money was coming from.




   68.4%                                 73.5%
   of online respondents have             of online respondents say that their
    received a mental health diagnosis    financial situation has changed
   (depression, anxiety, ADHD, PTSD       since April 2018.
    were most c^mm^-).




   78.57%                                72.5%
   of online respondents report that      of online respondents are facing
    the majority of income was from       increased economic instability after
    sex work.                             April 2018.




   46.94%                                 45.74%
   of online respondents had no other     of online respondents could not
    form of income.                       afford to place an ad for their
                                          services.




                                                                                  17
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 62 of 182




These barriers to traditional forms of labor and subsequent poverty are
exacerbated by lack of access to traditional banking and financial technolo-
gy tools, many citing that with the closure of their financial technology ac-
counts such as PayPal or Venmo came the seizure of the funds, some losing
as much as $500 in the process. Sex workers reported that their accounts
were lost due to clients referencing `suspicious' activity in the memo, clients
trying to retroactively reverse payments or telling their bank it was a fradu-
lent charge, and being reported by an abusive partner or potential client.

Of the WCIIA respondents, 86% of WCIIA respondents reported having a
mental health diagnosis. 19% of WCIIA reported increased economic in-
stability after Backpage was removed and FOSTA-SESTA was signed into
law. Our research suggests that this number is lower than the online group
because WCIIA did not have the same reliance on online spaces before
FOSTA-SESTA. None of WCIIA members defined themselves as financially
secure, with 38.2% saying that they didn't know when they'd be getting mon-
ey next.



Effects of FOSTA-SESTA
While FOSTA-SESTA's purported purpose is to aid in the reduction of human
trafficking, what we've witnessed within the scope of this study is that this
law is contributing to the poverty that makes an individual more succeptible
to labor exploitation and trafficking.37 By censoring the way that sex work-      37 (Chuang 2006)

ers communicate with each other online, this law is also responsible for the
dissolution of harm reduction tactics that allow workers to educate each
other by sharing experiences with violent clients, exploitative mangement,
and labor exploitation. This dismantling of an online-based sex work envi-
ronment has played a role in the increased economic instability for 72.45%
of the online participants of this survey, with 33.8% reporting an increase of
violence from clients. 23.71% of online workers reported that their housing
situation has changed since April 2018.

While FOSTA-SESTA was presented as a law that increases the safety of
those at risk of human trafficking, 99% of online respondents reported that
this law does not make them feel safer. The ability to work independently
online has reduced the need for sex workers in dire financial situations to
work on the streets or through an exploitative agency or third party. Working


                                                                                                     18
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 63 of 182




online has given sex workers more autonomy over their labor and reduced
the need to work under pimps and exploitative management. It has also
provided more choices in client selection, by increasing the range of poten-
tial income sources as well as more possibilities to vet a client. 80.61% of
participants who took the online survey say they are now facing difficulties
advertising their services.

Out of our online respondents with chronic illness, 26% reported an increase
in the exacerbation of their symptoms after April 2018. For people with
chronic health issues an exacerbation of symptoms or flare up can make it
more difficult to work and increase financial and housing insecurity.

FOSTA-SESTA has reduced the number of sites that sex workers use to find
clients, community and share harm reduction working tips. The free and the
niche websites used by sex workers were some of the first to be removed
after FOSTA-SESTA or in anticipation of the law being signed. Post FOSTA-
SESTA, sex workers are reliant on fewer platforms to advertise. These plat-
forms now have monopolized the market, and have the ability to raise their
prices for advertising as well as the cut they take for potential sales. Sites
like Eros.com have increased their scrutiny for new members, requiring
more forms of identification and higher advertising prices. Community trust
in Eros.com has simultaneously dwindled, with many believing that that in-
formation is being handed over to law enforcement and beng used to restrict
                                                                                 38 (Brown 2017)
immigration, after one of their call centers was raided.'

Sex workers reported that after the removal of Backpage and post FOSTA-
SESTA, they are having difficulties connecting with clients, and are reluc-
tantly returning to working conditions where they have less autonomy (e.g.,
returning to work under a pimp or to a 9-5 that does not accommodate for
their needs or disability). 40% of online respondents reported that over half
of their clients came from Backpage. The fact that it was free to advertise on
Backpage was particularly important to low income workers who either did
not have the financial means to establish and host a private URL or those
who use sex work as suplementary income and were uninterested or unable
to invest in a more costly internet presence.




                                                                                                   19
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 64 of 182




Online sex sorkers describe their experiences
post-FOSTA-SESTA

SS Was bringing in plenty of income pre-FOSTA. When
      17,171                     I               L.--                    r -s-   A
               VVGI It. UV VV II I Li I Li II I. IId VC   GI.   I I IG


      months. My savings dwindled and are now com-
      pletely gone.


Si I lost all my income, lost my clients and was forced
     to go back to working a 9 to 5 job that is ableist and
     doesn't accommodate my disabilities/health issues.
     Sex work gave me freedom and flexibility before I
     lost it all.


Si I'm homeless and can't pay the bills.
     My income decreased by 58% in the year following
     FOSTA-SESTA.


Si I used to make enough to be comfortable now I'm
      always barely scraping by.


     I feel totally erased.



Digital Security and Harm Reduction

Sex workers are concerned with their health and safety. Digital security
practices can be thought of as harm reduction, just as a worker might take
PEP or PREP to mitigate harm, a worker might adopt online digital security
methods to stay safer. That being said, tools such as "bad date" lists and
digital security methods and techniques are not equally accessible to every-
one. People who are working on the streets are often sharing phones, or do
not have consistent access to technology or to these tools that many online
workers do.



                                                                                     20
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 65 of 182




Of those who utilized web-based harm reduction techniques, the most
common tools used were sites dedicated to reviewing clients in an effort to
flag those that with a history of violence, non-payment, or potential connec-
tions to law enforcement. Commonly known as "bad-date lists," sites such
as these can fall within the vague parameters of what FOSTA-SESTA crimi-
nalizes. Another tool used by sex workers is a system of verification in which
a new client gives the contact information of past providers to vouch for
themselves. VerifyHim is just one example of the harm reduction tools that
have been taken down after FOSTA-SESTA.39 In general, when sex work is           39 survivorsagainstsesta.
                                                                                    org/documentation/ (vis-
criminalized, new clients are often hesistant to provide personal information       it this site to see a more
                                                                                    complete list of websites
used to verifly their identities.                                                   that have been removed
                                                                                    post-
                                                                                    FOSTA-SESTA)
Sex workers also utilize several strategies to protect their anonymity from
clients and law enforcement.




    41%                                    21(Yo
    of online respondents used a sepa-     of online respondents said they are
    rate phone for sex work.               not able to access harm reduction
                                           online that they were in the past.



    91%
                                           94%
    of online respondents used some        of online respondents said they
    sort of digital security technology.   advertise sex work related services
   The most common were encrypted          using online public platforms and
    email accounts (55%), seperate         social media.
    Internet browsers (45%), VPN (33%),
    multi-factor authentication (41.5%)
    or encrypted messaging (39.33%)




FOSTA-SESTA has reduced access to online spaces for sex workers, this
data illustrates how this increases financial insecurity among already vulner-
able populations. This has pushed sex workers into more dangerous working
conditions with less financial agency to turn down work.




                                                                                                          21
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 66 of 182




An internet-based work model has been adpopted by sex workers primarily
due to the increased potential to create a safer work space. This work model
has given sex workers the opppourtunity to utilize e-verification and create
larger and more consise databases for black-listing of violent clients and
potential undercover police. It also differs from street based work in terms of
how meetings between clients and providers take place. Street based work-
ers must identify clients and discuss logistics quickly to avoid the appear-
ance of soliciting. This leaves little time for workers to assess their safety,
discuss what will occur, and agree upon a price. A meeting made online can
provide more time to negotiate terms, despite explicit communicationg
about selling sex acts still being illegal.

The loss of income is the most immediate repercussion reported by online
workers who now face barriers to working online. Of the online respondents
surveyed 78.5% said that sex work made of the majority of their income,
while 47% said it was their only form of income. Of this group 72.5% report-
ed that they are facing increased financial insecurity after the removal of
Backpage and the passage of FOSTA-SESTA. The use of free advertising
sites like Backpage, are especially important to those who are already finan-
cially insecure, as almost 46% of this group say that they cannot afford to
place an ad on sites that charge for advertising.

Barriers that disrupt an online-based work model create an environment
where harm reduction techniques that were previously in place become less
accessible. Internet based workers still need the income that was lost due to
the removal of their online platforms. Working with increased financial in-
security and increased criminalization leads to workers taking greater risks
with clients that they previously were able to      40.41                         40 (Reed et al. 2010)

                                                                                  41 (Mantsios et al. 2018)
It is worth noting that many clients of sex workers are also aware of the
changes in how sex workers operate and may feel embolded to act more
violently knowing that fewer precautions are in place that would prevent
their ability to harm or exploit sex work providers. The removal of bad-date
lists and the inability for sex workers to communicate negative experiences
with one another benefits those who intend to harm those who have little re-
                                                                                  42 (Thukral and Ditmore
course in reporting violence against them.42 An overwhelming 99% of online
                                                                                     2001)
respondents reported that they do not feel safer since FOSTA-SESTA was
signed into law.




                                                                                                              22
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 67 of 182




Of the WCIIA members who were surveyed, 40% reported seeing an in-
crease in the number of street based sex workers since the removal of
Backpage and post FOSTA-SESTA. Since this change in the online land-
scape of the sex trades, 36% of online respondants reported facing in-
creased violence, with around 20% of WCIIA reporting the same. Only 5.25%
of WCUA respondents reported having consistent access to a personal cell
phone over the past year.

Our research suggests that individuals who work online experienced a great-
er increase of violence than those who were already working on the streets
after the removal of Backpage and the passage of FOSTA-SESTA. An on-
line-based work model creates distance from the impact of criminalization
and the violence of traditional policing. Now, many individuals who utilized
the web as a harm reduction working tool no longer benefit from that buffer
to violence.



Police Interactions

g g All of my worst experiences happened because of
    the police. [Sex work] is the highest paying job I've
    ever had and it allowed me to raise my children in a
    safe, middle-class neighborhood.
    — Online respondent

The reductive, binary discourse surrounding sex work and sex trafficking has
created an environment in which the punitive treatment and surveillance of
sex workers by the state is normalized and lauded. The lack of a nuanced
conversation on labor has led to environment where the complexities of the
lives of those who trade sex are erased. As poverty is one of the most prom-
inent factors that makes an individual vulnerable to trafficking, laws that
criminalize sex work increase sex worker's exposure to violence and exploit-
ative working conditions.

The inherent danger in police interaction has been reported on before. A re-
cent study by the Center for Court Innovation (N=304) showed that 30% of
participants were threatened with violence from a police officer, 27% were
harassed for their gender presentation by police and 15% were raped by a



                                                                               23
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 68 of 182




police officer (the police did not arrest them in exchange for sex).43 As the        43 (White et al. 2017).

criminalization of sex work is one of the main sources of violence that sex
workers encounter, legislative infrastructure that pushes sex workers into
more dangerous and more heavily policed working environments is a sig-
nificant public health risk. An online respondent describes their experience
with arrest as,


6 g Severely traumatizing. I have had vice pull guns on
    me & have had sexual contact with me! I suffer from
    PTSD from excessive force & arrest.

Another online respondent said,


      The hatred [the police] had for me was inexplicable,
`g
      they seemed to really enjoy degrading me."

7% of online respondents reported having been arrested for sex work relat-
ed offenses. This is considerably less that the 29% WCCIA respondents who
reported having been arrested for sex work related offenses. The WCCIA
group were arrested over three times as often while working on the streets.
Having this level of increased surveillance greatly impacts how this demo-
graphic conducts themselves with customers, as well as increases their risk
of violence from police and clients alike. A member of WCIIA describes her
experiences of constant interactions with the police, "I've gotten into a car
with an undercover officer. I've been arrested for Compton night walking.
I've been pulled over after getting into a car. I've been arrested walking with
a friend when they could not find another reason and was falsely accused."
Another member of WCIIA says, "I wasn't even getting in a car. I was just
walking and detectives walked up behind me and cuffed me. Another time I
got in a car with a cop."

18.5% of online respondents have had interactions with police that did
not lead to their arrest. An online respondent says that the police "used to
`verify' that I wasn't underage by pretending to be a client, showing up, going
through my things and checking everywhere in the hotel room. Sometimes
would tell the hotel staff what I did. I'd get kicked out. But would always `warn'
me." Another respondent said, "I've provided oral service to a cop that said,
`not to worry,' they were not looking for girls like me. They were looking for


                                                                                                               24
          Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 69 of 182




drugs, traffickers, pimps. Bittersweet." A common theme of respondents
who have had interactions with the police are fear, anxiety, panic attacks,
violence, and PTSD.

Street-based workers and those who have lost access to online spaces are
exposed tO iilOrea- sed violence as they navigate 1110r0 heavily policed econ-
omies. Our research suggests that an online model of sex work acts as a
protective barrier to police violence. Legislation that reduces an individual's
ability to utilize online working tools and increases financial insecurity puts
vulnerable workers in closer proximity with police and state violence.



Community

Si Access to support groups and safety groups which
         are essential for my screening and networking with
         others. I like to also keep up to date with what's hap-
         pening in the sex workers rights movement across
         the globe and Twitter has been great for that. I fol-
         low a lot of outreach organizations and activists.
         —Online respondent

Access to the Internet has been shown to increase mental health outcomes
in marginalized and criminalized communities." The Internet provided a                              44 (Lucassen et al. 2018)
                                           11-.   • 1.4                          A     A     4- •
J'Javc    VI   JG A   VVve   nce   lag c   1-11-111I-1 vv111111ul   lILy,   CIA II-I I. LI          45 (Oserni 2015)

their services. Sex workers who use social media to connect with communi-
ty or share harm-reduction working tools may now find themselves isolated
from their trusted networks and unable to find community members through
regular searches. Access to community spaces (both online and offline)
have been shown to reduce negative mental health outcomes, stigma, and
rates of HIV transmission in sex workers.' 97% of online respondents said                           46 (Platt et al. 2018);
                                                                                                       (Shannon et al. 2015;
that they use the Internet to access the sex worker community. 70% of this                             Deering et al. 2014)

group said that they've noticed a difference in how they can access the
community online, the vast majority of which noted a decrease in access to
sex worker community after FOSTA-SESTA. Those who noted a decrease in
their ability to access online sex worker community talked about sex work-
er and activist organization accounts being shutdown and shadowbanning.
Those who noted an increase in their ability to access sex worker community



                                                                                                                                25
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 70 of 182




talked about the increased visibility of the sex worker rights movement
online.

Many workers describe their relationship with online sex worker community
as vital to their safety and a way to stay connected to and financially support
lllEi SVA VVOI        IT IOVVI I 'Will.




g g When I first started FSSW [full-service sex work] if
    it was not for Tumblr & other sites I would have had
    absolutely no idea how to screen & stay safe.

The ability to access harm reduction resources online was a common theme
from online respondents on their relationship to sex worker community. One
worker summarizes this relationship concisely when they say,


g g Everything I know about being safe in sex work is
    because I was able to speak to other sex workers
    online.

Other workers mentioned the ability to connect with workers from similar
backgrounds. One worker talks about their experience with finding and joining
a collective for Indigenous 2 spirit trans sex workers and dancers. They say,


g g I never knew others existed.

70% of online respondents reported a noticeable difference in how they ac-
cess sex worker communities online. Many describe the experience of losing
access to their communities as chilling, depressing, and erasing. One online
respondent says,


Ai Sex workers are disappearing from the Internet.
       Workers' sites have been taken down, ad sites are
       hard to comply with and are always changing their
       rules, Twitter and Instagram are deleting accounts
       just for being a sex worker.




                                                                                  26
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 71 of 182




Another worker describes their experience after a Facebook support group
for sex workers was shut down as depressing. They say,


g g I was so down since I have zero friends in RL [real
    life] who do this type of work.

A few workers talk about how they are noticing a lot of websites getting
stricter, with more accounts being shut down, deplatformed, and banned.

One worker describes why they said that their contact with the sex worker
community has increased post FOSTA-SESTA and explains that while,


gi    the accessibility might not be there, my need to take
      the initiative and make those connections sure has
      [increased].

Many reported having their accounts deleted or disappeared or being un-
able to find and connect with their friends after their accounts were deleted.
Despite this,50.5% of online workers surveyed say that their involvement in
sex worker community has increased in some since the law was passed, with
some stating that they're more determined then ever to seek out people with
simliar expiereinces in order to protect themselves, engage in activism, and
look out for their fellow workers. This law has caused irreparable harm, but
it has also galvanized online sex workers—many of whom are showing up
in the streets to protest despite the risk of these laws. As a community that
is in the process of being disappeared online, sex workers are shifting the
narrative of sex work and continuing to organize.

Unsure over what is safe to post, many sex workers report a general sense of
fear and paranoia around the consequences of their internet presence. The
vagueness of this law, and what qualifies as the facilitation of human traffick-
ing has left sex workers unable to assess the severity of the legal action that
could be taken against them.

What we witnessed with the surveyed group from WCIIA is that the passing
of this law has had very little effect on the lives of street-based sex workers.
Even without a formal understanding of what the law does to online plat-
forms, it was evident that for sex workers who don't use the internet there



                                                                                   27
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 72 of 182




is nothing within the legal reach of FOSTA-SESTA being done to decrease
the vulnerablity of street-based and survival sex workers. While this group
does employ harm reduction techniques, like bad-date lists and safety calls,
these are mostly done on paper, through word of mouth, and with other
street workers. This model lacks the permanency and reach of internet
based techniques, but has not been affected by FOSTA-SESTA.


SS [The Internet] allows me to interact and network
   with other sex workers, to be a part of ugly mug
   lists, to get a better understanding of the difficulties
   faced by workers who work in different capacities to
   me and how I can help them and support them, how
   I can work to help dismantle whorephobia experi-
   enced at different levels in the industry."


        Whole entire sites have disappeared! Or been
g
    i
        changed, or deleted! Forums for sex workers provid-
        ing safety info, info for screening clients, escort ad
        sites, etc.


        Less options to connect/access the community and
6
    i
        a lot of censorship and accounts being wrongfully
        deleted from their platforms.


SS I'm too afraid to access community online now.


        The Internet is barren of sex workers. Trying to
g
    6
        search [for] any information or communities for
        sex workers results in just articles about busting
        prostitution.




                                                                               28
          Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 73 of 182




gi     I feel like more and more sex workers' accounts are
       being deleted on Instagram, plus shadowbanning on
       Twitter has made it harder to search for those who
       1.4%,      w..,. vv we 1%.
       ' 4' .. ''''''   . n" ....1'
                                        1 I ...•
                                      -1-1.k
                                       U
                                                   ...sok 4. es ...a •••• a • • • rya Ani : a•••• Angola
                                             wy sly' u9 s.      U maw %Ai., um wa..,‘IY Ill
                                                                                                         •
                                                                                                             ..1NC. CiLiG=
                                                                                                             4.1.•


       ry even if you type in their exact handle.


Si Paranoia about how to do things online is
       THROUGH THE ROOF and nobody seems to know
       what is and is not permissible online.




Financial Technology



     72'                                                                     33'
     of online respondents reported                                           of online respondents said they
     using financial technologies in their                                    had been kicked off of a payment
     sex work.                                                                processor.




     78                                                                     10'
     of WCIIA respondents reported not                                        of WCIIA respondents reported
     having access to a bank account.                                         ever receiving payment from sex
                                                                              work through an online payment
                                                                              processor.




Built into technological advances and financial infrastructure is legal liability.
This creates a barrier to accessing technologies for people in heavily policed
economies. The inaccessibility of financial technologies acts to further the
income gap of folks who are pushed off of the platforms for vague violations of
terms of service, for people who lack financial or technological literacy, and for
people who may never have had access to these technologies to begin with.



                                                                                                                             29
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 74 of 182




Those who are not able to access common financial technologies or main-
stream banking are left to using predatory financial services and payment
processors that take between a 30-40% cut of earnings in order to sell their
work. This process mirrors the practice of redlining,47 which was outlawed in     47 Redlining is an uneth-
                                                                                     ical practice that puts
1968.49 This inequity also creates barriers to financial independence which is       services (financial and
                                                                                     otherwise) out of reach
crucial to an individual's physical safety. Bardot Smith, a technologist, ana-       for residents of certain
lyst, and dominatrix describes the impact of online discrimnation as a loss of       areas based on race or
                                                                                     ethnicity. It can be seen
opportunity. She shows how this discrimination "disproportionately affects           in the systematic denial
                                                                                     of mortgages, insurance,
people at the margins: queer people, people of color, sex workers. It comes          loans, and other financial
                                                                                     services based on
down to people they (the platforms) have determined do not deserve access            location, rather than an
to money."49                                                                         individual's qualifications.
                                                                                     (definition taken from
                                                                                     Investopedia)
When an online sex worker is kicked off of a financial or social platform, they
                                                                                  48 (Blue 2015)
are at risk of losing their means of making money and risk losing acccess to
                                                                                  49 (Smith 2019)
community. The lack of access to these technologies also creates a barrier
                                                                                  50 (Lake & Roux 2018)
between sex workers and civilians when the most recent technological inno-
vations are not equitably accessible.'

Sex workers aren't just at risk of losing accounts related to their sex work.
Many sex workers report losing access to non-sex work related accounts
and platforms, as they are often linked or share a credit card. Stigma, crim-
inalization and the labeling of sex workers as `high risk' mean that sex work-
ers can't advertise on mainstream advertising platforms, like using Google
Ads. This stigma can also mean that sex workers are blocked from using
financial technologies for things unrelated to their sex work just because
they have at one time been seen as having sold sex.

Community research found over 29 payment processors and pay apps
that explicitly discriminate against sex workers using their platforms in their
Terms of Service agreements.' 72.% of online respondents reported using           51 (Lake & Roux 2018)

an online payment processor. 33% of online sex workers reported have
been kicked off of a payment processor, many of whom said that the plat-
form seized the funds in their account during the closure of their account.
Many sex workers suggested that the reasons for their account closure were
because of irresponsible memos in the payment app suh as "nudes", the
use of a public facing work e-mail that may be on a list, a client reporting an
account or a chargeback after rendering services.




                                                                                                            30
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 75 of 182




g g [I was kicked off of] PayPal, years ago around 2015.
    A client put my work email in the memo! Idiot
    I was kicked off and could never retrieve the $500
    balance. I'm lucky, they've stolen thousands from
    nthar wnrnan.


g g [ I was kicked off of] Venmo, they said I was using it
    to `sell services or gambling' but I was using it to ac-
    cept donations when I was homeless the first time...
    It happened about December 2017.


g g PayPal booted me about 10 years ago, I was unable
    to recover -$400 from my account.


Shadowbanning
While our research was not explicitly about shadowbanning, many online
respondents brought up shadowbanning in their answers to qualitative ques-
tions. Many platforms explicitly ban adult content and sex worker use, some
utilize what they refer to as algorithmic curation in a way that causes harm
through more opaque practices. When this algorithmic curation is applied
in a way that invisibilizes a community, this practice is colloquially referred
to by users as "shadowbanning."52 rviany people, sex workers included, use
                                                                                     obfuscated, internal
social media to build a brand and to create an income. Hashtags and viral            process that prevents
                                                                                     certain accounts from
posts have the power to shift discourse in the public,53 but in many instances,      showing up in a feed, or
                                                                                     prevents their handle
these tools do not work the same for sex workers. The architecture of dig-           from being searchable,
ital spaces dictates who can find whom, and shadowbanning ensures that               and is routinely used on
                                                                                     sex worker accounts, or
sex workers are unable to find each other: If you are unable to find some-           those thought to be sex
                                                                                     workers, while simulta-
one, you are unable to build community with them,54 and if you are unable to         neously being denied by
build community, you are unable to organize and fight back against harmful           tech companies.

laws. It is important to note here that shadowbanning was occuring before         53 (Lake & Roux 2018)

FOSTA-SESTA, while many online respondents reported increased shadow-             54 (Tufekci 2017)

banning, shadowbanning cannot not be directly attributed to FOSTA-SESTA,
but rather should be seen as a part of an increasing and overarching whore-
phobic online landscape.




                                                                                                          31
            Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 76 of 182




Shadowbanning can prevent sex workers from participating meaningfully
on social media. The obfuscated nature of shadowbanning and the fact that
the platforms deny that it is happening, though they do admit they do that
they prioritize the visibility of certain content. This leads to an environment
where sex workers are simultaneously being erased from public spaces and
their experiences of erasure are being ignored. The invisibilized practice of
shadowbanning allows for the active silencing of a community without the
platform having to lose valuable ad revenue. Due to the denial and obfus-
cation of these practices, it is difficult to hold platforms responsible for the
violence of erasing marginalized voices, whereas the outright banning of sex
worker accounts creates a space for a more visible protest.

Sex workers who use social media to connect with community or share harm
reduction working tools, may find themselves isolated from their trusted net-
works and unable to find community through regular searches. Sex workers
at a porn conference reported an interruption in their ability to network and
make connections as 90% of their colleagues were unsearchable due to
                                                                                   55 (Fitzgerald & Sage 2019)
shadowbanning.'



Quotes on Shadowbanning

         feel like more and more sex workers' accounts are
        I
g
    6
        being deleted on Instagram, plus shadowbanning on
        Tvvitt-r h-S       it        +r•      f^r th^s- :Arh^
        do sex work. They don't show up directly in the que-
        ry even if you type in their exact handle.


g g Accounts are being deleted so quickly and without
    warning that sometimes a friend just *poof* and
    I never hear from them again, sometimes the one
    place I know how to reach them goes silent and I am
    only left to assume what happened.


SS With people getting shadowbanned or deleted, a
   lot of who I followed are just GONE. Resources that
   were typed or infographic? GONE.


                                                                                                           32
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 77 of 182




Discussion &
Recommendations
FOSTA-SESTA led to a chilling effect in the community. This chilling effect
acts as another form of violence. In a research study conducted by the
Internet Policy Review, it was found that 75% of respondents were "much
less likely" to post after receiving a personal legal threat from a third party in
regards to online activity. It is notable that female Internet users were signifi-
cantly more likely to have their speech chilled online in response to legal no-
tices being issued.' This indicates that those experiencing one or multiple          56 (Penney 2017)

intersecting forms of oppression are more likely to have their speech chilled
online and be wary of sharing their experiences, connecting with community
and sharing and receiving harm reduction tips. This means that the resourc-
es sex workers use to stay safe are not only disappearing from the Internet,
but sex workers are deciding that sharing them may be too dangerous; and
their speech is chilled. This is the work of the authoritarian state.


Chilling effect is a term
                                This chilling effect parallels the ways in which
in law and communication        sex work is policed on the streets and the vi-
that describes a situation      olence that ensues, and the communities that
where speech or conduct is
                                are most affected by this criminalization. In
suppressed by fear of pe-
nalization at the interests of  some cities, condoms have been used as evi-
an individual or group. It can  dence of prostitution in transphobic and racist
affect one's free speech.
                                policing tactics that selectively use this strate-
—USLegal.com                    gy to arrest people.' This has led to sex work-      57 (Wurth et al. 2013)

                                ers choosing not to carry condoms because            58 (Siouxsie 2018)

having less access to safer sex tools was less risky than increased exposure         59 (Romano 2018)

to the police. Many individuals and harm reduction organizations feel a sim-         60 (Romano, et al. 2015)

ilar chilling effect when it comes to sharing harm-reduction working tips or
providing safety and check-ins with fellow workers.' Sex workers and allies
have faced jail time for assisting a sex worker under trafficking laws;59 when
47% of black trans women have traded sex,60 this punitive sentencing of
queer survival creates unnecessary fear and self-censorship in community.
Self-policing creates a barrier from harm reduction working tools and serves
as another form of violence that sex workers face.


                                                                                                                33
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 78 of 182




The criminalization of sex work remains a main catalyst of harm incurred
against people in the sex trades. Repressive policing practices make sex
workers more vulnerable to violence from the state, clients, and partners.
There is no evidence that FOSTA-SESTA has curbed trafficking. Instead, our
research suggests the opposite; that FOSTA-SESTA has created an env-
iornment where vulnerable populations are pushed into increased financial
insecurity, making them more vulnerable to labor exploitation, and labor
trafficking in the sex industry is pushed further underground. Just as sex
workers warned, our research suggests that FOSTA-SESTA has increased
sex workers exposure to violence while doing nothing to combat trafficking.



Limitations
The primary survey consisted of largely open ended questions, and was
disseminated online through sites frequented by sex workers. It was com-
pleted by predominantly white, female, LGBTQIA identifying people, with the
central age group being between 24 and 35. This is a limitation of the con-
venience sampling strategy employed, given that this doesn't necessarily
reflect the racial, ethnic, or gendered breakdown of the full range of people
who trade sex. Participants were mainly located in the United States, though
some travelled internationally for work. Those outside of the US reported
still feeling the effects of FOSTA-SESTA, as many websites they used were
hosted within the United States. In order to complete the survey or to find it
via the web. individuals who wound up taking the survey had to have some
sort of access to Internet infrastructure.

In order to fill some of the demographic gaps in the initial survey, we also
employed a secondary survey to a group of street based sex workers at
a meeting of WCIIA, a Holyoke, MA based outreach group. The data from
these surveys is largely inconclusive due to smaller sample size, a lack of
completed surveys, and a demonstrated lack of understanding on the part
of many participants on what FOSTA-SESTA is. The questionnaire distrib-
uted to the WCIIA participants was similar to the one taken by the online
participants, but with input from WCIIA organizers many questions were
added or reworded to gain greater understanding of issues more relevant to
this group. As suggested by WCIIA organizers who reviewed this data, it is
highly possible that police and system interactions were under-reported and



                                                                                 34
                Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 79 of 182




usage of certain apps and internet based techniques may be exaggerated or
misunderstood. It is for these reasons that this survey was not the subject of
our primary analysis, but supplementary data used to illustrate gaps in the
reach of FOSTA-SESTA.

14/ /Ilt)   VI LI 1Ei UII IIVUILIfdb LI Ic.L WE) II:A.VE)U Willie)   ark:1.1), cl'   LUIS UaLI=1. VVIAS Mal   IL VVIAS

difficult to distinguish what is a direct effect of FOSTA-SESTA and what is
a response to a greater, overarching whorephobic landscape. While online
sex workers show a decent understanding of FOSTA-SESTA, we also saw
an over attribution of effects in the online landscape to this law. For exam-
ple, many people, sex workers and policy makers included, believed that the
take down of Backpage was related to FOSTA-SESTA, when it was in fact
taken down days before FOSTA-SESTA was signed into law. Another exam-
ple of this is the shadowbanning and deplatforming of sex workers which
seems to be increasing post FOSTA-SESTA, but has been happening for
years.'

We suggest that future research focuses on access to the internet from a
holistic sense, as it becomes difficult to differentiate the harm caused by                                              61 (Beres 2016)

specific laws or the removal of websites when they are happening as part of
a larger whorephobic online ecosystem.



Recommendations and Relevancy
Our research suggests that many sex workers use online platforms and
technologies to work safer and build community. Any legislation or policy
that hinders an individual's use of a certain technology they use to reduce
harm will only exacerbate harm. There is no evidence that FOSTA-SESTA
has done anything to prevent sexual labor exploitation. Our research shows
that this law has actually put people in more precarious financial situations
that actually make individuals more vulnerable to trafficking, as well as de-
creasing access to previously established channels of communication used
to protect sex workers against violence.




                                                                                                                                           35
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 80 of 182




Platform Suggestions
Barring sex workers from financial technologies and social media is a form
of structural violence. When a private company owns what operates like a
public space that is larger than the largest country in the world, relying on
content moderation alone is an insurmountable task, one that often relies on
the exploited, underpaid, and incredible traumatizing labor of workers.'          62 (Newton 2019)



The restricted access to certain technologies and particular websites oc-
curs alongside enhanced monitoring, surveillance, and dubious human
trafficking trainings by corporations from Uber to PayPal. This restriction,
surveillance, and inequitable access to technology contributes to sex worker
harm and marginalization. Legislation like FOSTA-SESTA should be seen in
context, in an ongoing history of laws and regulations that utilize technology
to give rise to new kinds of public-private partnerships and police women.
The collaboration between the state, private tech companies, and the use of
                                                                                  63 Surveillance capital-
community as the eyes and the ears of police fuels surveillance capitalism.'         ism, a term popularized
This is most apparent with the policing of migrant communities and sex               by Shoshana Zuboff, is
                                                                                     used to describe the sur-
workers 64,65                                                                        veillance surrounding the
                                                                                     capitalization of personal
                                                                                     information.
Algorithmic curation is now largely an automated process based on image
                                                                                  64 (Khan, n.d.)
and content analysis as well as flagged and reported content.' Oftentimes,
                                                                                  65 (Cyril, 2015)
this curation means that the misogyny of the user is reflected back by the
authority of the platform and it's moderators. Hashtags like #woman, #curvy,      66 (Gillespie 2018)

and #breastfeeding have been shadowbanned, indicating that that which is          67 (Piper 2018)

perceived as the feminine form is inextricable from sexual content, there-
fore problematized and removed from visibility on the platform.' These
practices harm an individual's ability to take up public space, advertise their
services, and connect with community; in these instances woman becomes
a proxy for whore. Shadowbanning also silences workers and contributes
to an echo chamber of anti-trafficking propaganda when sex workers are
disabled from sharing their experiences widely on public platforms.

Shadowbanning and content curation can drown out the visibility of activist
messages in favor of advertiser-friendly content.' This creates echo cham-        68 (Tufekci 2017)

bers, increasing polarization, and the erasure of voices of the people who are
harmed by the platform and by the state.




                                                                                                           36
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 81 of 182




Similar to how sex workers face myriad barriers if they decide to report vio-
                                                                                 69 (Young Women's
lence to police,69 social media and financial platform moderators are equally        Empowerment Project
unresponsive to reports of violence against sex workers online and when sex          2012)

workers lose their accounts.70 Platforms are more responsive to banning sex      70 (Gil n.d.)

workers than they are to responding to Nazis. 71 Typically, platforms only re-   71 (Farokhmanesh 2018)
spond to, or do not ban, financially stable white women with large followings,   72 (Cole 2019)
oftentimes celebrities who can have a representative from the platform. 72,
                                                                                 73 (Fitzsimmons 2019)
73 Often, a male photographer posting a suggestive photo of a woman won't
                                                                                 74 (@RienzoKennedy 2 May
be taken down, but if the subject posts the same image of herself, she may          2019.2:52 PM)

be banned or have her photo removed. 74 This is also how the Internet stays      75 (@RienzoKennedy)
gentrified: sexuality is allowed if it's supported by privilege, mediated by a
man, or directly making a platform money.

Sex worker exclusive technologies, platform policing, and anti-sex work
legislation push people into circumstances that make them more vulnerable
to labor exploitation and labor trafficking. The silencing of sex worker op-
position and the fearmongering surrounding trafficking push legislation that
actually exacerbates the harms.



More User Choice
Users should be able to curate their feed and be offered more choice in the
process. Platforms shouldn't be the ones dictating what is indecent. The cur-
rent rules and processes of content moderation are easily weaponized by
trolls to harass marginalized communities. If Instagram can lock you out of a
device, why can't a user block an IP Address or device that someone is using
to make new accounts with to harass, stalk, or send death threats? Why are
we leaving the decision of what people see up to the platform rather than the
user? If an individual reports someone's post, the reported person should
have the option to block that person (and their IP address) to avoid potential
future harassment or viewing of unwanted materials. Likewise, if someone
is harassing a user they should have the option to block a device, not just a
handle.




                                                                                                          37
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 82 of 182




Sex Worker Inclusion
The inclusion of sex workers in the development of technology needs to be
thought of as a diversity issue. Academics, journalists, legislators, and peo-
ple who create technology should not build it without consulting the com-
munities that are most affected by their creations.
Sex workers often live at the intersection of multiple    If we create technology
marginalized identities and are the most immediately that is safe for sex workers,
harmed by insecure and censored technology; if we          we've likely created
create technology that is safe for sex workers, we've      technology that is safe for
likely created technology that is safe for everyone.       everyone.
By listening to these communities, we will be able
to learn first-hand how they are impacted by emerging technologies and
involve them in putting precautions in place to avoid negative social and
health outcomes. The only way to ensure that new and emerging technolo-
gies don't harm vulnerable communities is by listening to the communities
who are most impacted by poorly designed technology, legislation, and
infrastructure.



Policy Recommendations
The decriminalization of sex work and repeal of FOSTA-SESTA are our
foremost recomendations. Without fear of prosecution, those who enter the
sex trades within any part of the spectrum between choice and force, are
more likely to report violence and exploitation. Currently seeking any legal
recourse or aid after experiencing trafficking puts victims at risk of police
violence, deportation, and incarceration, regardless of their choice to par-
ticipate in the sex industry.76 In order to identify and eradicate these com-    76 (Marsh 2019)

plex and clandestine forms of exploitation we must first ensure that victims
are willing and able to speak openly about their experiences without fear of
punishment. Legislation pushing the sex industry further underground has
not made sex trafficking any easier to stop, and has done nothing to even
attempt to address the various forms of trafficking that do not happen on
the internet.

Trafficking is more complex then the simplified narratives popular in our cul-
ture, and it has been estimated by some to happen more frequently outside



                                                                                                   38
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 83 of 182




the sex industry than within         In order to responsibly and equitably                 77 (Lee 2019)

address the loss of autonomy and exposure to various forms of violence that                78 (Albright and D'Adamo
                                                                                              2017)
makes human trafficking so abhorant, we must include labor trafficking in
                                                                                           79 (Lind 2014)
the discussion around human trafficking as whole. This discussion should
include that those being trafficked for their labor are also vulnerable to sex-
ual and structural violence, and support policies that strengthen the agency
of exploited people. The voices and experiences of those who have expe-
rienced violence and labor exploitation should be the ones dictating what
protections should be in place to prevent trafficking.

Furthermore, additional and more easily accessible aid is needed for those
living in poverty, domestic violence situations, and those with undocument-
ed citizenship and chronic health issues.



    Decriminalize. Decarcerate. Destigmatize.
    Decriminalize sex trade related offenses in New York that harm people who do
    sexual labor by choice, circumstance, or coercion, including sex workers and
    people profiled as sex workers, as well as people who purchase sexual services.
    Pass legislation and implement administrative policies that protect people in the
    sex trades from economic exploitation as well as interpersonal violence.

    Decarcerate people who have been arrested on sex trade-related offenses so
    that people can move forward with their lives without lingering ties to the criminal
    legal system. Vacate criminal records related to prostitution and end the ongoing
    entanglement with the court system that the rescue industry produces.

    Destigmatize the sex trade so that workers have access to housing, education,
    employment, health care, and other basic needs without restriction. Not everyone
    trading sex wants to continue doing so and we support evidence-based, harm re-
    duction-rooted policies and funding that supports people's safety and empowers
    those seeking different work.

   —Taken from DecrimNY.com




                                                                                                                  39
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 84 of 182




Further Research
We encourage further research to explore the ways that sex work is me-
diated by technology and how technology is used both as a facilitator and
disruptor of sex work. Tech alters the way that people work and organize in
all labor sectors, yet in most research on how tech shapes labor, sex work-
ers are left out of the conversation. In Data & Society's recent anthropolog-
ical report, Disruption: How Tech Shapes Labor Across Domestic Work &
Ridehailing, despite sex workers being some of the first to theorize about
how tech shapes domestic labor,80 they are very conspicuously left out of          80 (Smith 2015)

the report. Further research on the gig-economy needs to include and cen-
ter sex worker voices.

In December of 2019 Representative Ro Khanna introduced a bill along with
Senator Elizabeth Warren to study the effects of FOSTA-SESTA, specifically
on the sex working community. This bill was created with the input of the sex
working community, including over 70 grassroots and non-profit LGBTQAI
organizations. Kate D'Adamo, a sex worker rights activist and partner at
Reframe Health and Justice says, "The bill was written intentionally to not
just replicate what was happening on the ground, but to use a lens of public
health and harm reduction to contribute and re-affirm the valuable, robust
community knowledge which already exists." This work will undoubtedly be
impactful if researchers take this expertise seriously, and incorporate peo-
ple with lived experience in the design, research, analysis and advisory of
this w-t-k. 1.^1hib, ni^r"                           h-lpfu! m^ving f^rAP, r^i,
policy makers should not wait to include sex workers' voices and expertise
in the development of policies and conversations on internet and surveil-
lance technology regulation. Research on health and safety often confirms
that communities know first, and listening sooner rather than waiting on
everyone else to catch up will save lives.

Further research into the complexities of human trafficking should also be
directed toward better understanding and codifying how trafficking hap-
pens, without the notion that all sex work is inherently trafficking. The attri-
bution of explicit force on those who do not claim to experience that type of
exploitation has wasted resources, enangered sex workers and trafficking
victims alike, and only created confusion about how trafficking is happening
and how frequently. The perception of trafficking should also be informed by



                                                                                                     40
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 85 of 182




the knowledge that exploitation happens more frequently to those who live
within complex situations of immigration, intimate partner violence, poverty,
disability, and various other axes of oppression. Without providing recourse
specific to these situations, those who face exploitation may find it safer to
remain quiet about the various other abuses they suffer.

Those who have worked in the sex trades are the experts of Employ sex workers
their own experiences. Research into these communities
                                                              to do research.
should have a participatory approach, or at least employ a
community advisory board of people with a variety of expieriences in the sex
trades. The simplest and most successful approach to understanding the
complexities and nuances of these communities is to employ sex workers to
do reasearch on the sex industry, or as the long-standing advocacy slogan
says; Nothing about us without us.




                                                                                 41
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 86 of 182




Conclusion
Lawmakers said that this bill was about "protecting" those vulnerable to sex
trafficking. But our research suggests just what sex workers warned; FOSTA-
SESTA actually makes individuals more vulnerable to human trafficking
and exploitation. This research has just begun to
highlight the devastating impact of FOSTA-SESTA.        Denying access to
These bills directly harm individuals engaging in sex   technologies should be
work, many who live at the intersection of marginal-    understood not only as
ized identities and may have limited access to other    censorship, but as a form
sources of income, while providing no concrete form     of structural violence.
of help to those already in exploitative or violent
situations. FOSTA-SESTA has exacerbated poverty and increased exposure
to violence in the already marginalized communities who use the internet as
a tool to gain financial independence in a safer way.

The current legal changes of FOSTA-SESTA alter the structure of the web,
disproportionately harming the physical safety and mental health of al-
ready vulnerable communities who have most benefited from using an
internet based work model. The Internet is now being policed with tactics
akin to those used for `cleaning up' sex workers from public view. Creating
barriers for sex workers to access resources is not something that is new;
FOSTA-SFSTA has ji!Rt oroatod an infraatrilotural pr000dont to AxpAditA the
process.

Comparing our initial data of online workers with that of WCIIA, shows that
those who are already being heavily policed on the streets do not feel the
same immediate effects of FOSTA-SESTA. The street-based respondents
from WCIIA already exist in a more heavily criminalized and policed econ-
omy. What FOSTA-SESTA did was push workers who had access to harm
reduction working tools into less safe work environments, increasing their
financial insecurity and exposure to violence.

Denying access to technologies should be understood not only as censor-
ship, but as a form of structural violence. FOSTA-SESTA's fallout illustrates
what happens when a fragile network meets the blunt force of the law.
The result is stigma, isolation, poverty, and further entrenching inequality.


                                                                                    42
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 87 of 182




Technology has permitted some groups, particularly early adopters like sex
workers, to move faster than the law; what we are seeing now is the violent
backlash. Access to technology, Internet infrastructure, and social media
platforms have allowed sex work to come out of more dangerous and ex-
ploitative labor enviornments. Sex workers use the Internet as a harm reduc-
tion working tool by negotiating and screening for potentially violent clients
on their own terms. FOSTA-SESTA, the removal of Backpage's adult services
sections, and an environment of Internet censorship threaten the protective
elements offered by a model of sex work mediated by the Internet.

We are living in a society that is systematically silencing marginalized voices.
Legislation like FOSTA-SESTA encourages platforms to contribute to this si-
lencing through erasing sex worker existence from the Internet. There is tre-
mendous fear in the community as sex workers try to comply with and work
around rules that aren't always apparent, and rules that are often enforced
differently for different people. People are losing access to work and are less
able to support themselves and their families. Increased financial insecurity,
increased exposure to violence, lack of access to community resources, in-
ability to find work, and increased feelings of fear and anxiety are a few very
visible effects of FOSTA-SESTA.




                                                                                   43
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 88 of 182




 For more information visit
   HackingHustling.org
 r
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 89 of 182




Endnotes
Albright, Erin, and Kate D'Adamo. 2017. "Decreasing Human Trafficking through
     Sex Work Decriminalization." AMA Journal ofEthics 19 (1):122-26.

AshleyF. 2015. "Faces of Labor Trafficking in the United States • Human
     Trafficking Search." Human Trafficking Search. August 18, 2015. https://hu-
     mantraffickingsearch.org/faces-of-labor-trafficking-in-the-united-states/.

Beres, Damon. 2016. "Don't Even Try Using These Banned Instagram Hashtags."
    HuffPost. HuffPost. May 17, 2016. https://www.huffpost.com/entry/
    banned-instagram-hashtags_n_57347d6ae4b077d4d6f23122.

Blue, Violet. 2015. "Paypal, Square, and Big Banking's War on the Sex Industry:."
     L Engadget. Accessed December. https://www.engadget.com/2015/12/02/
     paypal-square-and-big-bankings-war-on-the-sex-industry/.

Brown, Elizabeth Nolan. 2017. "Eros.com Still Lives, But Homeland Security
    Raid Has Sex Workers Worried." Reason.com. Reason. November 13, 2017.
    https://reason.com/2017/11/13/eroscom-still-lives-but-homeland-securit/.

Campbell, Rosie and Sanders, Teela. Beyond the Gaze: Safety and Privacy for
   Online Workers. 2018.

Chapman-Schmidt, Ben. 2019. "'Sex Trafficking' as Epistemic Violence." Anti-
    Trafficking Review. https://doi.org/10.14197/atr.2012191211.

Child Welfare Information Gateway. (2016). Definitions of human traffick-
     ing. Washington, DC: U.S. Department of Health and Human Services,
     Children's Bureau.

Chuang, Janie. 2006. "Beyond a Snapshot: Preventing Human Trafficking in the
    Global Economy." Indiana Journal of GlobalLegal Studies 13 (1):137-63.

Cyril, Malkia. 2015 "Targeted Surveillance, Civil Rights, and the Fight
      for Democracy." MediaJustice. https://mediajustice.org/news/
      targeted-surveillance-civil-rights-and-the-fight-for-democracy/

Cole, Samantha. 2019. "A Sex Workers Union Is Organizing Against Instagram
     Discrimination." Vice. VICE. May 6, 2019. https://www.vice.com/en_us/
     article/3k3d45/apag-union-sex-workers-account-deleted-from-instagram.

Cserni, Robert T. 2015. "To Know That You Are Not Alone: The Effect of Internet
    Usage on LGBT Youth's Social Capital." In Communication andInformation
    Technologies Annual, edited by Ilan Talmud, 9:161-82. Studies in Media and
    Communications. Emerald Group Publishing Limited.

Cunningham, Scott, Gregory DeAngelo, and John Tripp. 2017. "Craigslist's Effect
    on Violence Against Women." URL http://scunning.com/craigslist50.Pdf.
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 90 of 182




Dank, Meredith. 2015. "Surviving the Streets of New York: Experiences of
    LGBTQ Youth, YMSM, and YWSW Engaged in Survival Sex." http://webar-
    chive.urban.org/url.cfm?1D=2000119.

Deering, Kathleen N., Avni Amin, Jean Shoveller, Ariel Nesbitt, Claudia Garcia-
    Moreno, Putu Duff, Elena Argento, and Kate Shannon. 2014. "A Systematic
    RAvinw of the Corrn1atAR of Vio!nrinn aaainq Snx WorkArR:"Amnrir=n
    Journal ofPublic Health 104 (5): e42-54.

Farokhmanesh, Megan. 2018. "Switter, One of the Last Online Spaces
    Friendly to Sex Workers, Was Just Banned by Its Network."
    The Verge. https://www.theverge.com/2018/4/19/17256370/
    switter-cloudflare-sex-workers-banned.

Fitzgerald, Juniper and Sage, Jessie. 2019. "Shadowbans: Secret Policies
     Depriving Sex Workers of Income and Community." Tits and Sass. June
     12, 2019. http://titsandsass.com/shadowbans-secret-policies-depriv-
     ing-sex-workers-of-income-and-community/.

Fitzsimmons, Claire. 2019. "Exclusive: Victoria's Secret Influence on Instagram's
     Censorship Policies." Salty. November 23, 2019. https://saltyworld.net/
     exclusive-victorias-secret-influence-on-instagrams-censorship-policies/.

Gillespie, Tarleton. 2018. Custodians of the Internet: Platforms, Content
     Moderation, and the Hidden Decisions That Shape Social Media. Yale
     University Press.

Gil, Natalie. n.d. "How Instagram's New Rules About Sex Are Penalising
      Women Online." Accessed May 13, 2019. https://www.refinery29.com/
      en-gb/2019/04/230263/instagram-sexual-content.

Grant, Melissa Gira. 2014. "How D.C. Finally Stopped Punishing Sex Workers for
    Carrying Condoms." OityLab. June 19, 2014. https://www.cityiab.com/equi-
    ty/2014/06/how-dc-finally-stopped- punishing-sex-workers-for-carrying-
    condoms/371582/.

Grant, Melissa Gira. 2012. "Loitering With Intent." Accessed December 30, 2019.
    http://melissagiragrant.com/loitering-with-intent/.

Gullapalli, Vaidya "Spotlight: The Dangers of Gang Databases and Gang
     Policing." n.d. The Appeal. Accessed December 30, 2019. https://theappeal.
     org/spotlight-the-dangers-of-gang-databases-and-gang-policing/.

James, S. E., Herman, J. L., Rankin, S., Keisling, M., Mottet, L., & Anafi, M. (2016).
   The Report of the 2015 U.S. Transgender Survey. Washington, DC: National
    Center for Transgender Equality
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 91 of 182




Khan, Ummni. n.d. "Antiprostitution Feminism and the Surveillance of
    Sex Industry Clients." Feminist Surveillance Studies. https://doi.
    org/101215/9780822375463-011.

Krusi, Andrea, Jill Chettiar, Amelia Ridgway, Janice Abbott, Steffanie A.
    Strathdee, and Kate Shannon. 2012. "Negotiating Safety and Sexual
     Rick Rneltintion with Qinhtg in tinanntionnd Safer !ntinnr Snx Wnrk
     Environments: A Qualitative Study." American Journal ofPublic Health 102
    (6): 1154-59.

Lake & Roux . 2018. "Platforms Which Discriminate Against Sex Workers."
    LiarasList.org

Lee, Lorelei. 2019. "Cash/Consent." n+1. September 24, 2019. https://npluso-
     nemag.com/issue-35/essays/cashconsent/.

Lind, Dara. 2014. "Forced Labor in America: Thousands of Workers Are
     Being Held against Their Will." Vox. Vox. October 22, 2014. https://www.
     vox.com/2014/10/22/7024483/1abor-trafficking-immigrants-exploita-
     tion-forced-us-agriculture-domestic-servants-hotel-workers.

Lucassen, Mathijs, Rajvinder Samra, loanna lacovides, Theresa Fleming,
    Matthew Shepherd, Karolina Stasiak, and Louise Wallace. 2018. "How
    LGBT+ Young People Use the Internet in Relation to Their Mental Health
    and Envisage the Use of E-Therapy: Exploratory Study." JMIR Serious
    Games 6 (4): e11249.

Mantsios, Andrea, Catherine Shembilu, Jessie Mbwambo, Samuel Likindikoki,
    Susan Sherman, Caitlin Kennedy, and Deanna Kerrigan. 2018. "'That's
    How We Help Each Other': Community Savings Groups, Economic
    Empowerment and HIV Risk among Female Sex Workers in Iringa,
   Tanzania." PLOS ONE. https://doi.org/101371/journal.pone.0199583.

Marsh, Sarah. 2019. "Decriminalise Sex Work to Protect Us
    from Crime, Prostitutes Say." The Guardian, February 28,
    2019. http://www.theguardian.com/society/2019/feb/28/
    decriminalise-sex-work-to-protect-us-from-prostitutes-say.

Mayhem, Maggie, et al. Sex Work, Drug Use, Harm Reduction
    and the Internet, Internet Governenece Forum, 2019.
    https://www.intgovforum.org/multilingual/content/
    igf-2019-ws-389-sex-work-drug-use-harm-reduction-and-the-internet

Newton, Casey. 2019. "The Trauma Floor." The Verge. The Verge. February 25,
    2019. https://www.theverge.com/2019/2/25/18229714/cognizant-face-
    book-content-moderator-interviews-trauma-working-conditions-arizona.

"#NoLoiteringJustLiving." n.d. Twitter. Accessed December 30, 2019. https://
     twitter.com/hashtag/notloiteringjustliving.
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 92 of 182




Penney, Jon. 2017. "Internet Surveillance, Regulation, and Chilling Effects
    Online: A Comparative Case Study." https://papers.ssrn.com/sol3/papers.
    cfm?abstract_id=3191638.

Piper, Reese. 2018. "How Censoring Strippers Affects All Women." Vice.
     VICE. May 31, 2018. https://www.vice.com/en_us/article/nek3gg/
     ingtaaranri-nAnPorina-AtrippAr-haghtnaP-rnAPA-pipAr:

Platt, Lucy, Pippa Grenfell, Rebecca Meiksin, Jocelyn Elmes, Susan G.
     Sherman, Teela Sanders, Peninah Mwangi, and Anna-Louise Crago.
     2018. "Associations between Sex Work Laws and Sex Workers' Health:
     A Systematic Review and Meta-Analysis of Quantitative and Qualitative
     Studies." PLoS Medicine 15 (12): e1002680.

Reed, Elizabeth, Jhumka Gupta, Monica Biradavolu, Vasavi Devireddy, and
    Kim M. Blankenship. 2010. "The Context of Economic Insecurity and Its
    Relation to Violence and Risk Factors for HIV among Female Sex Workers
    in Andhra Pradesh, India." Public Health Reports 125 Suppl 4 (July): 81-89.

Ritchie, Andrea J. n.d. "Anti-Prostitution Ordinance Promotes Racial Profiling
     in Chicago." Truthout. Accessed December 30, 2019. https://truthout.org/
     articles/anti-prostitution-ordinance-promotes-racial-profiling-in-chicaga

Romano, Aja. 2018. "A New Law Intended to Curb Sex Trafficking Threatens
   the Future of the Internet as We Know It." Vox. Retrieved from Https://
   www.Vox.Com. https://www.vox.com/culture/2018/4/13/17172762/
   fosta-sesta-backpage-230-internet-freedom.

Sei Young Pyo, Director of Immigrant Justice Project. 2016. "Walking While
     Trans - Effects of the Loitering Law on Trans-Feminine Immigrants."
     SRLP (Sylvia Rivera Law Project). October 7, 2016. https://srlp.org/
     effects-of-the-loitering-law-on-trans-feminine-immigrants/.

Shannon, Kate, Steffanie A. Strathdee, Shira M. Goldenberg, Putu Duff,
    Peninah Mwangi, Maia Rusakova, Sushena Reza-Paul, et al. 2015. "Global
    Epidemiology of HIV among Female Sex Workers: Influence of Structural
    Determinants." The Lancet 385 (9962): 55-71.

Siouxsie, Q. 2018. "Anti-Sex-Trafficking Advocates Say New Law Cripples
     Efforts to Save Victims." Rolling Stone. May 25, 2018. https://www.rolling-
    stone.com/culture/culture-features/anti-sex-trafficking-advocates-say-
     new-law-cripples-efforts-to-save-victims-629081/.

Smith, Bardot. n.d. "Sex, Money, and the Trillion Dollar Shadow." Model View
    Culture. Accessed July 22, 2019. https://modelviewculture.com/pieces/
    sex-money-and-the-trillion-dollar-shadow.
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 93 of 182




Smith, Molly. 2018. "If Sex Workers Can't Advertise Online, It
    Forces Them on to the Street." The Guardian, March 6, 2018.
    http://www.theguardian.com/commentisfree/2018/mar/06/
    sex-workers-advertise-online-pop-up-brothels-criminalised.

Smith, Molly, and Juno Mac. 2018. Revolting Prostitutes: The Fight for Sex
    WorkArP'RightP. VANO

Stop, Lapd. 2013. "Spying Coalition, A People's Audit of the Los Angeles Police
    Department's Special Order 1." Los Angeles: Stop LAPD Spying Coalition.

"Targeted Surveillance, Civil Rights, and the Fight for Democracy." n.d.
     MediaJustice. Accessed December 30, 2019. https://mediajustice.org/
     news/targeted-surveillance-civil-rights-and-the-fight-for-democracy/.

Tastrom, Katie. 2019. "Sex Work Is a Disability Issue. So Why Doesn't the
     Disability Community Recognize That? - Rooted in Rights." Rooted in
     Rights. January 4, 2019. https://rootedinrights.org/sex-work-is-a-disability-
     issue-so-why-doesnt-the-disability-community-recognize-that/.

Thukral, Juhu, and Melissa Ditmore. 2001. Revolving Door: An Analysis of
    Street-BasedProstitution in New York City. Urban Justice Center.

Tufekci, Zeynep. 2017. Twitter and Tear Gas: The Power andFragility of
    NetworkedProtest. Yale University Press.

"US Federal and State Prostitution Laws and Related Punishments - Legal
     Prostitution - ProCon.org." n.d. Accessed December 30, 2019. https://pros-
     titution.procon.org/view.resource.php?resourcelD=000119.

White, Elise, Rachel Swaner, Emily Genetta, Suvi Hynynen Lambson, Janell
    Johnson Dash, Isaac Sederbaum, and Ariel Wolf. 2017. Navigating Force
    Anri r'hninn• FxpAriPnnPP in thA NPw Ynrk City .qpx TrArip thn !'riming/
     Justice System's Response. Center for Court Innovation.

White Hughto, Jaclyn M., Sari L. Reisner, and John E. Pachankis. 2015.
   "Transgender Stigma and Health: A Critical Review of Stigma Determinants,
    Mechanisms, and Interventions." Social Science & Medicine 147
    (December): 222-31.

Wired. 2018. "Craigslist Shuts Personal Ads for Fear of New
    Internet Law," March 23, 2018. https://www.wired.com/story/
    craigslist-shuts-personal-ads-for-fear-of-new-internet-law/.

Wolf, Ariel. 2019. "Stigma in the Sex Trades." Sexual andRelationship Therapy:
     Journal of the British Association for Sexual and Relationship Therapy 34
     (3): 290-308.
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 94 of 182
Wurth, Margaret H., Rebecca Schleifer, Megan McLemore, Katherine W. Todrys, and Joseph J. Amon.
    2013. "Condoms as Evidence of Prostitution in the United States and the Criminalization of Sex Work."
    Journal of the International AIDS Society 16 (May): 18626.

Young Women's Empowerment Project. Denied Help! How Youth in the Sex Trade & Street Economy are
    Turned Away From Systems Meant to Help Us & What We Are Doing to Fight Back. Bad Encounter
    Line 2012: A Participatory Action Research Project. Chicago, 2012.
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 95 of 182




                   Exhibit 10
After Fosta, It's like Hunger Games on Sex Workers
                      Case 1:18-cv-01552-RJL Document 34-4aboutreaderThrl=htm:
                                                            Filed 08/31/20 coymeri  org wpfafter-fosta-its-like-hunger-...
                                                                               Page 96  of 182




                    coyoteri.org



                    After Fosta, It's like Hunger Games
                    on Sex Workers
                    3 minutes



                    The passing of Fosta (Fight Online Sex Trafficking Act) is a
                    hate crime. Congress is trying to kill Sex Workers!


                      EMERGING
                        DATA
                       l irti:r11 4 u The In. pact a< St!rA of Sn Week., Seek




                    After FOSTA Slideshow

                    Following the passage of SESTA, a sex worker-led
                    organization                                         _      conducted an impact survey and
                    documented 260 responses (and growing). The data is still
                    being collected and analyzed, but we have some clear
                    takeaways that must be shared:




1 of 4                                                                                                           8/27/20, 2:04 PM
After Fosta, It's like Hunger Games on Sex Workers
                      Case 1:18-cv-01552-RJL Document 34-4aboutraderThrl=http://coymeri
                                                            Filed 08/31/20 Page 97      org'wpfafter-fosta-its-like-hunger-...
                                                                                            of 182




                 L
                           Resu is - i1
                                   Analyzed by
                                 SWOP-SEATTLE



                    Of the 260 sex workers who responded to the survey...

                    — 77% (201 people) reported sex work as their sole income

                    — 75% (197 people) are supporting between 1-3 dependents

                    Within 2 Weeks of Backpage Shutting Down...

                    — Over 65% of participants report earning less income

                    — 25% (65 people) reported being unable to support themselves
                    or their dependant's because their source of income was gone.

                    — 30% of participants report having stopped screening clients or
                    having lowered their safety standards.

                    — 60% (156 people) report having taken sessions with less safe
                    clients, out of financial desperation

                    — Between 6-10% of participants were evicted

                    We are still processing the data to illustrate how many sex
                    workers are being approached by pimps, who see this new
                    environment as ripe for taking control. With online advertising,
                    sex workers have been able to work independently, but now that
                    this tool is gone, the pimps are starting to harass newly
                    vulnerable sex workers.

                    We are aware of one death linked to a young woman going out


2 ON                                                                                                           8/27/20, 2:04 PM
                       Case 1:18-cv-01552-RJL Document 34-4aboutreader?url—http://coymeri
After Fosta, It's like Hunger Games on Sex Workers
                                                              Filed 08/31/20 Page 98      org wmafter-fosta-its-like-hunger-...
                                                                                              of 182


                    onto the streets to work, as a result of having nowhere online to
                    advertise. We are aware of one suicide linked to the
                    overwhelming stress SESTA has caused. These are only the
                    incidents we know of.

                    CRIMINALIZATION KILLS.

                     It's like HUNGER GAMES on sex workers
                     A surrey ranticlao by o•:: it. •   fi    r 1OVA and SES1A                  L.'
                     60% or as. soften have ire ors try to get lOWIr rein Pswory clam%
                     Iwow the sea re:04n S. vulnerable rgill re.. re re Irrrg to MIT r Cart




                                   IMPACTS 0
                                      Within two weeks of SESTA passing,
                                      60% of sea workers surveyed report
                                           that clients have been trying
                                     to convince them to lower their rates.
                               &samba • swing al Aldo. ors            cams       Ai Ca




                   Internet sites allow sex workers to screen potential clients,
                    stay informed & to be safer. Why don't you actually listen to
                    the data or to the sex workers themselves? Who do you
                    think will step in if sex workers can't independently use the
                    internet to find clients?
                     Since Backpage closed (due to the passing
                     of SESTA), sex workers have seen a huge
                     uptick in the amount of pimps trying to take
                     over their business. This is NOT an
                     improvement, this is NOT safe.
                     #RepealSESTA ftLetUsSurvive irSexWork

                                   IMPACTS of SESTA:.
                                           'I've had pimps testing nit
                                  and threatening me that if they see me
                                 they'll snatch me up, or they'll set me up.
                           sa newel bad last War<            Sow I ••• gotten this Owen ?Wife




3 of 4                                                                                                          8/27/20. 2:04 PM
After Fosta, It's like Hunger Games on Sex Workers
                      Case 1:18-cv-01552-RJL Document 34-4aboutraderThrl=http:ficoyoteri.org/wpiafter-fosta-its-like-hunger-...
                                                            Filed 08/31/20 Page 99 of 182


                    Thank You to SWOP Seattle for helping to analyze the data and
                    creating the images.

                    There is a solution, Backpage RI is gone. Try Crockor.nz

                    Other important articles

                   Policing Modern Day Slavery 2014-2016

                    Sex Trafficking and the Sex Industry in the United

                   The Deadly Consequences of the Anti-Sex Trafficking Law"




4 of 4                                                                                                          8/27/20, 2:04 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 100 of 182




                   Exhibit 11
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 101 of 182




                 COYOTE-RI
                Impact Survey
                Results - 2018
                       Analyzed by
                     SWOP-SEATTLE
          Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 102 of 182




                                                 The national survey results cited in this
                                                 presentation were gathered by COYOTE-RI, a
                                                 sex worker advocacy group located in Rhode
                                                 Island.


Survey Results                                   The purpose of this survey is to assess the
                                                 immediate impact of congressional bills FOSTA
                                                 and SESTA on the safety of people in the sex

  Overview                                       trade. This survey also examines the effect of
                                                 the FBI seizure of Backpage.com on people in
                                                 the sex trade.
 Results as of 5/26/2018
        (rolling survey)                         This data was collected from 4/14 - 5/25 2018.
                                                 The survey is rolling, but we're focusing on data
                                                 from this timespan.

                                                 People surveyed: 262
                          Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 103 of 182




What are SESTA and FOSTA?
SESTA and FOSTA are two congressional bills that passed in April of 2018.                     JIlL p
While these bills purport to abolish sex trafficking, they were opposed
by numerous organizations representing people in the sex trade, and
received letters of opposition from the Department of Justice, the ACLU, the
national Center for Transgender Equality, and many others.

SESTA and FOSTA were opposed by the Freedom Network, the largest
network of anti-trafficking organizations in the USA.



These bill seek to abolish sex trafficking by holding the owners of websites accountable for the content that third parties post to their
sites. These bills are specifically targeted at websites where ads for prostitution are posted.

These bills make no distinction between sex trafficking and consensual adult sex work, and their impact has been immediate. Within
two weeks of SESTA and FOSTA passing, 20+ popular websites that sex workers used for advertising and screening shut down.

The enclosed presentation demonstrates the swift and dangerous impact FOSTA and SESTA have had on people working in the sex trade.
Data in this presentation was analyzed from an impact survey conducted by COYOTE-RI.
             Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 104 of 182




          Freedo           Network - Letter of Opposition:
          FOSTA expan us the criminalization of consensual commercial sex workers
under the guise of addressing sex trafficking. This squanders limited federal resources and
  sex workers at risk of prosecution for the very strategies that keep them safe. Consensual
commercial sex workers use harm reduction tools such as online forums to screen clients, avoid
                 high ri k activities, share resources, and protect each other.
                    Further criminalizing consensual commercial sex work,
            where ther is no force, fraud or coercion, is no way to protect victims.


   The Freedom Network is the LARGEST network of anti-traffickin agencies in the United States




                                         •
                                     Freedom Network USA
                          Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 105 of 182




What is Backpage?                                                                                backpage.com and affiliated
                                                                                                  websites have been seized

Backpage.com (BP) is a popular online classified website which has garnered national attention in recent years for it's active "adult"
section, which was a place where people would post advertisements for erotic and sexual services.

In January of 2017, Backpage removed it's adult listings section due to pressure from a long legal battle surrounding concerns over sex
trafficking on the site. Many sex workers quickly migrated their ads to the "personals" section of the website.

On April 6th 2018, Backpage.com was seized by federal agencies.
The results of the enclosed study review the impacts of both the January 2017 and April 2018 actions involving Backpage.com

To run an ad on Backpage cost between :$2-$21 dollars (depending on the city), making it one of the most affordable paid advertising
platforms for sex workers. Backpage.corn was similar to MyRedBook.com and SFRedBook.com, two sites that were free to advertise on,
and which included a private forum where sex workers could exchange safety and community information.

After the 2014 FBI seizure of MyRedBook.com and SFRedBook.com, SWOP-Sacramento interviewed 44 street based sex workers,
18% of whom had recently transitioned to the streets as a result of losing access to advertising websites*.

 "SWOP-Sacramento, Sex Work and Human Trafficking in the Sacramento Valley- A Needs Assessment:
 https://docs.google.com/documeat/d/lePaL82Mik0AMOszoaJ7rW IUM 2V al a P3B k32DHFO7s/edit
                     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 106 of 182




                            SUMMARY OF IMPACT


                                      ›-
DECREASES IN:                                                          INCREASE IN:

 -   Income for sex workers
                                      1-I                                 -   Risk taking by sex workers

 -   Available clients
                                      W                                   -   Contact from "pimps"

 -   Screening practices
                                      LL.                w                -   Predators preying on desperation

 -   Worker bargaining power
                                      <                  0                -   Demands for cheaper services



                                      (i)                z
                                                         <
                                                         0
                         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 107 of 182




Sex Work as Sole Source of Income
                     Was Sex Wor k your only means of income before FOSTA passed?

70% of participants (188 people)
cited sex work as their sole form of
income, before FOSTA passed.                                Yes

Testimonials:

"Being disabled it provided enough money to                  No
cover bills that my disability checks could not"

"I have other side hustles but sex work pays my
rent and bills"                                    Other (please
                                                        specify)

"I have always had mental and physical
disabilities. Suicide is much more tempting                        0%   10%   20%   30%   40%   50%   60%   70%   80%   90% 100%
now that my income and choice of profession
is threatened."
                                       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 108 of 182




   Sex Worker as a Breadwinner
  Are you the sole provider for your family?                                    How many family members are you supporting?

                                                                                  1
         Yes




                                                                                  2
          No


                                                                                  3

Other (please
     specify)
                                                                                 4

                0%   10%   20%   30%   40%   80%   60%   70%   80%   90% 100%

                                                                                 5



                                                                                 6 1


          77% of participants (207 people) reported being                        89% of participants (239 people) claimed to be
          The sole providers for their families.                                 supporting between 1-6 dependants.

                                                                                 *11% (30 people) claimed no dependants.
                              Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 109 of 182




 Backpage Closure and Loss of Income
 How long after Backpage closed did you                            How long was after backpage closed where you unable to
 observe a change in your income?                                  support yourself and those dependent on you?


 less than 1
                                                                         Less than 1
       week
                                                                               week

 1 - 2 weeks
                                                                         1 - 2 weeks

 2 weeks - 1
     month                                                               2 weeks - 1
                                                                             month

1 - 2 months
                                                                        1 - 2 months




      70% of participants (186 peoplle) affected                        45% of participants (117 people) affected

       * 70 people reported not yet being affected                      * 130 people reported still being able to support themselves and
                                                                        dependants
              Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 110 of 182




       SEX WORKER TESTIMONIALS:
  DECREASE IN INCOME & FINANCIAL STRESS
  "Encouraged to engage in activities outside my comfort zone because I need the income"

       "My gas is shut off and I'm cleaning myself with hot water from my coffee maker."

             "...I don't have any way to pay future housing costs starting for may."

"I stopped advertising on BP after they removed the erotic services section last year (Jan 2017).
     It was my main source of income at that time, business dropped by 2/3rds immediately."

          "After two months I took a regular 9-5 job, and still do some SW on the side,
                         but am constantly going deeper into debt."

         "Business is super slow. I'm still hanging in there. I using some of my savings"

               "SESTA/FOSTA in general killed my business for about a month"

                "Not completely unable (to support myself) but worsening daily"
                        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 111 of 182




      Rent (at
    residence)


 Payments for
 hotel/locati...


 Payments for
 hotel/locati...
                                                               What bills have you
       Utilities                                               been unable to pay?
          Food


Transportation
    (gas car...


Cell phone bill


        Health
     Insurance


    Child care



College Tuition


 Other (please
      specify)


                   0%    10%   20%   30%   40%   50%
     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 112 of 182




                    60%
Percentage of sex workers who said they've had to
   take on less safe clients, to make ends meet.

                                         wo
                                 **a
                             0
                            .                   •


                                 re
                                       bad N.
                     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 113 of 182




                          SEX WORKER TESTIMONIALS:
                           FEAR & INCREASED DANGER
"I stopped taking clients for fear of being arrested."

"I've gotten lots of vague requests, predatory, messages from people claiming to have a history with me who don't."

"I've been getting lots of requests from less reputable clients."

"I have had an increase in pimps contacting me and known manipulative clients but I refuse to take them."

"A client threatened me with a knife."

"I keep getting many people asking for discounts and no wanting to screen."
                                                                                              VIOLtlicE
"Too scared to work."                                                                      A GAI VT' Sex
                                                                                             VVORkERs



                                                                                              it
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 114 of 182




                       65%
 Percentage of sex workers who said someone had tried
to threaten, exploit, or get freebies from them, recently.



                            K
                          ONLY RIGHTS CAN
                          STOP THE WRONGS
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 115 of 182




          SEX WORKER TESTIMONIALS:
            INCREASE IN PREDATORS

  "Men calling themselves gorilla pimps have been trying
        to access all the girls since this has passed."
"I have been met with more folks trying to coerce me into work I don't want to do."

      "I had a pimp contact me. That's unusual for me."
  "I felt forced to offer discounts to a client in order for him to refer friends."
            "Tried to negotiate my rates - sniffing for desperation."

                "Threatened by pimp to work for him."
                                   Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 116 of 182




Did you screen your clients before FOSTA passed?
— 92% said YES




   Other (plea,
        speed



                  0%   10%   20%   30%   40%    50%      60%   70%   80%   90% 100%




Did you still screen your clients after FOSTA passed?
— Only 63% said YES




  Other (Nem.'




                  U.                     40'a   TRY'ro   80%   70%   80%   90% 100%
                Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 117 of 182




    28% d rop in screening
Screening is a method sex workers use to verify the identity or reputation of a client,
 before agreeing to see them. One of the biggest safety benefits to working online
                is having the time and ability to screen new clients.

                                                        Sex Work
                                                         is World
               Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 118 of 182




                    SEX WORKER TESTIMONIALS:
    CURRENT SCREENING PRACTICES
                              "It's much harder because now it's face-to-face."

                    "FOSTA made it hard to find and screen suitable respectful clients."

 "I try to, but have moved to "dating" websites that are in denial about sex work. It's much, much harder to
                            screen since so many sex worker sites went down."

    "No longer have verifyhim and am forced to take appointments with no notice or time to screen.

"Now it's face-to-face and within arm's length of someone and locations that are not desirable for safety"

             Tye taken on imore new clients without screening. My best clients and regulars
                     are equally terrified to engage in our consensual time together."

                      "Not nearly as much.. when ur desperate u make exceptions."

          "My standards had to be lowered because I am worried about not having enough clients'

               "I try to still screen, but sometimes I just can't because I truly need the money."

                             '1 can no longer screen without a safe platform."
                           Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 119 of 182




CRIMINALIZED COMMUNICATION:
Sex workers sometimes use references from other sex workers, as a means of screening clients.
References are word-of-mouth reviews of a client's behavior that enable sex workers
to make informed decisions about whether or not they will see a new client.


 "I will only see people now who have solid references from people I know well."

 "I used TER as my main source of screening and it was also what gave me my reputation and clients.
 That resource is no longer available. I now will have to rely more on provider references and just be extra careful."

 "I take references from other providers. Many providers won't give refs now because they are afraid it violates FOSTA."




                                                                                                                         18
 "I talk with other sex workers about clients and we try to gather as much info as we can,
 but a lot of the time we just don't know now that our online resources are disappearing"



 What these sex workers may or may not know is that communicating about
 their history with a client, or encouraging another sex worker to see a safe
 client, can be considering "promoting prostitution". In some jurisdictions, this
 communication can even be considered trafficking.
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 120 of 182




We are not being alarmist.
Sex orkers are in crisis.
The following t stimonials are from sex workers wishing to report
          and d•cunnent crimes via the COYOTE survey:
                Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 121 of 182




              "Since FOSTA passed I've been working mostly with regular clients,
           but I can't make my living off of just regulars and it's hard to screen now.
               So I met with a new client that I had only met that night.
             I got in his car and we went to his place a town over from where I live.

           We got to his place and there were four other men there.
 I was terrified but I was afraid to try to leave because I knew they would probably follow me.
            I knew I would get hurt if I stayed and I would get hurt if I tried to leave.

                 I was gang raped that night by five men.
          I was not paid. They stole everything I hadn't on me (which was not much.)
I was covered in bruises and scrapes and cuts. I did not go to the hospital because I was afraid.
     I did not tell anyone (except for fellow sex workers so they know not to go with him)
                                      because I was afraid."
          Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 122 of 182




     "I received a t xt from a SW that said she did not know what to do
  now that bp (Bac page) was gone and was about to loose her motel room
  and that she would have to start walking the streets in order to survive."




"Unsure of exact date and time my friend turned to workinh
                thevstreet and was btutally raped"
                     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 123 of 182




                            SUMMARY OF IMPACT


                                      ›-
DECREASES IN:                                                          INCREASE IN:

 -   Income for sex workers
                                      1-I                                 -   Risk taking by sex workers

 -   Available clients
                                      W                                   -   Contact from "pimps"

 -   Screening practices
                                      LL.                w                -   Predators preying on desperation

 -   Worker bargaining power
                                      <                  0                -   Demands for cheaper services



                                      (i)                z
                                                         <
                                                         0
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 124 of 182




    Please help us stay safe.
                             Immediately:

              Repeal SESTA and FOSTA
 Stop attackin: our advertising and screening websites

                               Ultimately:
       Decri inalize consensual adult sex work
Consult with u (sex workers) on the issues that affect us
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 125 of 182




                   Exhibit 12
Backpage: Nothing online has replaced it, and sex workers feel less ...
                                                          https://s late.comit echnology/2019,102/backpage-s ex-workers-fosta-se...
                       Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 126 of 182




                                           News & Politics Culture Technology Business Human Interest Podcasts

                 PRETTY BATACLYSM IC




           FUTURE TENSE


           There Is No New Backpage
           The government crackdown on online sex trafficking changed the business of sex—
           and left many consensual sex workers feeling less safe.

           By APRIL GLASER
           FEB 13, 2019 • 5:38 PM




                                                                               An/




             Photo illustration by Slate. Photo by feliperizo.co/Unsplash.




1 of 6                                                                                                             8/27/20, 2:05 PM
Backpage: Nothing online has replaced it, and sex workers feel less ...
                                                          https://s late.comit echnology/2019,102/backpage-s ex-workers-fosta-se...
                       Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 127 of 182

           Last April, two successive tremors shook the business of sex on the internet. The first was
           the dramatic FBI shutdown of Backpage, a website for posting online personals that had
           attained outsize importance among sex workers. Days after that, President Trump signed
           two new bills into law, the Stop Enabling Online Sex Trafficking Act (SESTA) and Fight
           Online Sex Trafficking Act (FOSTA), which together make websites that knowingly allow
           sex trafficking to happen liable for hosting the illegal activity—thus making it much easier
           for prosecutors to go after the proprietors of sites like Backpage. Both of these moves were
           meant to help some of the most vulnerable people impacted by the availability of sex
           online: individuals, often minors, being trafficked by pimps who sought out customers on
           sites like Backpage. Other venues took notice: Craigslist, for example, took down its
           personals section for fear of being held liable for activity on it. But like so many well-
           intentioned policies, these actions to help victims harmed another group in the process
           —people engaged in consensual adult sex work. When Backpage shuttered, "I was like, I'm
           fucked," a sex worker who calls herself Raven told me. "For me, I was like `this has been the
           only way I have known how to survive." Raven, 27, has been a sex worker in some form or
           another since she was kicked out of her parents' house at 18. She relied on Backpage to find
           and vet clients—and most importantly, work for herself without an agency or pimp.

           Cracking down on the forums where pimps solicit sex on behalf of trafficking victims was
           probably always going to affect a broader group. It's an unfortunate irony that while FOSTA
           and SESTA were supposed to make it harder for pimps to coerce or force people into sex
           work, the websites they targeted were favored by sex workers who wanted to avoid pimps.
           What's clear, 10 months after the passage of those laws, is that a solution that will
           safeguard both those who are being trafficked and those who are engaged in consensual
           adult sex work remains elusive. An array of Band-Aid-like solutions for vetting clients
           online only illustrates the depth of the problem—that until the law sees consensual adult
           sex work differently, it'll remain dangerous no matter what ingenious solution or policy
           emerges.

           Given what happened on it, few would argue for restoring a site like Backpage. A lengthy
           Senate investigation into the site's founders, Michael Lacey and Jim Larkin (who also
           previously ran Village Voice Media, a chain of alt-weeklies that included the Village Voice),
           found internal emails that allegedly showed how the site's administrators edited posts
           with software that scrubbed words from ads that signaled illegal work with minors, like
           "amber alert" and "Lolita," rather than passing the information on to law enforcement.*
           Lacey and Larkin, along with the site's CEO Carl Ferrer, were all charged with money


2 of 6                                                                                                             8/27/20, 2:05 PM
Backpage: Nothing online has replaced it, and sex workers feel less ...
                                                                https://slate.comStechnology12019/02/backpage-sex-workers-fosta-se...
                             Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 128 of 182

           laundering and pimping. That investigation brought to light terrifying stories of young
           trafficking victims whose pimps relied on Backpage and who were raped hundreds of
           times, which gave momentum to the passage of FOSTA and SESTA.

           Without Backpage, Raven has mostly left sex work, save for rare jobs with friends who
           need a partner because a client requested one—perhaps a positive outcome in the view of
           +k,n,
           LI IC
                     MIAIL . '
                   ICA V1.1..
                                     If liThre
                                 CI LI LI IVI    J,   VUL   1,./1
                                                                    Dms,n,r,
                                                                    [NCI VCI I,
                                                                                   Alkr1
                                                                                  111.1 1 IV
                                                                                               C  Iffn
                                                                                               J LI I ICI
                                                                                                            rc
                                                                                                                 J
                                                                                                                     fmnrrn
                                                                                                                     I I %Ji l l
                                                                                                                                   rikiorsrair
                                                                                                                                   ,1   11,J1   11,
                                                                                                                                                      nnin      nr -arl rinemr-d - ni
                                                                                                                                                      1.-/C111 1,11   1,-.1 I I ICI
                                                                                                                                                                                              kimml+k
                                                                                                                                                                                      I L(...11 I ICT-11 LI   I
                                                                                                                                                                                                                  icc.
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                        'AMC
                                                                                                                                                                                                                    J1-.1CJ  .,




           it's been "the only job where I could feasibly do a lot of work when I can. At times when I've
           had steady jobs with a schedule I always get suicidal and fuck it up." Others who previously
           relied on Backpage or Craigslist have gone to work for escort services, pimps, dungeons, or
           massage parlors that are known for offering a little extra, which all generally take a hefty
           cut of what clients pay. One sex worker I spoke to from New York told me some women she
           used to work with now drive for Uber. Some have returned to street work. And others still
           have tried to replace Backpage with other online services so they can still work
           independently. One newer option is Switter, a "sex work-friendly social space" made in
           Australia, where the sex business is largely legal. There are also sites like TNA Board, Tryst,
           and Eros, which all cost money to be on.

           Importantly, most of these sites are not based in the United States, though Americans are
           able to post on them. The new laws chip away at the immunity enjoyed by websites under
           the 1996 Communications Decency Act, a bedrock internet law that has ensured online
           forums, including social networks and news sites with comments sections, generally aren't
           liable for what users post. Without that immunity, the legal risk of running a website that
           allows sex workers to advertise but could also attract sex traffickers is much, much higher.
           "It's become more of a buyers' market," a sex worker based in the Bay Area who goes by
           Chloe told me, explaining that without having as many potential clients to pick from, many
           in her community are returning to men they'd rather not see again. "When you look at
           screenshots that have surfaced from some of the client forums, you can see some of these
           guys who are real monsters celebrating about how now that the sites are down women
           can't charge whatever they want," Chloe said.

           The creator of Switter wanted to create an option so sex workers could avoid such
           situations. Sensing that the Backpage investigation was coming to its end and that the
           passage of an anti-internet trafficking law was imminent, Lola Hunt, a sex worker based in
           Australia who was also a Backpage customer, decided to collaborate with a friend on
           creating a new platform for sex professionals to congregate. Switter launched at the start


3 of 6                                                                                                                                                                                                                      8:27:20, 2:05 PM
Backpage: Nothing online has replaced it, and sex workers feel less ...
                                                          https://s late.comit echnology/2019,102/backpage-s ex-workers-fosta-se...
                       Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 129 of 182

           of April, about a week before Backpage and Craigslist closed and FOSTA was signed into
           law. By May, the site had ballooned to around 70,000 users. But Switter's growth—the site
           now counts more than 209,000 users, according to Hunt—hasn't been free from
           turbulence. Within 10 days of FOSTA being on the books and less than a month of being
           operational, Switter's content delivery provider, Cloudflare, gave it the boot, forcing Switter
           offline and in search of a new option. The reason, according to Cloudflare's general counsel,
           was "related to our attempts to understand FOSTA, which is a very bad law and a very
           dangerous precedent." Whatever they felt, Cloudflare was treading cautiously around the
           new status quo.




                  What all of these annoyances and limitations add
                  up to is a greater likelihood of sex workers
                  turning to the streets to solicit sex.
                                                                                                                 J
           And it wasn't the only company unwilling to support a site for sex workers after Backpage
           and FOSTA. In order to cover the costs of running Switter, Lola and two other colleagues
           launched Tryst, a paid platform for sex workers that allows them to maintain anonymity
           and still verify they are the person in posted ads. (Switter, by contrast, is more a Twitter-
           like social feed.) The lowest package on Tryst starts at about $35 a month for sex workers.
           But building a way for the site to accept money has been nearly impossible, according to
           Hunt. "In Australia we've been rejected from multiple banks without reason. And they have
           every right to because sex work is not protected by anti-discrimination rules," says Hunt.
           Widely used American payment companies like Stripe and PayPal were out of the question,
           Hunt said, because "we can't use a company that stores our users' data in the United
           States. That's out of the cards." Still, Hunt and her colleagues have managed to find
           workarounds, and Switter and Tryst are currently operating.

           Jenny, a sex worker who also runs a nude housework business in Seattle, told me she lost
           all of her old regulars after Backpage and Craigslist because, she figures, they're afraid of
           getting busted. She now uses TNA Board, an online message board with local forums that
           costs money to use, but that hasn't been as steady as Craigslist and Backpage. "I'm in the
           red now. I don't have any savings," she told me. "I usually like to keep a few hundred cash in


4 of 6                                                                                                             8/27/20, 2:05 PM
Backpage: Nothing online has replaced it, and sex workers feel less ...
                                                          https://s late.comit echnology/2019,102/backpage-s ex-workers-fosta-se...
                       Case 1:18-cv-01552-RJL Document 34-4   Filed 08/31/20 Page 130 of 182

           the house. But right now, I'm worried because I'm not getting as many calls or emails. It's
           dead." Swifter has certainly worked for some—but not all. For one thing, it operates like an
           open social network, and to ensure your posts are visible requires social-media savvy and
           regular use. It sorts posts using hashtags, which can make the site feel cacophonous, with
           some posters cramming in long strings of keywords. But the biggest problem is scale: None
           of these alternatives has as many clients as Backpage did, which means the sex workers
           have fewer of them to vet.

           What all of these annoyances and limitations add up to is a greater likelihood of sex
           workers turning to the streets to solicit sex. In San Francisco, people who live in
           neighborhoods that are adjacent to strolls where street-based sex workers pick up clients
           have been complaining to the police about the uptick in prostitution in their neighborhoods,
           as one resident of the Mission neighborhood in San Francisco told CBS 5 KPIX earlier this
           month: "We've had recently sex workers performing their trade in our front yard, under our
           daughter's window." Pike Long, the deputy director of St. James Infirmary, a health and
           safety clinic for sex workers in the city, told me the clinic estimates the number of sex
           workers now doing street work in San Francisco alone has tripled since Craigslist's
           personals section and BackPage went offline. The uptick led to the creation of a "Sex
           Workers Abatement Unit" within the Mission police station, which often gives sex workers
           the choice of either going to jail or going through a diversion program. In Long's view that's
           coercive, since many sex workers often choose jail over going through a police-sanctioned
           program.

           While there have been other anecdotal reports of upticks in solicitation for sex on the
           streets around the country that some police departments have attributed to the closure of
           Backpage, it's hard to get a full picture. One problem is that police generally lump sex
           workers and victims of human trafficking into the same statistics, making it hard to tell if
           there have been more arrests due to one or the other.

           Consensual adult sex work and sex trafficking will likely always operate in overlapping
           spaces—whether online or offline. And just as the crackdown on Backpage has changed the
           landscape for sex workers, it's also pushed more sex trafficking onto the streets, where
           there's no telling who a client is before getting into a car. The internet certainly made it
           easier for everyone to sell sex, but it made it safer for a lot of people, too. If the goal is to
           improve outcomes, lawmakers should consider the reality that sex trafficking victims and
           sex workers aren't the same. And in such a criminalized area, built on informal economies


5 of 6                                                                                                             8/27/20, 2:05 PM
Backpage: Nothing online has replaced it, and sex workers feel less ...
                                                          haps:Ps late.comit echno logy120191021backpage-s ex-workers-fosta-se...
                       Case 1:18-cv-01552-RJL Document 34-4  Filed 08/31/20 Page 131 of 182

           and fragile business arrangements with often deeply imbalanced power dynamics, any
           crackdown that attempts to help one community could be a tragedy for another. J

             Correction, Feb.15, 2019: An earlier version of this article misidentified Jim Larkin's first name as John.



           Future Tense is a partnership ofSlate, New America, andArizona State University that
           Axaminpc ornorging torhnningioc pi ihlir pnliry anti cnrioty.




           Slate is published by The Slate Group, a Graham Holdings Company.
           All contents @ 2020 The Slate Group LLC. All rights reserved.




6 of 6                                                                                                                     8/27/20, 2:05 PM
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 132 of 182




                   Exhibit 13
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 133 of 182




                Craigslist Reduced Violence Against Women*

   Scott Cunningham                      Gregory DeAngelo                         John Tripp
      Baylor University             Claremont Graduate University              Baylor University

                                           February 2019




                                              Abstract


          Black market participants face considerable risks when providing illegal services,
      but sex workers are perhaps the most vulnerable due to serious threats of deadly vio-
      lence. Investigative journalism and anecdotal evidence have reported that sex work-
      ers perceived significant safety benefits from advertising and screening customers us-
      ing Craigslist's "erotic services" (ERS) section, which was used almost exclusively
      by sex workers offering illegal sex services. Protected by the Communications De-
      cency Act, Craigslist expanded ERS from 2002 to 2010, ultimately providing the
      service in every market that Craigslist served. Using the geographically-staggered
      rollout of ERS, we estimate that ERS reduced the female homicide rate by 10-17
      percent, with the reduction driven by street prostitution moving indoors and by
      helping sex workers to screen out the most dangerous clients. These results suggest
      that there may be adverse safety consequences that result from the 2018 passaffe
      of the "Fight Online Sex Trafficking Act" (FOSTA), which led to the closure of
      almost all websites that US sex workers had previously used for online solicitation
      and safety screening.

          JEL Codes: I18, J16, K42




   *We would like to thank Mark Hoekstra, Jacob Shapiro, Ron Weitzer, Barbara Brents, Mark Anderson,
Carly Urban, Andrew Rothman, Jim Savage, Luke Stein and seminar participants at Clemson University,
Claremont Graduate University, Montana State University, Tulane University, Purdue University, the
University of Georgia, the Texas Stata Empirical Microeconomics Conference, the Economics of Risky
Behaviors Conference, California State University at Fullerton and the ProsPol Conference. For questions
or comments please contact Scott Cunningham at scott_cunningham@baylonedu, Gregory DeAngelo
at gregory.deangelo@gmail.edu, John Tripp atjohn_tripp@baylor.edu


                                                   1
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 134 of 182




1   Introduction

Prior to the Internet, illegal sex work was a dangerous occupation with a high homicide
rate. While the exact number of sex workers in the United States is difficult to establish,
a common claim made is that the number of yearly full-time female sex workers is 23 per
100,000 (Potterat et al., 1990). Potterat et al. (2004) estimate that the workplace homicide
rate for female sex workers is 204 per 100,000 person-years.' Outdoor solicitation (i.e.,
street prostitution) has historically been considered the most dangerous market segment
for sex services with a death by homicide rate over 13 times higher than the general
population (Lowman and Fraser, 1995; Church et al., 2001; Potterat et al., 2004).2
    A seemingly benign 1996 telecommunications bill called the Communications Decency
Act (CDA), coupled with the emergence of the Internet, set into motion a series of events
that profoundly altered illicit sex services markets (Leary, 2018). The Internet reshaped
sex markets by allowing the creation of a myriad of institutions and technology-mediated
practices that facilitated matching and reduced search costs (Cunningham and Kendall,
2011a, 2016). In the United States, these practices were enabled by platforms that were
protected by the CDA against liability for content posted by users. Of particular im-
portance was the emergence of centralized online clearinghouses for classified advertising
(e.g., Craigslist, Backpage) and searchable review databases (e.g., The Erotic Review).
Because these CDA-protected platforms allowed for the easy exchange of information and
the coordination of sex work transactions, they spurred considerable debate and contro-
versy. Some observers claimed these changes made the underground market safer (Bass,
2015a,b) while others argued the opposite (Hughes, 2004). Until this study, no evidence
about its causal effects has been available.
    In general, labor market clearinghouses improve markets through market thickening,
reduced search and screening costs, and safer market participation (Roth, 2008). As-
   1By comparison, the second most dangerous occupation for females is the liquor store employee which
has a workplace homicide rate of 4 per 100,000 (Castillo and Jenkins, 1994).
   2This high level of mortality risk may have been somewhat more palatable because economic mech-
anisms evolved to manage that risk. These include compensating wage differentials (Rao et al., 2003;
Gertler, Shah and Bertozzi, 2005; DeAngelo et al., 2017), sorting indoors (Church et al., 2001), and/or in-
tegrating with intermediaries such as agencies, brothels and pimps (Reynolds, 1986; Levitt and Venkatesh,
2007) who provide screening and protection to sex workers in exchange for a percentage of revenue.


                                                    2
             Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 135 of 182




suming that sex markets react in a similar manner to legal markets, and because sex
markets are characterized by a high level of violence, a thickening of the market would
be expected to increase potential violence (Schapiro and Alpert, 2011). However, this
might not be the case if the market thickening is accompanied by additional structural
reorganization. In the context of prostitution, online clearinghouses have the potential

to improve safety by redirecting exchange through the clearinghouse and replacing more
risky outdoor face-to-face transactions and/or other intermediaries (e.g., pimps) with in-
door, direct transactions (Bass, 2015a, b). Matching online through the clearinghouse
enables both sides of the market to discern the quality of the match ex ante, through such
activities as informal screening, circulated black and white lists, and online reviews (Cun-
ningham and Kendall, 2011b; Grant, 2009).3 This may provide the ability for sex workers
to identify and screen out violent clients, law enforcement, and scammers. We seek to
better understand this complex phenomenon by investigating the research question: What
were the impacts of online clearinghouses on female safety through the reshaping of illegal
prostitution markets?
       In this study, we investigate the impact of the introduction of an online clearinghouse
on female safety using the staggered roll out of Craigslist around the US for identification.
From 2002 to 2010, Craigslist provided a service on its front page for matching buyers
and sellers of erotic services (ERS). ERS originally provided free advertising to legal sex
 V   1.11.."•••••,   (II,   All   Cs   1
                                       . 1,4   WC,11,,   V . % ""•Mel   TN.,* YVVir,r1 oN ; "1        •11%."      :1;11"Mr.1   YVVeVNIVONY•el •^V.,"Iel 1
WLJ.L.A.C1                        GLM pi I va..bc I-LGL.L.LL,G1 M,      Li LL W GLJ quit -nay L,C14-$1.U.1 CU. uy Lusseta JCA. W LPL          VIJC.L.1.1y


soliciting clients. ERS did not exist when Craigslist was initially launched. Rather, ERS
was added later at different times in different cities as one of a bundle of 14 unrelated
"services" sections of the website (e.g., legal, events, lessons, financial, real estate). We
use the updating of the Craigslist front page with an ERS section in different cities at
different points in time to identify the causal effect of ERS on violence against females.
       We provide evidence that the introduction of the Craigslist ERS thickened the internet-
mediated market — reviews at The Erotic Review increased by 43 percent after the
introduction of ERS. Further, rather than simply increasing the size of the online market,
   3Examples of informal screening include calling a client at his workplace, conducting extensive back-
ground checks online, and requiring letters of reference (Cunningham and DeAngelo, 2017).



                                                                                       3
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 136 of 182




the introduction of ERS caused additional structural changes, evidenced by the increase
in the use of Craigslist emails, and the shift in the composition of the online market from
predominantly agency-based transactions to sex workers working independently. Most
importantly, we find evidence that ERS significantly reduced female homicide rates by as
much as 10-17 percent. We do not find evidence that this was a more general reduction in
homicide, as ERS is unrelated to male murder, females killed by an intimate partner, or
manslaughters. This strengthens our assessment that ERS-driven changes in sex markets
were the primary driver of the reduction in female murders.
      While we cannot be sure that the opening of ERS is conditionally exogenous to the
unobserved determinants of violence against women, we do know that its opening was
unannounced and unexpected as Craigslist does no advertising before entering markets
or making changes to its website. ERS was introduced only when Craigslist chose to roll
out a new bundle of 13 other services, none of which related to sex work, as opposed to
ERS alone. Third, we examine the pretreatment leads between treatment and control
cities and show that both sets of cities had been traveling the same time path prior to
treatment, on average, with regards to female homicides. Fourth, we examine the effect
of ERS on a range of plausible falsification violent crime outcomes associated with more
general secular violence trends, but not obviously related to ERS: female intimate partner
homicide, male homicide and manslaughter. We find no effect on any of these placebo
o   Luut,Lu.ucn.


      We propose three mechanisms that could explain our results. First, ERS may have
enabled more screening, such as the use of references or background checks when seeing
new clients. Second, the growth of the market, combined with more efficient matching
may lead to repeat business with low-risk clients, thereby making the market lower risk to
sellers. Third, the introduction of ERS may have caused outdoor street-based prostitution
to transition to the safer, indoor channel. If so, then we would expect the composition
of online sex workers to shift towards the marginal sex worker who would more likely be
a former street sex worker. Our results indicate that the decline in female murders can
be at least partially explained by more efficient matching, growth in repeat business, and
the transition of outdoor sex workers to indoor venues.


                                            4
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 137 of 182




    The remainder of this article is organized as follows. In sections two and three, we
discuss CDA, Craigslist's ERS, opposition to the introduction and presence of ERS, as
well as our theoretical basis for causal effects. In section four, we describe the four unique
data sets used in this study. In section five, we present evidence on the influence of ERS
on providers reviewed at The Erotic Review. In section six, we present evidence of the
mechanism that links ERS to reductions in female homicides. In section seven, we report
a series of robustness analysis supporting our claim that ERS reduced female homicides.
In section eight, we explore the mechanisms that caused the decline in female violence.
Finally, in section nine, we conclude and discuss the implications of our study for market
participants and law enforcement in the sex services space.


2     CDA, Craigslist, and Associated Opposition

2.1    1996 Communications Decency Act §230

In 1996, Congress significantly altered telecommunication law by deregulating the broad-
casting market through amendments to the Communications Act of 1934. While Congress's
stated goal was to create more competitive markets in the telecommunications arena, the
bill was far more sweeping due to its regulation of Internet speech. The original language
of the Act contained anti-indecency and anti-obscenity provisions, while also providing
criminal liability for a person who knowingly used a website to send to a legal minor
comments, requests, suggestions, proposals, images or any other type of communication
that depicted or described sexual or excretory activities (Kuzma, 2013). The bill became
known as the Communications Decency Act because of these anti-obscenity provisions.
    These anti-obscenity provisions were challenged on 18t Amendment grounds and the
Supreme Court struck down the criminal liability provisions in the 1997 case Reno v.
ACLU. The Court concluded that while it has "repeatedly recognized the governmental
interest in protecting children from harmful materials", the anti-obscenity provisions of
CDA posed an unacceptable burden on adult speech. The Court noted that "the CDA
lacks the precision that the 1st Amendment requires when a statute regulates the content
of speech" (Kuzma, 2013).


                                              5
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 138 of 182




      With the Supreme Court gutting the anti-obscenity provisions, a separate provision
found at §230 entitled "Protection for private blocking and screening of offensive material"
shaped the CDA's subsequent influence on the Internet's evolution. Part (c) of §230,
entitled "Protection for `Good Samaritan' blocking and screening of offensive material",
had two relevant subsections for our discussion. The first stated that "No provider or
user of an interactive computer service shall be treated as the publisher or speaker of
any information provided by another information content provider." The second point
referenced civil liability and stated that "No provider or user of an interactive computer
service shall be held liable on account of" the publishing on the website by third parties.
      The consequences of §230 were far reaching because they provided nearly complete
immunity for websites that published content by third parties (Kuzma, 2013). Since the
section clarified that the website itself was neither the publisher nor the speaker with
respect to information posted by others on the site, it therefore could not be held liable as
an editor of the content of third party specific postings under libel laws or other torts that
may be committed by those who post on the site. Through repeated decisions, courts have
found nearly complete civil immunity for websites due to CDA §230. It was a profoundly
important legal precedent because it resolved considerable uncertainty regarding liabilities
which laid the foundation for the Internet's explosive growth.


2.2     Craigslist and ERS

The classified advertising platform Craigslist (http: //www. craigslist . org) is one of the
most commonly visited websites in the world.4 Craigslist is a generic classified-advertising
website that facilitates multiple unrelated matching markets on a single, consolidated plat-
form. Matching market interactions that take place on the Craigslist platform include job
and resume posting, real estate/rental markets, general goods and services transactions,
and dating/personal ads. Craigslist was founded in 1995 in San Francisco, began expan-
sion in 2000, and then accelerated expansion across the US between 2004-2010 (Wolf,
2009). Craigslist's expansion focused initially on large cities, but by 2010 covered most
   4Alexa, a commercial web traffic data company owned by Amazon (http : //www. alexa. corn/
siteinfo/craigslist. org), ranks Craigslist the 15th most popular website in the United States.



                                              6
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 139 of 182




US cities and, as of 2017, the platform had a presence in over 700 locations, including
multiple markets outside of the US.5
    After the initial launch, Craigslist repeatedly updated its site, each time without any
advertising or announcement forecasting users about the imminent changes. Most of these
updates Look Lhe form of subtle changes Lo its front page, including Lhe augmentation of
the services section. This section was expanded over time to include fourteen services, one
of which was ERS. ERS was simply an advertising channel for legal erotic services such as
private dancing, and almost immediately it was captured by illicit sex workers who used
it to openly advertise to clients. Craigslist provided this service, despite its notoriety, in
part because they were protected by its legal shield, §230 of the CDA.6
    Figure 1 provides an example of the Craigslist front page before ERS while Figure 2
shows the front page of Craigslist after the introduction of ERS. Note that the updating of
the front page included several additional services in addition to ERS. Further, Craigslist
phased ERS into its front page in different markets over time, as illustrated in Figures
3-5. The introduction of ERS followed a heterogenous path, hitting the West Coast first,
selecting larger cities next, and then moving away from the west coast gradually.
    The impact of Craigslist on markets, both online and offline, was significant.? With
regard to public health, Craigslist's entry has been associated with increased HIV inci-
dence rates (Chan and Ghose, 2014; Greenwood and Agarwal, 2016), and an increase in
.„,„r " Lin t.d.
      C   pl.   LOA LULJ.1.1.
                                Air-4-
                                1.1 GILL-LJ   •...prILLInc
                                              IVJAJJ
                                                               41 8 D... 4- 44,„
                                                       1,1, el OW
                                                           .1_ 0) .
                                                            L.LGl
                                                                    ...,.l
                                                                    tL11U
                                                                                 VAQ
                                                                              1-0 LAU   LULC
                                                                                               "4:r".,+.,
                                                                                               G11GL. l.J
                                                                                                            es;
                                                                                                            LJJ.   J:JJ.




have not been as extensively studied; what little we do know suggests that different effects
   5Dates and locations of Craigslist expansion are listed here: http : //www. craigslist . org/ahout/

expansion.
   6Craigslist eventually introduced pricing of ads at ERS at the recommendation of law enforcement who
hoped that it would deter activity. While ads did decline under this price increase, Craigslist's revenues
from the section increased substantially — potentially by tens of millions of dollars. See Cunningham and
Kendall (2010) for a discussion of the impact that the introduction of pricing had on ERS advertising.
   7For example, Craigslist's market entry was associated with reduced classified advertising rates, in-
creased subscription prices, and reduced circulation for print newspapers (Seamans and Zhu, 2014).
Craigslist's entry also led to reduced online traffic and posting fees for competing job posting websites
(Brenei6, 2016), reduced real estate vacancy rates (Kroft and Pope, 2014), reduced solid waste added to
landfills (Fremstad, 2017), and increased price dispersion of secondary concert ticket markets (Bennett,
Seamans and Zhu, 2015).
   8Our paper differs substantially from Chan, Mojumder and Ghose (2018). We investigate the impact of
Craigslist on the structure of the prostitution market, and focus on this as a mechanism for investigating
associated impacts on women's safety. In contrast, Chan, Mojumder and Ghose (2018) focus primarily
on prostitution services and related trends at the county level.


                                                               7
          Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 140 of 182




were associated with ERS than Craigslist entry. For example, while Craigslist entry is
positively associated with HIV incidence, one study found that ERS had negative effects
on HIV incidence (Chan and Ghose, 2014).
      In response to the growth of prostitution advertising on the site, as well as other
concerns (e.g., increased human trafficking), Craigslist, ultimately shut down ERS amid

mounting legal pressure from federal and state government agencies (Miller, 2010). Law
enforcement and activists had mixed responses to government shutdowns of online ERS.
There were three primary arguments justifying the shut down. First, critics argued that
Craigslist both facilitated prostitution transactions through ERS (Delateur, 2016), and
made enforcement more difficult.9 Second, critics argued that the use of ERS was danger-
ous for the individuals involved. This argument was based primarily on some infamous
cases in which serial killers and murderers targeted sex workers on Craigslist.19 Third,
there was a widespread belief that online platforms were utlized by human traffickers, and
their growth and importance were therefore supporting the infrastructure of human traf-
ficking networks (Delateur, 2016). Alternatively, it could be that all or most opposition
to internet-mediated sexual transactions is the result of moral repugnance (Roth, 2007,
2018; Gu, Roth and Wu, 2018).
      However, these points have been disputed by both law enforcement and sex workers.
Some law enforcement officials have suggested that shutting down online ERS made law
                                                1 IN el el
C 111V1 L.G.L.L.LG.L1L.   1.11LJJ.0   1.LLJL.   .1.GMM           J1.116   L.J.GLI.L.L1—.11.11.1.6   6111 1) LL61.1. 1.L.LLALC   1.1C1,11uCJ ',Luc



channels (Mehta, 2017; AP, 2017).11 In addition, sex workers and journalists have argued
that ERS shutdowns made sex work more dangerous (Bass, 2014, 2015a).
    9Thomas Dart, sheriff of Cook county, sued Craigslist because he estimated that between January
and November 2008 his department devoted 3,120 man-hours and approximately $105,081.00 to make
156 arrests (Thomas Dart, Sheriff of Cook County v. Craigslist, Inc., No. 09 C 1385 [Northern District
of Illinois Easter Division District Court, 2009]).
  1°At the time of this writing, there is a still-at-large serial killer of Craigslist sex workers operating
out of Long Island, New York (Kolker, 2013, 2014). In addition, there are several serial killers currently
active who appear to target sex workers, but it is not clear that all of them used Craigslist or Backpage
to target the victims (Henry, 2016).
  "This argument has some anecdotal support post-FOSTA implementation, with law enforcement re-
porting that the shuttering of Backpage has made law enforcement more difficult, with officer reporting
that "...it has blinded us. We used to look at Backpage as a trap for human traffickers and pimps." (Fischer,
2018)




                                                             8
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 141 of 182




3    ERS and Market Participant Safety

Illegal sex workers face multiple sources of risk, including risk of arrest, violence from
clients and serial killers, and general environmental violence.12 This high level of risk has
led to the emergence of an extensive set of mechanisms (primarily related to screening, the
location of solicitation and the coordination of assignation) that market participants use
to increase safety. There are multiple segments in prostitution markets, ranging from the
primarily higher priced independent "call girl," to escort agency workers, to street walking
sex workers (Reynolds, 1986; Weitzer, 2011).13 Segments differ in regards to levels of risk,
as well as along numerous dimensions such as the quality of the workers, prices charged,
services rendered, and location where services are performed.
    Prior to ERS, sex workers had several ways in which to identify, screen, and transact
with potential clients. An independent worker could advertise in alternative local print
publications (e.g., The Providence Phoenix), develop reputation through online "review"
websites, such as The Erotic Review,14 or utilize paid online advertising. As an alternative
to working independently, escort agencies provided advertising, screening, and matching
services at a monetary cost to the worker. Independent and agency-affiliated workers
screen potential customers before agreeing to meet, whereas, in contrast, a street walker
has significantly less opportunity to screen before contracting. For this reason, so-called
"indoor" prostitution has the potential to be less risky than streetwalking (Weitzer, 2011).
    Although opponents argued that ERS made sex workers unsafe, violence against sex
workers was not unique to Craigslist ERS transactions. Lowman and Fraser (1995) esti-
mated that a female street sex worker is 60 to 120 times more likely to be murdered than
a female non- sex worker. Brewer et al. (2006) explains, "Lone perpetrators accounted for
the overwhelming majority of prostitute and client homicides. In these data sets, clients
committed 57-100 percent of prostitute homicides, prostitutes committed 86-94 percent
  12In addition, sex workers are easy prey for sadistic individuals (Warren, Hazelwood and Dietz, 1996),
as more than half of all serial killers' victims have been sex workers (Egger, 2003) and fully one third of all
sex worker deaths are due to murder by serial killers (Brewer et al., 2006). The presence of psychopathic
homicidal behavior poses a policy problem insofar as these groups of people are not easily deterred.
  13Some sex workers report working simultaneously across these different segments (Moran, 2015). See
Reynolds (1986) for a detailed taxonomy of the historical tiers within the market prior to the Internet.
  14https://www.theeroticreview.com/



                                                      9
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 142 of 182




of client homicides, and pimps committed 40-67 percent of pimp homicides. Serial killers
accounted for more than one-third of prostitute victims, and nearly all such serial killers
were clients." Further, the modal victim of a serial killer is a female sex worker, as
these make up more than 50 percent of all serial killer victims (Egger, 2003).15 In light of
these risks, careful investigation of whether this technological shock significantly impacted
female safety is of utmost importance.


4   Description of Data

We investigate the effects of ERS on market participant safety using four unique datasets.
First we collected data on the date on which ERS began operating in each city using the
Wayback Machine to construct this dataset.'6 Accessing each unique Craigslist website
for each city in our dataset, we searched through the city's history for the first appearance
of ERS. The first month in which ERS appeared was considered the first month in which
ERS entered a market.
    Our second dataset utilizes reviews from The Erotic Review, which is a reputation
website (similar to Yelp.com), and one of the largest websites devoted to sex work in
the United States (Cunningham and Kendall, 2016). Clients use The Erotic Review
to share detailed reviews of sex workers. We use these data to measure whether a sex
worker worked for an agency or independently, whether the provider provided an incal1,17
the average hourly price,18 ratings on performance and appearance, and unstructured
textual data provided by reviewers. We collected 344,561 unique reviews of 68,450 unique
providers reviewed between 1998-2009 from across the United States. Our data contains
information on reviews of providers from 185 cities in the United States.19
  15For a detailed review of the trends in sex workers as victims of serial homicides, see Quinet (2011).
  16The Wayback Machine first started archiving in 1996. It can be accessed at https: //archive. org.
  17Outcalls are instances where the sex worker travels to meet the client. Incalls are instances where
the client travels to meet the sex worker.
  18Price is based on a bundle of female characteristics and sex acts. We look only at the aggregate
hourly price for simplicity.
  19Reviews reflect an individual client's self-reported experience with a specific escort. Reviewers are
assumed to be clients who had visited the sex worker and later left a review of her on the website. Reviews
remain on the website unless a complaint is made, at which point the offensive review may be removed by
administrators. We utilized the calendar date of each review to determine whether the review was posted
before or after ERS existed in the market. As reviews are the self-reported statements by individual


                                                    10
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 143 of 182




     Our third set of data is the FBI's Supplemental Homicide Reports (SHR) for the years
1995-2009. These data contain information on the number of homicides, the gender of the
victim and of the murderer, the circumstances of the murder, the weapon used and the
relationship between the victim and the murderer (Fox and Swatt, 2014). However, Brewer
et al. (2000 notes that sex worker homicides are grossly underascertained in the SHR.'
This appears to be a by-product of the way in which information about the homicide is
reported in the SHR. The monthly reporting schedule for participating agencies "requires
agencies to report homicides in the month that they are discovered, even if that is not the
month in which they occurred or if the social context of the homicide is not yet known. Sex
worker homicides often go undetected for weeks, months, or years, so the SHR procedures
have a built-in bias toward under ascertainment of many prostitute homicides" (Brewer
et al., 2006, emphasis added). Thus, we focus on total female homicides for most of our
analysis so as to avoid this biased underascertainment problem. Our proxy for female
safety is the number of female victim homicides per 100,000 population. We also measure
the number of male homicides and the number of females murdered by an acquaintance
per 100,000 for our falsification exercise. These data use a total of 402 cities.
     Finally, for one of our falsification exercises, we collected data on the number of
manslaughters from the FBI's Summary Uniform Crime Reports Part I, and used jurisdiction-
level files from Chalfin and McCrary (2017). These data contain information on 365 cities.
1J     GL1y   statistics for our L,4.a   ^""e   shown.        T2Ile 1.


5    Did Craigslist Affect Sex Worker Reviews?

We do not observe the universe of sex services because a representative survey or census
of sex workers in the United States does not exist. Review websites have been used in
previous studies both as a proxy and because these sites provide an interesting window
into the online sex market in their own right (Cunningham and Shah, 2018). We examine
the influence of Craigslist on the sex services market by examining its effect on reviews
clients about a specific escort, they are therefore subject to all caveats, such as hindsight bias.
   20 For instance, there are only 49 such instances of a murder offense named as a prostitution death out
of 31,250 observations.



                                                         11
         Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 144 of 182




at The Erotic Review.
        Our identification strategy uses the staggered introduction of ERS in different cities
across the US. For some cities, ERS was present on the day Craigslist entered the market,
while in other cities, ERS opened months or even years later. Our approach is similar to
the one Laken by Kroft and Pope (2014), Seamans and Zhu (2014) and Greenwood and
Agarwal (2016), though in each they use the Craigslist platform entry for identification;
in contrast, we look at the opening of ERS, similar to Chan, Mojumder and Ghose (2018).
Key to our identification strategy is that both Craigslist's entry into markets, as well as
the entry of its ERS section, was ex ante unannounced. Assuming the evolution of the
prostitution markets in treatment cities would have followed a similar path as control
cities, then we are able to identify the causal effect of ERS.21
        While we do observe when Craigslist introduced ERS in a market, we do not ob-
serve whether sex workers used the platform for advertising and solicitation. As such,
our treatment estimates may simply be intent-to-treatment measurements. We investi-
gate this more carefully using the email addresses of sex workers reviewed at The Erotic
Review. When posting an advertisement on Craigslist, sellers are given a temporary
pseudonymized Craigslist-specific email address (e.g., jdst7-5899208383@sale.craigslist.org).
If sex workers became more reliant on Craigslist for meeting clients, it is plausible that
clients would record the temporary Craigslist email in their review. The pseudonymized
es.,"          Jr..,,
          CLU.I—L1 GJM.
                          .1"0.,^V.   14,10Nel
                               Li V ILLGn.
                                                 r“,     !IA.:444,N      dr• 1
                                                       GIA—I.U.11.1.-J1J.GLJ.
                                                                                 1,011
                                                                                 IC V CI
                                                                                         , 0,1
                                                                                                 LJJ.
                                                                                                        :1;e1 Ill".114
                                                                                                        11-1.G1.1.1,ULy
                                                                                                                            +...,14
                                                                                                                          LJLeGt,lellill
                                                                                                                                           cell.%
                                                                                                                                           ILJJ.
                                                                                                                                                    +L,..
                                                                                                                                                      .LIG
                                                                                                                                                               Ve....S.L."1..
                                                                                                                                                             V1,
                                                                                                                                                                                Cs   *Le,
                                                                                                                                                                                     L.1.1.G



point of solicitation.22 Investigation of the The Erotic Review data shows that there were
129 unique providers whose profile contained a Craigslist email address. We plot this
relationship between ERS opening in a market and the use of temporary Craigslist email
addresses graphically in the upper left panel of Figure 7. As can be seen, the probability a
   210ne may question whether our dataset has sufficient mass for the post-treatment period given the
staggered introduction of ERS by market and month. We represent the number of cities by date before
and after the treatment that are contained in our data in Figure 6. The x-axis depicts the number of
months until or after the introduction of ERS and the y-axis presents the number of cities that appear in
our panel with the recentered treatment value of the x-axis. We believe that there exists sufficient mass
for identification in the pre- and post-treatment dates in our estimation.
   22As these are temporary emails, it is equally plausible that clients use the provider's real email address
when interviewing after initial contact and not the temporary Craigslist email. This biases our estimates
toward zero, and thus our estimates represent a lower bound.




                                                                                                 12
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 145 of 182




sex worker had a Craigslist email prior to the introduction of ERS was zero, but increased
substantially afterwards. Specifically, the use of Craigslist emails on The Erotic Review
became more prevalent approximately 10 months after the introduction of ERS.
    Given the 10 month lag between the introduction of ERS and the use of Craigslist
emails on TER, we empirically investigated the impact of ERS using the following linear
regression model:
                           Ymt = (51-13<io,mt + (52D>loont + ,fiXint + emt                            (1)

where Y is the outcome of interest expressed as a count per 100,000 by market m and
month t, D<10 is a dummy indicating 0-9 months after ERS opened in the market, D>io is
a dummy indicating 10+ months post-entry, X is a matrix of market and month-by-year
fixed effects (e.g., January 2001 dummy), and s is an error term. All models are clustered
at the market level to account for within-market serial correlation. Our model attempts to
capture both short and long-run effects through the inclusion of two staggered treatment
indicators.
    Those results are presented in column 3 of Table 2. The effect of ERS opening on the
probability of a Craigslist email is statistically significant at the 1-5 percent level. After
the 10th month the probability a review contained a Craigslist email had quadrupled over
the immediate effect.23
    We also focused on outcomes associated with growth in the size of the internet-
mediated market, specifically the effect that ERS had on total reviews and total number
of providers. These are both aggregate market-level outcomes. To calculate the aggregate
number of reviews, we summed all reviews at the city/month/year level. Columns 1 and
2 for Table 2 report the results from estimating equation (1). We find that in the first ten
months, the number of reviews increased 41 percent over the mean, and 67 percent over
the mean beyond that point. We also find that the number of unique providers reviewed
increased by 29 percent (by market/month) in the first ten months, and then 43 percent
beyond that.
  23In addition to using typical cluster robust standard errors, we also constructed empirical p-values
using randomization inference. We randomly assigned treatment dates using 1,000 permutations and
estimated the probability that chance produced our coefficients. The effects were significant at the 5-10%
level.


                                                   13
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 146 of 182




    Next we examine the effect that ERS had on intermediary composition. We have two
measures of firm intermediary in The Erotic Review: whether a provider works through
an agency and whether they are independent, or self-employed. We find robust evidence
that ERS led to a change in the employment characteristics of sex workers reviewed at
The Erotic Review. In the first 1U months, the probability a sex worker was independent,
rose 6.5 percent, which is 12 percent of the mean. This effect persisted in the long run, as
evidenced by the positive and statistically significant 10+ month coefficient. This increase
in the probability of being independent is associated with a declining probability of agency
employment. We suspect that this reversal is coming both from agency workers becom-
ing independent, but maybe more importantly, a transition of women moving indoors
who are otherwise unaffiliated with agencies. One can see this transition with graphical
evidence in Figure 7. The introduction of ERS into markets had a profoundly negative
effect on the vertical integration of workers with agencies suggesting that ERS reduced
transaction costs (Williamson, 2002) or simply led to an introduction of sex workers who
were unaffiliated with agencies.


6   Did Craigslist Increase Market Participant Safety?

Sex workers have claimed that their safety increased after the ERS platform opened
in their markets, but some activists and law enforcement dispute this claim. Knowing
whether ERS negatively or positively affected female safety is therefore an empirical ques-
tion. In this section we examine the effect of ERS on female homicide rates. Since female
homicides are infrequent at the city/month level, we estimate equation (1) using both
OLS and a Poisson specification.24 We estimate equation (1) using the OLS specification
in columns 1-3 and using the Poisson specification in columns 4-6 of Table 3. In our OLS
model, we estimate the effect of ERS on the number of female homicide cases per 100,000
  24We also estimated the effect using two common transformations of the female rate itself: the quartic
root and the inverse hyperbolic sine. Our results are robust to either transformation and available upon
request. Our Poisson model becomes:

                 E[Yint ID<10,174) D>10,rat)Xmt] = eXP(61D<10,nzt    5 2D>10,mt   OXInt)                (2)

where all variables are defined the same as equation (1). All analyses allow errors to be correlated within
cities over time when estimating standard errors (Bertrand, Duflo and Mullainathan, 2004).


                                                    14
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 147 of 182




and thus, the interpretation of our coefficient is as a marginal effect on the rate. In our
Poisson model, the interpretation of our coefficient is as a semi-elasticity.


6.1   Impact on Female Homicides

ERS would have increased violence against women if Craigslist was either more dangerous
than the alternative, or the incidence of violence was increasing in the size of the market
(Schapiro and Alpert, 2011). But, the fact that sex workers voluntarily selected into the
Craigslist platform suggests that there was some reduction in cost, and potentially that
includes safety, or at least perceptions thereof (Grant, 2009).
   In column 1 of Table 3, we report results controlling for city fixed effects and month-
year fixed effects (e.g., August 2000, September 2000, etc.). We find that ERS is associated
with a longrun reduction of 0.019 female homicides per 100,000, which is a 14.6 percent
reduction from the mean. In column 2, we also control for state-year fixed effects (e.g.,
California in 2000, etc.) which forces identification to come from comparisons within
state-year. This causes the longrun coefficient to fall to -0.015 but remains significant at
the 5 percent level. Finally, we include a control for city level population, which further
brings the longrun coefficient down to -0.013 which is a 10 percent reduction in female
homicide rates from a mean of 0.13. In column 4-6 we repeat these model specification
using Poisson and find similar effects in magnitude and precision.
   Next we examine the sensitivity of our analysis to the defined treatment windows. We
examine 6-month, 9-month and 12-month longrun definitions and report those analysis
in Table 4. Note that the 10-month window is the most conservative estimate of lon-
grun effects. All other effects are either the same (6 month) or slightly larger and more
significant.
   The underlying research design behind equation (1) is differences-in-differences. The
key identifying assumption for a differences-in-differences strategy is the claim that ab-
sent the intervention, female homicide rates would have evolved similarly in treatment
and control units across the point of the intervention itself. This is fundamentally an
untestable assumption because the counterfactual post-treatment evolution of homicide
without ERS is unobserved for treatment units. But we can evaluate whether such a dy-

                                             15
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 148 of 182




namic existed in the pre-treatment period by focusing on a sequence of leads. We examine
this by estimating the following model:

                                  6                 8

                          Ymt =                + E (5iDm,t+i + pXmt+ Emi                               (3)
                                  j=2             i=1


where Lnit is five ten-month pre-treatment dummies and one pre-50 month dummy, and
Dmt are seven post-treatment ten-month dummies25 and one post-70 month dummy.26
We present coefficient boxplots with 5th and 95th percentile confidence intervals from our
OLS and Poisson regression in Figure 8 for easier interpretation given the large number of
coefficients. As can be seen, the effect of ERS on female murders is a long-term negative
effect starting at approximately the tenth month. Importantly, there is no statistical
difference between the treatment units and the control units in the pre-treatment period.
Coefficient estimates are nearly zero in three of the five estimates and always with large
standard errors.
    We conducted a test on the joint significance of the leads and lags, as well. The joint
significance of the lags summing to zero can be rejected at p < 0.01 whereas the same
test on the leads is significant at p < 0.9 in the OLS model, and similar levels of precision
for the Poisson model.
    We can calculate the number of saved female lives using a back-of-the-envelope cal-
culation.   I‘_ising   the yenr prior to the introduction of ERS (2001) AS our base ■:, refir, we
compute the number of total homicides at 1,754 total female homicides in our sample of
cities. We then shrink this number by 10 percent which gives us 175 fewer murders as a
result of ERS. Multiplying 175 fewer murders by eight years, we estimate approximately
1,400 fewer murders resulting from the introduction of ERS.
    Are these magnitudes plausible? It is difficult to answer this question given that the
true incidence of prostitution homicides is unknown. Most datasets do not record whether
  25We chose 10-month because it appears that the Craigslist email results suggest a 10-month lag (See
Figure 7). We re-estimated our models using 6-month, 9-month, and 12-month dummies. The results do
not change much. The significance is always on the lagged effect, and the precision is always p-values of
0.010 to 0.016. Shorter lag time is never significant: p-values range from 0.641 to 0.970. The effect sizes
get larger with the lag.
  26We combine the last dummy so that all coefficient plots can be seen on the same graph. The omitted
variable is the ten months just prior to treatment.

                                                    16
     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 149 of 182




a female victim of a homicide was a sex worker, and those that do suffer from severe
unclerascertainment biases built into the data collection methods. To our knowledge there
is only one study that has attempted to estimate the incidence of prostitution homicide as
a share of female homicides (Brewer et al., 2006). The authors concluded that 2.7 percent
of all female homicides are prostitution deaths by clients. But this study has significant
limitations. It is based on select data only from Chicago, St. Louis, Washington state,
North Carolina, the SHR, 33 urban counties for one cross-section, and Colorado Springs.
The issue of underascertainment bias would conceivably hold, and maybe moreso, for this
select sample. Thus we interpret their estimates to be, at best, a lower bound. Our
estimate of a 10 percent reduction in female homicides does suggest, though, that ERS
created an overwhelmingly safe environment for female sex workers — perhaps the safest
in history.


7   Robustness

We employ three robustness exercises on our primary female homicide result. First, we
implement randomization inference on our linear fixed effects model to determine if the
estimated treatment effect is robust when we consider randomly assigning treatment dates
to city. Fisher (1935) argued that permutations of all possible treatment assignments pro-
vides a reasoned basis for testing the null hypothesis that there is no effect while avoiding
distributional assumptions such as normality. Young (2018) notes that this Fisherian ap-
proach has some additional relevance in finite samples since its validity is not dependent
on asymptotic theorems. Comparative case study approaches to causal inference have
also noted the suitability of randomization inference when estimation uncertainty is the
result of unknown counterfactuals as opposed to sampling uncertainty (Abadie, Diamond
and Hainmueller, 2010; Buchmueller, DiNardo and Valletta, 2011). This is particularly
relevant in our context because our data are all reported homicides by police jurisdictions
choosing to submit to the UCR, not merely a sample. Thus there are many reasons to
include randomization inference in our analysis.
    Our randomization is as follows. Using the exact number of groups who received treat-



                                             17
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 150 of 182




anent dates, we randomly assign treatment dates to cities. This essentially randomizes
treatment profiles across panel units. We then estimate the effect of ERS on female homi-
cide rates conditional on city, month-year, state-year and city population fixed effects. We
repeat this exercise 1,000 times and save the coefficients on short and longterm exposure
to   ERS from each regression. We then merge all 1,000 coefficients with the true effect
creating a sample of 1,001 observations where each observation is a regression coefficient
for the shortterm exposure and the longterm exposure. We find that the estimated effect
of -0.013 from a mean of 0.13 female homicides per city-month (a 10 percent reduction)
is statistically significant at the 8% level, where significance is the coefficient's rank order
divided by 1,001. We present our results from this analysis in both Table 5 and Figure 9.
This is an interesting result in a sense for it suggests that the decline in female homicides
is uniquely associated with the precise structure of actual treatment dates assigned across
cities.
     The second robustness check is a re-estimation of the treatment effect using matrix
completion methods for panel data (Athey et al., 2018). Machine learning methodological
approaches to causal inference is a rapidly growing area, and matrix completion is a
recent application created for panel settings. The application of matrix completion to
causal inference is natural given the potential outcomes framework explicitly frames the
fundamental problem of causal inference as a missing data problem.
   FM "AWN."
          Cs
      1.1.1GL6111G
                   /WM...WS
                     WV*,
                     cauc
                         .1. IN
                            At,'   11
                                    It,cn
                            LLJU.11-1.
                                           1,4,4,,,,I14
                                         +......        •••••14,,,,,,,,el
                                                       n"
                                                             La-LP.u..Lcn .
                                                   Li 11.1.GLIJI   LJJ. p
                                                                               irs 1
                                                                                       Li
                                                                                            •   Ma, (,11.1441.
                                                                                                1110.1.el. IA.
                                                                                                                 •^,C
                                                                                                                 Vl
                                                                                                                        Vo
                                                                                                                        1    potential
outcomes for all panel units over time representing female murder rates without ERS, and
a matrix of Y' potential outcomes for all panel units over time representing female murder
rates with ERS. At any point in time, we observe only one of these potential outcomes
for a city which creates numerous missing values. Missingness here is simply another
perspective on the fundamental problem of causal inference - there is never a complete
matrix because counterfactuals are always missing. If we were interested in estimating
the average treatment effect for the treatment group, then we'd be estimating:

                                                     --------
                                                       ATT =       T   E(Y.1   — Zit)                                              (4)



                                                                       18
     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 151 of 182




where In are the observed murder rate outcomes in cities with Craigslist ERS, Z° are the
estimated missing elements of the Y° matrix for the post-treatment period and NT is the
number of treatment units. Matrix completion estimation uses the observed elements of
the matrix of realized values of the Y° potential outcomes matrix to predict the missing
elements of the Y° matrix, which are missing because in the post-treatment period we
only observe 17'.
   Analytically, the imputing of missing counterfactuals is done via regularization based
prediction. The objective in this approach is to optimally predict the missing elements
of the matrix of potential outcomes by minimizing a convex function of the difference
between the observed matrix of Y° and the unknown complete matrix Z° using nuclear
norm regularization. Letting St denote the row and column indices, (i, j), of the observed
entries of the outcomes, and the unknown matrix Z to be estimated, the objective function
can be written as:


                            = arg minzo    E (Yi2 ,04)2
                                                  i",,             lz°11                      (5)

where 11Z°11 is the nuclear norm (sum of singular values of Z°). The regularization pa-
rameter A is chosen using 10-fold cross-validation. Athey et al. (2018) show that solving
for the missing counterfactual using this matrix completion problem exploits richer pat-
terns in the data and using extensive simulations show that the method outperforms other
methods in terms of root mean squared prediction error.27 We report the results from this
analysis in Table 6. Here we report the entire ATT, which is -0.023, which is equivalent
to a 17.6 percent in female homicide rates. We experimented with a dozen different seeds
for our bootstrapping, and the p-values were consistently very small ranging from 0.008
to 0.028 with a median p-value of 0.015.
   Finally, we examine the effect of ERS on females killed by acquaintances and intimate
partners, male homicides, and manslaughters. As none of these are directly associated
with sex markets or mechanisms originating from the sex markets, there should be no
impact of ERS on them. We present those results in Table 7. Although several coefficients
  27We utilize the gsynth package (see https: //cran.r-project .org/web/packages/gsynth/index.
html for more information about the R package) to determine the missing components of the matrix.

                                               19
     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 152 of 182




are large, none are statistically significant.


8   What is the mechanism linking ERS to decreased murders?

Given the robustness of our homicide result, we investigated The Erotic Review more
carefully to determine whether there was any evidence for screening and shifting away
from higher risk activities. We focus on several measures which we believe can help shed
light on our results.
    Before we present our results, we discuss the layout of Table 8. Panel A uses the
same specification in equation (1). These estimates all represent changes in mean values
associated with entry. In Panel B we estimate the effect of ERS on entrants only. Entrants
were defined as providers whose first review was 0-10 months post-ERS opening in their
city, 10-20 months, and so on. To estimate the marginal effect of ERS on marginal
entrants, we estimated the following equation:

                            6                    6
                   Yimt =   E
                            1
                                          + E -yt+,Din,t+,+ oxmt +
                                             1
                                                                     eimt              (6)


where Eit is an indicator equaling one if the respondent appeared in our data after ERS
(and in which band of months) and Dmi is an indicator equaling one for each of the time
bands. We report estimates for (St in Table 8 Panel B for each outcome.
    We propose three mechanisms that link ERS to declining violence. Our possible
mechanism is that ERS leads to greater market efficiency which leads to more repeat
business (or both). We call this the "efficiency effect". The second possible mechanism
is that the sex worker's work environment is becoming safer due to sex workers moving
solicitation itself from outdoor street work to indoor work. We call this the "composition
effect". The composition effect speaks to changes in entry, while the efficiency effect
speaks to changes in the matching technology linking sex workers with clients. The final
mechanism is that the Internet allows for the sex worker to increase screening, which we
call the "screening effect". We can evaluate both of these, albeit somewhat indirectly.




                                                 20
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 153 of 182




8.1     Efficiency Effect

The efficiency effect is simply a product of declining search costs and otherwise more
effective matching through the availability of rich information about both sides of the
market. Insofar as sex workers are able to sort into repeat working relationships with safe
clients, then the propensity to experience victimization may fall. On the other hand, the
effect may move in the opposite direction if declining search costs scale up the market
to such a point that despite declining probabilities of violence, the absolute effect is
positive.28
      To evaluate the efficiency hypothesis, we searched client reviews and classified a re-
view as referring to "repeat" business if it contained the words "repeat" or "regular".
Approximately 15 percent of the sample were described by such reviews. Indeed, the
introduction of ERS is associated with a higher probability that a review contains this
sort of language — by 2 percent in the first ten months, and 2.7 percent thereafter. When
we look at the effect that ERS had on entrants, though, we find very weak evidence that
their behavior was noticeably different than incumbents. This suggests that ERS affected
incumbents and entrants equally with regards to forming repeat liaisons with clients. And
this suggests that the need to screen may in fact be falling simply as an artifact of im-
proved matching in a market with considerably lower search costs and better matching
functions.


8.2     Composition Effect

Evidence for women transitioning indoors and online is more difficult because we do not
observe whether a woman is a street sex worker; only that she appears in the The Erotic
Review database and at what point her first review occurred. But, we reason that if in
fact there was an increase in street prostitution moving indoors and online, then we would
expect the composition of The Erotic Review to present evidence of negative selection.
This is because street sex workers are believed to fall on a lower rung of the informal sex
   28Consider an analogy involving automobile safety and aggregate traffic fatalities. As cars have gotten
safer and more affordable, more people buy them and more accidents happen, even though the probability
of an accident has fallen even putting aside any potential moral hazard raised by other authors (Peltzman,
1975).


                                                   21
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 154 of 182




market and may perhaps be less attractive.29
    We look for evidence of this along several quality dimensions. First, we look at the
effect that ERS had on appearance and performance ratings. Reviewers rated each worker
on a scale of 1 to 10, with 10 being the highest measure of satisfaction. We find that
ERS reduced the mean score slightly by 0.053 in the first Len months, and 0.131 after
ten months. This effect became even more pronounced over time when we focus only
on the entrants. After the introduction of ERS, entrant appearance worsened relative
to incumbents, suggesting that the marginal sex worker was being drawn from a less
professionalized pool of women. We also evaluated the impact it had on performance
ratings — like appearance, ERS reduced the ratings on performance given by clients at
the mean, but particularly for the entrants. Customer satisfaction can also be measured
using a question that asked clients to state whether the experience was "as promised."
This kind of ex post satisfaction measure is indicative of having one's expectations met.
Here we find no effect on the population as a whole, but we do find large, negative effects
among the entrants. We also looked at whether the sex worker provided a real photo;
while again we find no effect for the population as a whole, we do find large negative effects
among entrants. We examine a myriad of measures for quality, such as performance and
meeting expectations, and they all indicate that the marginal entrant is significantly worse
than the existing population of sex service providers.
                  WV"           •••••4      "Cs   (111%."               IN4,1 ,1. "1%;   el.,   •••"0   -41   ..        'a f“,      "41,   el% • "0"
    V V 1.1.11G   %NG   1.,CIA111.-JU    .1.1.1.Gan         GGle                                         Uly, 7    VV
                                                                                                                   VV            1.1.1GC1JU.1.



whether the word "street" appeared in a review. Over 6,000 reviews contained the word
"street," and while not all of these appear to describe a street sex worker, a large number
do. Such examples include a description that a woman appeared to be "street-like". We
find that the introduction of ERS is associated with a negative occurrence of street men-
tions in a review. This suggests that the incidence of reviews with street mentions began
disappearing with ERS. But, an interesting pattern emerges when we examine the effect
of ERS on the characteristics of marginal entrants. All of the coefficients on the entrant
variables are positive, and two are significant, suggesting that while ERS is associated
  29Scott (2002) notes that "street prostitutes have lower status than sex workers who work indoors. They
are often in some state of personal decline (e.g., running away from abusive situations, becoming drug
dependent, deteriorating psychologically, and/or getting less physically attractive)" (emphasis added).


                                                                   22
           Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 155 of 182




with a negative mention of streets in reviews, entrants receive these mentions more often.
This is further evidence that the marginal entrants were street sex workers.
       Transitioning indoors could also show up as a change in the location that sex workers
meet with clients. We examine this by using a field where clients stipulated whether
a meeting place occurred at his location (outcalls) or hers (incall). Outcalls have the
potential for risk because the sex worker is in a foreign and unknown situation with a
potentially unknown male (Bass, 2015a). As ERS has the potential to improve worker
safety, it could increase the number of outcalls made, because of this reduction in risk
(Peltzman, 1975). But we find economically large and statistically significant effects of
ERS on the likelihood a reviewed sex worker provided incall services. Incalls increased
by 4.9 percent in the first ten months, and 8.7 percent after that. But interestingly, this
positive effect does not hold for the entrants. Entrant incall probabilities fall slightly
after about the 41st month relative to incumbents. This is evidence that the marginal
streetwalker is moving indoors — these women are, incidentally, the same women that
are more inclined to take on outcall services.
       Evidence for negative selection into the Internet mediated market may also show up in
lower prices. Lower prices could be a reflection of supply and demand shifts, but it's also a
reflection of the Internet drawing in women from the streets where prices are substantially
lower. We examined this by investigating the impact of ERS on the sex worker's hourly
  el:e I • en* •Nel
CAA LLMUCU.
                      Inv.; ex.,
                      pl lt,C.     v vc   gv,       4,1V V n.1.6
                                                LJ1161.y
                                                           (I           f“,   IIIC
                                                                                             ,1        III



average prices per hour associated with ERS. The average hourly price fell by $6.62 in the
first ten months and then to $14.82 after that. This effect is more pronounced among the
entrants, though, whose prices are lower within 11-20 months after ERS opened.3° The
drop in price that we find appears to be much higher for entrants than for incumbents.
       We also find that they were relatively less likely to offer incall services, even though
the net effect for the post-treatment period is an increase in total incalls. This, again,
suggests heterogeneity, since outcalls are higher risk. Altogether, these Panel B estimates
are suggestive of the fact that the marginal entrant is a woman entering the indoor market
  30But as mentioned, is also entirely possible that the decline in price is due, not to heterogeneity and
selection, but through an expansion in supply.



                                                                   23
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 156 of 182




from a lower tier. We interpret these results as suggesting that despite the lower incidence
of screening by entrants compared to incumbents, the reduction in homicides is likely a
function of a combination of the efficiency and composition effects.31


83    Crrnnriiriar Pff,,r1;

Screening is one of the main ways that a sex worker manages the risks of seeing a new
client. These methods are diverse and include formal registrations, such as white lists,
circulated black lists of bad clients, as well as informal methods such as background checks
and calling new clients at work (Cunningham and DeAngelo, 2017).32 The ideal dataset
to check for whether ERS led to more screening would be a panel of sex workers, or at
worst a repeated cross section, in which we observe the decision to screen. Survey data
shows that approximately 60% of Internet-mediated sex workers do in fact use references
or some other method of screening, but these data are not available in a repeated cross-
section (Cunningham and DeAngelo, 2017). This ideal data to our knowledge doesn't
exist, so we move to what is available in TER. Clients wrote extensive reviews about each
woman they visited and these reviews sometimes contained references to whether they
had been knowingly screened. But it is important to note that we only observe individuals
who successfully overcame the screening stage, and we only have mentions of screening if
they client knew he had been screened and chose to mention it.
    But, insofar as the marginal entrant into sex work was a former street sex worker,
she had previously screened very little to none at all. This is because street solicitation
requires quick decisions which leaves little time for collecting information about the client.
Thus, if she screens at all, and is a former street sex worker, then it is likely that she was
screening more than she would have had she remained on the street.33 Thus we think we
   31While we do not ultimately find evidence for screening, we suspect that insofar as the declines in
female homicides are a function of ERS expansion, then increased screening remains a plausible first
order cause of the decline. The reason being, streetwalkers do not screen much at all. So if they are
moving indoors, and this movement indoors causes a decline in risk, then it must be because Internet
advertising and matching must be making it more difficult for clients to assault sex workers. The most
likely explanation is that they are screening. But we ultimately are unable with these data to find
evidence for this.
   32See https : //www .theeroticreview. com/inf o_policies/whiteListFAQ . asp.
   33It is worth emphasizing that shifting street workers indoors has two dimensions. First, it may be
that contemporary streetwalkers move indoors. Second, as the platform establishes a way for sex workers


                                                  24
           Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 157 of 182




are biased against finding impacts using TER data.
       We measure screening using textual analysis and search for language in the client
reviews correlated with screening such as "refer," "reference," "screen," "white list," and
the names of specific screening services (e.g., p411).34 Roughly 5 percent of the reviews
contained such language.
       We ultimately find no direct evidence for it in Table 8, Panel A, the last column
labeled "Screen". There's no effect in the first ten months, and a slightly negative but
insignificant effect for the 10+ month period. This suggests that ERS does not change
the frequency with which matched clients knowingly experienced screening.
       However, when we evaluate the effect that ERS had on new entrants' screening choices,
we find a different pattern. New entrants were considerably less likely to screen when ERS
entered, and this effect grew with time. This suggests that the women moving indoors
and online were typically women with lower tendency to screen compared to incumbents.
This does not mean that marginal entrants are decreasing their screening; only that they
screen less than their incumbent counterparts. All that we can say is that screening as a
practice did not lead to clients reporting an increase its occurrence on The Erotic Review
when ERS was introduced to an area, and that entrants screened less than incumbents,
comparatively speaking. This could be supported by workers joining only after online
screening practices were in place and creating more broadly increases in safety. That
i .1.19,-.1.ccumc
 s, ess...ses nes is,
                    II
                         e   cn.1•••
                              c
                                          n•ve
                                       allay
                                                 n eve.nc row." ;snei•gnn
                                               La±c± CLUJ.
                                                                              • n •••re; sn
                                                                            111a.a            nC.A. W
                                                                                                        roes1,,,ss
                                                                                                           .A.C1
                                                                                                                     even* eve. n    "11
                                                                                                                                    Wcal.




9       Discussion and Conclusion

In this study, we find that the expansion of Craigslist's ERS was associated with declines
in female homicide rates. We speculate that this may be driven by increased screening,
greater efficiency in the market, and the shifting of sex workers from street locations with
greater environmental hazards (Cunningham and Kendall, 2011a). While we do not find
evidence for the screening effect, we do find evidence consistent with the efficiency and
to work indoors, then each wave of potential streetwalkers will simply sort directly indoors skipping the
street altogether.
   34We also modify this classification by building a classifier that accounts for negations and other
potential confusion (e.g. preference instead of reference).


                                                                            25
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 158 of 182




composition effects.
     The findings in this paper point to several potential positive impacts of allowing illicit
sex workers to solicit through an online platform that enables improved efficiency and
changes in the composition of the indoor/outdoor markets. One of these benefits is cost-
effectiveness. Putting the magnitudes into context, we compare our estimates to the cost

of achieving the same reductions in murders using an alternative mechanism: the hiring
of additional police officers. How many more police officers would need to be hired to
reduce female homicides by 10 percent?
     Evans and Owens (2007) estimate the police-murder elasticity to be -0.84, which im-
plies a police force employment increase of 12 percent.35 We calculate the size of this
counterfactual police force expansion using data from the 2001 LEOKA data (the year
prior to ERS opening in the San Francisco Bay area), and aggregate the number of police
and the size of the population. In total, there were 1,003,441 total police employed, a
population of 289,627,938 in 2001, and the number of police per 100,000 equalling 346.5.
To find the number of additional police, we increase the police by 12 percent which gives
us 1,123,854 employed police officers, an increase of 120,413 police officers. Assuming
an annual outlay of $100,000 per officer, reducing female homicides by 10 percent would
cost society an additional $12 billion per year using higher levels of police employment.
Craigslist ERS achieved the same result, in other words, and saved 1,400 female lives at
a fra,,,--tion   the ,-ost   doing so using      increase in policing.36
     Our study suggests that dialog must occur regarding the costs and benefits of anti-ERS
enforcement. We suspect that this dialog is likely to require more nuance and sensitivity
than has previously been the case, though, as ERS may increase the size of the prostitution
market while simultaneously reducing violence. For example, we find strong evidence that
ERS increased the proportion of independent sex workers and the number of reviews at
   35Using the definition of elasticity, -0.84 = P10 if P = 0.12.
   36The most likely costs would be any welfare loss associated with repugnance and increased sex traf-
ficking (Elias, Lacetera and Macis, 2015; Cho, Dreher and Neumayer, 2011). But if ERS is making
prostitution less visible, then it should be reducing repugnance-related costs, not increasing it. The
impact on trafficking is ambiguous on the other hand. Insofar as domestically trafficked women never
become dependent on intermediaries in the first place, due to improved independent options, then ERS
would reduce trafficking. All we can say is that the net effect is a reduction in homicides - including
presumably that of trafficking women.


                                                  26
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 159 of 182




The Erotic Review, even as it reduced violence against women.
      ERS had a major disruptive effect on the illicit market for commercial sex in the United
States despite the nation's prohibition of prostitution. It is likely that ERS reduced many
dimensions of risk and this, in turn, was responsible for both the market's growth and
the decline in violence. More detailed investigation into the effect of ERS on serial killer
activity in the US would potentially provide considerable value for understanding the
repercussions of ERS in specific areas. There is still a great deal of research required in
this area.
      In addition, there are other important issues relating to the relationship between tech-
nology and sex markets that have not been analyzed. One opportunity for future research
is the relationship between ERS and incidence of human trafficking. Unfortunately, the
data does not presently exist that would enable us to answer this question.


9.1     Potential Impacts of FOSTA

On April 11, 2018, President Donald Trump signed into law the Fight Online Sex Traf-
ficking Act (FOSTA) which directly amended §230 of the Communications Decency Act.
FOSTA removed the amnesties websites enjoyed under CDA §230 by making websites
criminally responsible if their website was used to facilitate prostitution or sex trafficking.
Penalties were upwards of ten years in prison. Contemporaneous to its signing, the DOJ
seized Backpage and arrested numerous employees including top executives.
      Almost overnight, the elaborate network of websites facilitating illegal sex markets was
disrupted — from extremely influential websites shutting down to prominent sites blocking
US-based IP addresses. As the closure of the sites occurred across the country at the
same time, a differences-in-differences research design like ours cannot be performed to
understand the impact that the law has had on public safety. The data itself is still years
away from being made available for research. At present, we only have personal accounts
made public through qualitative representation. Several newspaper reports suggest that
FOSTA has indeed made sex workers' lives more dangerous by pushing them towards
street work and pimps, as well as by removing screening as a convenient tool for predicting
client violence (McCombs, 2018; Witt, 2018). Even police are reporting an increase in

                                              27
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 160 of 182




street prostitution following FOSTA.37
    FOSTA supporters hope that by shutting down Backpage, Craigslist's successor, as
well as the myriad of websites pertinent to the illicit market, coercive sex work will be
fundamentally disrupted. But the disruption of sex trafficking is not theoretically obvious
under FOSTA. First, FOSTA did not provide resources to fragile families, so victims of
abuse including runaway teens do not receive direct or indirect assistance such as housing.
Thus the supply chain containing domestic trafficked victims is not disrupted by FOSTA.
Second, whereas prior to FOSTA victims of trafficking could be identified and recovered at
least in principle since they were trafficked on visible platforms, it is unclear that that can
happen as often or as easily under FOSTA. Whereas children were recovered when police
identified them on Backpage and Craigslist, it may be increasingly difficult to reunite
them with families if solicitation moves to more clandestine solicitation channels.38
    Another prediction is possible - one that is considerably bleaker than that painted
by hopeful legislators, celebrity activists and some law enforcement. Insofar as FOSTA
represents a major disruption in the matching markets linking safe clients to sex workers,
then we might anticipate two effects. First, the marginal sex worker will leave the market
if FOSTA causes her profits to become negative. Exiting may also be sub-optimal if the
next best alternative is considerably worse from the worker's perspective. Thus we expect
some exit under FOSTA, though how much depends on the elasticity of supply. Exiting
sex workers following FOST are by definition the most elastic group of workers in part
because they have alternatives which they find relatively acceptable. The women who
do not or cannot exit are inelastic to FOSTA because they lack such outside options,
and we expect that for these inframarginal sex workers, hardships under FOSTA will
be considerable, which may include choosing to work with pimps, falling into predatory
  37Lt. Jimmy Sides of the San Antonio police told the Associated Press "I have seen a group of fresher
faces, so that would make me think that they're new to the street, maybe from the internet? (Villarreal,
2018). Similar accounts were given by Phoenix police, who have experienced a "surge in street-prostitution
arrests in 2018", and Houston.
  38Sgt. John Daggy, an undercover officer with Indianapolis's vice unit, told journalists that "with
Backpage, we would subpoena the ads and it would tell a lot of the story. Also, with the ads we would
catch our victim at a hotel room, which would give us a crime scene. There's a ton of evidence at a crime
scene. Now, since [Backpage] has gone down, we're getting late reports of them and we don't have much
to go by" (Fischer, 2018).




                                                   28
     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 161 of 182




relationships with traffickers, and facing heightened risk of death and physical violence
at the hands of unsafe clients who may have gained the upper hand without adequate
screening.
   In summary, we find support for sex workers' claims that the introduction of ERS made
them significaully safer. We estiniaLe that ERS led Lo a 10-17 percent, reduction in female
homicides. These negative effects on female homicides are consistent with theoretical
predictions made by Logan and Shah (2012) and Persson and Lee (2016), suggesting that
Internet platforms like Craigslist's ERS improved market (and potentially non-market)
participant safety. While opposition may persist despite these gains due to "distaste
for certain kinds of transactions" (Roth, 2007; Gu, Roth and Wu, 2018), or because
prostitution is viewed as equivalent with sex trafficking, the potential improvements in
female safety illustrated by our results suggest that it is important for policymakers to
design policies that might improve the lives of trafficked victims without simultaneously
harming others.




                                            29
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 162 of 182




References
Abadie, Alberto, Alexis Diamond and Jens Hainmueller. 2010. "Synthetic Control Methods for Compar-
  ative Case Studies: Estimating the Effect of California's Tobacco Control Program." Journal of the
  American Statistical Association 105(490):493-505.

AP. 2017. "Police, Victim Advocates: Backpage.com Shutdown Will Make Monitoring Sex Traf-
  fickers More Difficult." CBS Sacramento http://sacramento.cbslocal.com/2017/02/08/police-victim-
  advocates-backpage-com-shutdown-will-make-monitoring-sex-traffickers-more-difficult/.

Athey, Susan, Mohsen Bayati, Nikolay Doudchenko, Guido Imbens and Khashayar Khosravi. 2018. "Ma-
  trix Completion Methods for Causal Panel Data Models." NBER Working Paper #25132.

Bass, Alison. 2014. "Shutting Down Websites Won't Shut Down Prostitution." Buffington Post
  http://www.huffingtonpost.com/alison-bass/online-sex-workers_b_6121218.html.

Bass, Alison. 2015a. Getting Screwed: Sex Workers and the Law. ForeEdge.

Bass, Alison. 2015b. "Shutting Down Ads for Sex Workers Will Make Their Lives More Dangerous." PRI
  https://www.pri.ordstories/2015-07-09/shutting-down-ads-sex-workers-might-hurt-them.

Bennett, Victor M, Robert Seamans and Feng Zhu. 2015. "Cannibalization and option value effects of sec-
  ondary markets: Evidence from the US concert industry." Strategic Management Journal 36(11):1599-
  1614.

Bertrand, Marianne, Esther Duflo and Sendhil Mullainathan. 2004. "How Much Should We Trust
  Differences-in-Differences Estimates?" Quarterly Journal of Economics 119(1):249-275.

Brendle', Vera. 2016. "The impact of Craigslist's entry on competing employment websites." IZA Journal
   of Labor Economics 5(1):1-15.

Brewer, Devon D., Jonathan A. Dudek, John J. Potterat, Stephen Q. Muth, Jr. John M. Roberts and
  Donald E. Woodhouse. 2006. "Extent, Trends, and Perpetrators of Prostitution-Related Homicide in
  the United States." Journal of Forensic Science 51(5):1101-1108.

Buchmueller, Thomas C., John DiNardo and Robert G. Valletta. 2011. "The Effect of an Employer
  Health Insurance Mandate on Health Insurance Coverage and the Demand for Labor: Evidence from
  Hawaii." Amer-iecen Economic Journal.' Economic Policy 3(4)!25-51.

Burns, Janet. 2017. "Backpage Closes Adult Classifieds Section, Citing Pressure from Senate." Forbes
  https://www.forbes.com/sites/janetwburns/2017/01/10/backpage-closes-adult-classifieds-section-
  citing-censorship-pressure-from-senate/.

Castillo, DN and EL Jenkins. 1994. "Industries and Occupations at High Risk for Work-related Homi-
  cide." Journal of Occupational Medicine 36:125-132.

Chaffin, Aaron and Justin McCrary. 2017. "Are U.S. Cities Underpoliced?: Theory and Evidence." The
  Review of Economics and Statistics Forthcoming.

Chan, J. and A. Ghose. 2014. "Internet's Dirty Secret: Assessing the Impact of Online Intermediaries on
  the Outbreak of Sexually Transmitted Diseases." MIS Quarterly 38(4):955-976.

Chan, Jason, Probal Mojumder and Arindya Ghose. 2018. "The Digital Sin City: An Empirical Study
  of Craigslist's Impact on Prostitution 'Rends." Information Systems Research Forthcoming.

Cho, Seo-Young, Axel Dreher and Eric Neumayer. 2011. Does Legalized Prostitution Increase Human
  Trafficking? Courant Research Centre: Poverty, Equity and Growth - Discussion Papers 96 Courant
  Research Centre PEG.

                                                  30
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 163 of 182




Church, Stephanie, Marion Henderson, Marina Barnard and Graham Hart. 2001. "Violence by clients
  towards female prostitutes in different work settings: questionnaire survey." British Medical Journal
  322:524-525.

Cunningham, Scott and Gregory DeAngelo. 2017. "Verticial Differentiation or Offsetting Behavior:
  Screening in Commercial Sex Markets." Unpublished Manuscript.

Cunningham, Scott and Manisha Shah. 2018. "Decriminalizing Indoor Prostitution: Implications for
  Sexual Violence and Public Health." Review of Economic Studies 85(3):1683-1715.

Cunningham, Scott and Todd D. Kendall. 2011a. "Prostitution 2.0: The Changing Face of Sex Work."
  Journal of Urban Economics 69:273-287.

Cunningham, Scott and Todd D. Kendall. 2016. Handbook on the Economics of Prostitution. Oxford
  University Press chapter "Examining the Role of Client Reviews and Reputation within Online Pros-
  titution".

Cunningham, Scott and Todd Kendall. 2010. Crime Online: Correlates, Causes and Controls. Carolina
  Academic Press chapter "Sex for Sale: Online Commerce in the World's Oldest Profession".

Cunningham, Scott and Todd Kendall. 2011b. Handbook on Family Law and Economics. Edward Elgar
  chapter "Prostitution, Technology, and the Law: New Data and Directions".

DeAngelo, Gregroy, Jacob N. Shapiro, Jeffrey Borowitz, Michael Cafarella, Christopher Re and Gary
  Shiffmann. 2017. "Rational Pricing in Prostitution: Evidence from Online Sex Ads." Working Paper.

Delateur, Monica J. 2016. "From Craigslist to Backpage.com: Conspiracy as a Strategy to Prosecute
  Third-Party Websites for Sex Trafficking." Santa Clara law Review 531.

Egger, Steven A. 2003. The Need to Kill: Inside the World of the Serial Killer. Financial Times Prentice
  Hall.

Elias, Julio J., Nicola Lacetera and Mario Macis. 2015. "Sacred Values? The Effect of Information on
   Attitudes Toward Payments for Human Organs." American Economic Review Papers and Proceedings
   105(5):361-365.

Evans, William N. and Emily G. Owens. 2007. "COPS and Crime." Journal of Public Economics 91(1-
  2):181-201.

Fischer, Jordan. 2018. "Running Blind: IMPD Arrests First Suspected Pimp in 7 Months." .
   URL: https://www.theindychannel.com/longform/running-blind-impd-arrests-first-suspected-pimp-in-
   7-months

Fisher, R. A. 1935. The Design of Experiments. Edinburgh: Oliver and Boyd.

Fox, James Alan and Marc L. Swatt. 2014. Uniform Crime Reporting Program Data [United States]:
  Supplementary Homicide Reports with Multiple Imputation, Cumulative Files 1976-2014. Technical
  report Inter-university Consortium for Political and Social Research.

Fremstad, Anders. 2017. "Does Craigslist Reduce Waste? Evidence from California and Florida." Eco-
   logical Economics 132:135-143.

Gash, Tom. 2016. "We're Safer Than Ever Before, and It's All Thanks to Technology." Wired .

Gertler, Paul, Manisha Shah and Stefano M. Bertozzi. 2005. "Risky Business: The Market for Unpro-
  tected Commercial Sex." Journal of Political Economy 113(3):518-550.



                                                  31
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 164 of 182




Grant,     Melissa     Gira.      2009.            "The     Craigslist     Sex    Panic."         Slate
  http://www.slate.com/articles/technology/webhead/2009/05/the_craigslist_sex_panic.html.

Greenwood, Brad N. and Ritu Agarwal. 2016. "Matching Platforms and HIV Incidence: An Empirical
  Investigation of Race, Gender and Socioeconomic Status." Management Science 62(8):2281-2303.

Gu, Chenlin, Alvin E. Roth and Qingyun Wu. 2018. "Forbidden Transactions and Black Markets."
  Unpublished Manuscript.

Henry, Noah. 2016.     "10 American Serial Killers That Are Still Out There." Crave Online
  http://www.craveonline.com/mandatory/1106490-10-american-serial-killers-that-are-still-out-there.

Hughes, Donna M. 2004. "Prostitution Online." Journal of Trauma Practice 2(3-4):115-131.

Kolker,      Robert.     2013.           "The    New      Prostitutes."        New      York     Times
  https://opinionator.blogs.nytimes.com/2013/06/29/the-new-prostitutes/.

Kolker, Robert. 2014. Lost Girls: An Unsolved American Mystery. Harper Perennial.

Kroft, Kory and Devin Pope. 2014. "Does Online Search Crowd Out Traditional Search and Improve
  Matching Efficiency? Evidence from Craigslist." Journal of Labor Economics 32(2):259-303.

Kuzma, Abigail. 2013. "A Letter to Congress: The Communications Decency Act Promotes Human
  Trafficking." Children's Legal Rights Journal 34(1):23-58.

Leary, Mary. 2018. "The Indecency and Injustice of Section 230 of the Communications Decency Act."
  Harvard Journal of Law and Public Policy 41:553-622.

Levitt, Steven and Sudhir Alladi Venkatesh. 2007. "An Empirical Analysis of Street-Level Prostitution."
  University of Chicago Working Paper.

Logan, Trevon and Manisha Shah. 2012. "Face Value: Information and Signaling in an Illegal Market."
  Southern Economic Journal 79(3) :529-564.

Lowman, J. and L. Fraser. 1995. "Violence against persons who prostitute: The experience in British
  Columbia." Unpublished Manuscript.

Mcoornbs F.milicr 2018 "Th;. Pin is prung us,: 9 Cov Workers on Their T.ives in -1 IWI:e of FrISTA"
 URL: https://www.huffingtompost. com/ entry/ sex-workers-sesta-fosta_us_5ad0d7d0e4b0edca2cb964 d9

Mehta, Diana. 2017. "Canadian Police Mixed Over U.S. Shutdown of Adult Section on Backpage.com."
  The Canadian Press http://globalnews.ca/news/3177482/canadian-police-mixed-over-u-s-shutdown-
 of-adult-section-on-backpage-com/.

Miller, Claire Cain. 2010. "Craigslist Say It Has Shut Its Section for Sex Ads." New York Times
  http://www.nytimes.com/2010/09/16/business/16craigslist.html.

Moran, Rachel. 2015. Paid for: My journey through prostitution. WW Norton & Company.

Peltzman, Sam. 1975. "The Effects of Automobile Safety Regulation." Journal of Political Economy
  83(4).

Persson, Petra and Samuel Lee. 2016. Handbook on the Economics of Prostitution. Oxford University
  Press chapter "Violence and Entry in the Market for Sex".

Potterat, John J., Devon D. Brewer, Stephen Q. Muth, Richard B. Rothenberg, Donald E. Woodhouse,
  John B. Muth, Heather K. Stites and Stuart Brody. 2004. "Mortality in a Long-term Open Cohort of
  Prostitute Women." American Journal of Epidemiology 159(8):778-785.

                                                  32
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 165 of 182




Potterat, John J., Donald E. Woodhouse, John B. Muth and Stephen Q. Muth. 1990. "Estimating the
  Prevalance and Career Longevity of Prostitute Women." The Journal of Sex Research 27(2):233-243.

Quinet, Kenna. 2011. "Prostitutes as Victims of Serial Homicide: Trends and Case Characteristics,
  1970-2009." Homicide Studies 15(1):74-100.

Rao, Vijayendra, Indrani Gupta, Michael Lokshin and Smarajit Jana. 2003. "Sex Workers and the Cost
  of Safe Sex: The Compensating Differential for Condom Use among Calcutta Prostitutes." Journal of
  Development Economics 71:583-603.

Reynolds, Helen. 1986. The Economics of Prostitution. Spingfield, IL U.S.A.: Charles C. Thomas.

Roth, Alvin E. 2007. "Repugnance as a Constraint on Markets." Journal of Economics Perspectives
  21(3):37-58.

Roth, Alvin E. 2008. Innovation Policy and the Economy. University of Chicago Press chapter "What
  Have We Learned from Market Design?".

Roth, Alvin E. 2018.     "Marketplaces, Markets, and Market Design." American Economic Review
  108(7):1609-1658.

Schapiro, Rich and Lukas I. Alpert. 2011. "Craigslist Remains Haven for Hookers Despite Outrage
  Over Philip Markoff Case." Daily News http://www.nydailynews.cominews/crime/craigslist-remains-
  haven-hookers-outrage-philip-markoff-case-article-1.155088.

Scott, Michael S. 2002. "Street Prostitution." Problem-Oriented Guides for Police Series 2.

Seamans, Robert and Feng Zhu. 2014. "Responses to Entry in Multi-Sided Markets: The Impact of
  Craigslist on Local Newspapers." Management Science 60(2):476-493.

Villarreal, Alexandra. 2018. "Side Effect of Trafficking Law: More Street Prostitution?".
  URL: https://www.apnews.com/.5866eb2bcf54405694d568e2dd980a28

Warren, Janet I., Robert R. Hazelwood and Park E. Dietz. 1996. "The Sexually Sadistic Serial Killer."
 Journal of Forensic Science 41(6).

Weitzer, Ronald. 2011. Legalizing Prostitution: From Illicit Vice to Lawful Business. NYU Press.

Williamson, Oliver. 2002. "The Theory of the Firm as Governance Structure: From Choice to Contract."
  Journal of Economic Perspectives 16(3):171-195.

Witt, Emily. 2018. "After the Closure of Backpage, Increasingly Vulnerable Sex Workers Are Demanding
 Their Rights." .
 URL:             https://www.newyorker.com/news/dispatch/after-the-closure-of-backpage-increasingly-
 vulnerable-sex-workers-are-demanding-their-rights

Wolf, Gary. 2009. "Why Craigslist is Such a Mess." Wired https://www.wired.com/2009/08/ff-craigslist/.

Young, Alwyn. 2018. "Chanelling Fisher: Randomization Tests and the Statistical Insignificance of
  Seemingly Significant Experimental Results." The Quarterly Journal of Economics' Forthcoming.




                                                  33
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 166 of 182




    Table 1 Summary Statistics for the Craigslist sample (1995-2009)

     Variables                                               Mean         Std. Dev     N
     Female homicides per 100,000                            0.13            0.39    54,424

     Total reviews                                           85.65         126.86     4,150
     Total providers                                         18.77          24.76     4,150
     r, ..... --1,-.. ,,,,,...,I                             II nnn
     ..-.1.18.11b   4 C.L.11.11                              tl.l..-1.6     0.04     G8,450

     Independent                                              0.56          0.50      68,450
     Agency                                                   0.34          0.47      68,450
     Incall                                                   0.84          0.36      68,450
     Delivered as promised                                    0.87          0.33      68,450
     Real photo                                               0.79          0.41      68,450
     Hourly price                                            $294.33       173.51    344,399
     Screening                                                0.05          0.22     344,561
     Repeat                                                   0.15          0.37     344,561
     Looks rating                                             7.46          0.98     344,561
     Performance rating                                       7.32          1.42     344,561
     Street                                                   0.02          0.14     344,561

     Female homicides from acquaintance killer per 100,000    0.03          0.13     54,272
     Male homicides per 100,000                               0.50          0.83     54,272
     Manslaughters per 100,000                                0.01          0.14     51,168




                                              34
  Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 167 of 182




  Table 2 The effect of Craigslist's erotic services openings on production and
                         intermediary characteristics

Dep var:                               Reviews          Providers         Craigslist         Independent            Agency
ERS (first 10 months)                   35.167**          5.519**            0.001**             0.065***           -0.069**
                                        (14 c7rfl         (' Awz)            (n nnn)              in n9A)            (n nqi)
ERS (post-10 months)                    56.919**          8.049*            0.004***               0.058*            -0.073*
                                        (25.502)          (4.424)            (0.002)              (0.033)            (0.039)


N                                         4,150             4,150            68,450               68,450              68,450
Mean of dependent variable                85.65             18.77             0.00                 0.56                0.34
 Outcomes are binary variables equalling one if the vendor had the ascribed characteristic. Models control for city and date fixed
 effects. Robust standard errors clustered within city in parenthesis. * p<0.10, ** p<0.05, *** p<0.01




                                                             35
   Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 168 of 182




Table 3 FE estimates of the effect of erotic services openings on female murders per
                                      100,000

   Dep var:                                                       Female Murders
                                           1             2          3       4                       5            6
   PRS (first 10 rncraths)               _o nn7      _n nn7        _n nng        _n 075          _0 flRA      _o ncn
                                        (0.008)      (0.008)      (0.008)       (0.064)         (0.068)      (0.068)
   ERS (post-10 months)                -0.019**     -0.015**      -0.013*      -0.191***       -0.135**      -0.124*
                                        (0.008)      (0.007)      (0.007)       (0.070)         (0.067)      (0.067)
   N                                    54,424        54,424      54,272         54,424         54,424        54,272
   Mean of dependent variable            0.13          0.13        0.13           0.13           0.13          0.13
   Estimation method                     OLS           OLS            OLS        Poisson        Poisson      Poisson
   City FE                               Yes           Yes            Yes         Yes            Yes          Yes
   Month-Year FE                         Yes           Yes            Yes         Yes            Yes           Yes
   State-Year FE                         No            Yes            Yes          No            Yes           Yes
   Population                            No            No             Yes          No             No           Yes
     Outcome variable comes from the Supplemental Homicide Reports.   Cluster robust by city standard errors are shown in
     parenthesis. * p<0.10, ** p<0.05, *** p<0.01




                                                         36
   Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 169 of 182




Table 4 FE estimates of the effect of erotic services openings on female murders per
                         100,000 using varying windows

   Dep var:                                                        Female Murders
                                           1            2            3       4                   5             6
   PRS (first 6 months)                  _n nnq                                 _n riq9
                                        (0.010)                                 (0.081)
   ERS (post-6 months)                  -0.013*                                -0.123**
                                        (0.007)                                 (0.063)
   ERS (first 9 months)                              -0.004                                   -0.041
                                                     (0.008)                                  (0.071)
   ERS (post-9 months)                              -0.015**                                 -0.142**
                                                     (0.007)                                  (0.066)
   ERS (first 12 months)                                           -0.005                                  -0.052
                                                                   (0.007)                                 (0.065)
   ERS (post-12 months)                                           -0.016**                                -0.157**
                                                                   (0.007)                                 (0.069)
   N                                    54,272       54,272        54,272        54,272       54,272        54,272
   Mean of dependent variable            0.13         0.13          0.13          0.13         0.13          0.13
   Estimation method                     OLS          OLS           OLS         Poisson      Poisson       Poisson
   City FE                               Yes          Yes           Yes          Yes          Yes            Yes
   Month-Year FE                         Yes          Yes           Yes          Yes          Yes           Yes
   State-Year FE                         Yes          Yes           Yes          Yes          Yes           Yes
   Population                            Yes          Yes           Yes          Yes          Yes           Yes
     Outcome variable comes from the Supplemental Homicide Reports. Cluster robust by city standard errors are shown in
     parenthesis. * p<0.10, ** p<0.05, *** p<0.01




                                                          37
   Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 170 of 182




Table 5 Estimated effect of Craigslist entry on female homicides per 100,000 using
            linear FE with randomization inference with 1000 draws

                 Dependent variable:                    Female murders
                 Coefficient:                      0-10 months 10+ months
                 True effect                             -0.007                -0.013*
                 5th percentile                          -0.014                 -0.016
                 95th percentile                          0.015                  0.015
                 Two-tailed test p-value                   0.23                  0.08
                 N                                       53,576                 53,576
                 Procedure                                OLS                    OLS
                   These are FE regressions using the Supplemental Homicide Reports. The
                   model is linear fixed effects with 1,000 randomized permutations for creating
                   the sampling distribution. Controls include city fixed effects, year-month
                   fixed effects and state-year fixed effects. The panel presents 5th and 95th
                   percentile confidence intervals from permutations tests and p-values from a
                   two-tailed test. * p<0.10, ** p<0.05, *** p<0.01




                                                     38
Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 171 of 182




 Table 6 Matrix completion estimation of ERS on female homicide rates

                 Dependent variable:              Female murders
                 ERS                                     -0.023**
                                                          (0.010)
                   Matrix completion model with 10 folds for cross validation
                   and 1,000 draws for bootstrapped standard errors. Model
                   includes city and month-year fixed effects. * p<0.10, **
                   p<0.05, *5* p<0.01




                                           39
   Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 172 of 182




Table 7 Falsification exercises: examining ERS effect on females killed by intimates,
                         male homicides and manslaughters

  Dep var:                              Females by intimates                      Males              Manslaughters
  ERS (first 10 months)                  0.001             -0.002           -0.017       -0.030             -0.001
                                         ''
                                            nnql/         in 12A1          in ni R1     (nwn )/            in nnql
  ERS (post-10 months)                   0.003              0.107           -0.023       -0.057              0.002
                                        (0.003)           (0.148)          (0.026)      (0.057)            (0.004)
  N                                      54,272           54,272            54,272       54,272             51,168
  Mean of dependent variable              0.03             0.03              0.50         0.50               0.01
  Estimation method                       OLS            Poisson             OLS        Poisson              OLS
  City FE                                 Yes              Yes               Yes          Yes                Yes
  Month-Year FE                           Yes              Yes               Yes          Yes                Yes
  State-Year FE                           Yes              Yes               Yes          Yes                Yes
  Population                              Yes              Yes               Yes          Yes                Yes
    Outcome variable comes from the Supplemental Homicide Reports. Cluster robust by city standard errors are shown in paren-
    thesis. Poisson was unable to converge for the manslaughter regression.* p<0.10, ** p<0.05, *** p<0.01




                                                            40
                                        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 173 of 182




                                 Table 8 The effect of Craigslist's erotic services openings on characteristics of entrants


                                                                                                                      Panel A
      Dep var:                                Repeat           Looks         Performance             Street         As promised            Real photo     Incall       Price      Screen
      ERS (first 10 months)                   0.020**        -0.053*              -0.066*            -0.003*             -0.001                -0.009    0.049***     -6.624*       0.000
                                              (0.009)         (0.030)             (0.034)            (0.001)             (0.012)               (0.015)    (0.013)     (3.555)      (0.004)
      ERS (post-10 months)                    0.027**       -0.131***             -0.110*            -0.003*              0.004                -0.022    0.087***    -14.823**     -0.005
                                              (0.013)         (0.049)             (0.064)            (0.002)             (0.018)               (0.020)    (0.024)     (6.246)      (0.007)


                                                                                                                        Panel B
      Entrant 0-10mo post ERS                  0.004        -0.122***           -0.489***             0.000            -0.051***             -0.099***   -0.038***   -17.226***     -0.002
A,                                            (0.004)         (0.035)             (0.063)            (0.001)            (0.011)               (0.015)      (0.009)     (5.100)      (0.002)
)-,
      Entrant 11-20mo post ERS                0.011**        -0.074**           -0.430***           0.004***           -0.049***             -0.065***     -0.006     -11.016**    -0.006**
                                              (0.004)         (0.033)             (0.042)            (0.001)            (0.014)               (0.017)      (0.015)     (5.410)      (0.003)
      Entrant 21-30mo post ERS                 0.005        -0.170***           -0.469***             0.001            -0.054***             -0.039***     -0.007    -21.764***     -0.002
                                              (0.003)         (0.028)             (0.037)            (0.002)            (0.010)               (0.011)      (0.008)     (6.888)      (0.002)
      Entrant 31-40mo post ERS                 0.004        -0.137***           -0.547***             0.002            -0.055***             -0.046***     -0.011     -13.644**   -0.012***
                                              (0.006)         (0.024)             (0.041)            (0.002)            (0.010)               (0.010)      (0.009)     (5.684)      (0.003)
      Entrant 41-50mo post ERS                 0.002        -0.252***           -0.667***             0.002            -0.079***             -0.072***    -0.024**   -18.207***   -0.022***
                                              (0.003)         (0.023)             (0.033)            (0.001)            (0.010)               (0.016)      (0.011)     (6.673)      (0.003)
      Entrant 50mo post ERS                   0.009**       -0.522***           -1.073***           0.006***           -0.098***             -0.090***   -0.046***     -10.312    -0.039***
                                              (0.004)         (0.017)             (0.049)            (0.001)            (0.009)               (0.012)      (0.006)     (6.353)      (0.004)


      N                                       344,561         344,561             344,561            344,561             68,450                68,450     68,450      344,339     344,561
      Mean of dependent variable                0.15           7.46                 7.32               0.02               0.87                  0.79       0.84        294.33       0.05
        Models control for city and date fixed effects. Robust standard errors clustered within city in parenthesis. * p<0.10, ** p<0.05, *** p<0.01
      Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 174 of 182




listing on craigslist     artists / musicians (81)       apartments (50)                  accounting /finance (11)
FAQ       subscriptions   general community (97)         apts - broker/fee (102)          business / e-biz / mgmt (30)
                          events / entertainment (34)    rooms / shared (87)              computer / engineering (47)
search craigslist         ridesharing (25)               sublet / temp / vac (195)        design / media / multimedia (11)
                          discussion forums              swap (138)                       marketing / advertising / PR (20)
 community    a                                          apts wanted (118)                Qitice / admln / custIrzary (17)
 search                    personals • new               room / share wanted (110)        sales / blz-dev (57)
                          women seeking men (15)         sublet / tempmiatsid (162)       writing / editing (12)
pyc@craigslistorg         women seeking women (9)                                         et cetera jobs (13)
                          men seeking women (34)         sale / wanted
  1 .800.664.0633                                                                         services
                          men seeking. men (8)           general for sale (167)
                                                         cpmputer / tech stuff (28)       resumes (331)
  about craigslist        MiSSOCiSQInictiOn0 (34)
                                                         tickets (43)                     freelance / 1099 (130)
                                                         items wanted (52) -;new          small biz ads (179)



                          all listings are free      questions/comments?             > nyc@craigslist.org




 Figure 1 Picture of NYC Craigslist front page before erotic services was an section.




                                                           42
        Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 175 of 182




                                                                                                                    eibeny             Ictle           arraa tey        surope
    craigslist                                               dallas I ft worth                                      s.t...aue....we los angeles                         arr,ReMan-

                                                                                                                    silestown          toutardre       %Asa             ether's
                                                                                                                    3 .10, 3.,2E       inadtsow        wash, DC         tercelohe
 post to classifieds           cotnomaity (am                     housing tam                jobs 474249            amt who.           mains           •swwwr mass      Del/r

                              activities        lost+found       apts r housing             accounting I finance                       merrial. 25            aso,      aLSiEvi
help        subscriptions
                              artists           musicians        rooms 1 shared             admen r office          ..
                                                                                                                    .aorta             mleml           vs'.   vugln.a   taper...age/1

                                                                                                                    -33313M            mllvrau.ee      cutlets          Potence
                              childcare         news-views       sublets 1temporary         arch 1 engineering
                                                                                                                    Ea...WO/el°        n.innedaCMS n      ami g         Par.111,!
  search rvaigslist           general           politics         housing wanted             art / media / design    talUmem            mcaabLa                          geneve
                              groups            ndeshare         housing swap               biotech I science       turninghain snorters               carted&          rnat, 10


 community                    pets              volunteers       vacation rentals           business i risgrnt      !cite              ,ricateney      abigal).         tnllan
                                                                                                                    Poston             nasnvllle       edrnionton       madam/
                              events            rJasses          parking / storage          customer service
                                                                                                                    tuffelo            P.,34,, ham°    heillax
                                                                 ofNce I commercial         education / teaching    R./Imam            net na.er       morafeal         cans
  event calendar !Kt
                              personals fenny                    real estate for sale       government              mamazaa            mtw paney.      GdaM             !issue
SMTWIFS                                                                                                             Tiaaeston          ..ewoelaere setkaloon            mire
                              strictly platonic                                             human resources
14 15 16 :7 18 19 20                                                                                                mulatto            new yeti.       MOM*             itaasinar

                              women seek women                    for aide wain             Internet engineering
21 22 21 24 25 26 2'                                                                                                Walls*             notto14         .snoowli         .leans
                              women seeking men                  barter   auto parts        legal / paralegal       rltL               I   MANZ        r,mY.xla         atm...1)
2S29 0 1 1 2
                              men seeking women                  bikes       baby+kids      marketing / pr, ad      ancinnen           ilia    dt.     Mn ,, pea
 4 5 6 7 8 9 10                                                                                                     7avviaroi          :mama                            Asia
                              men seeking men                    boats       cars+trucks    medical / health
                                                                                                                    asiumixa           sange ao        americas         bar9310M

   best-of-craigslist         mist romance                       books       cds/dvd/Vhs    nonprofit sector                               lancic      a.m ...


  craigshst factstreet        casual encounters                  free        clothes+acc    retail / food / hosp    :311.                                               Deijrnf,

                                                                                                                                                                  dty   oelvi
 job boards compared          missed connections                 furniture   collectibles   sales I biz dev         za)...on           vic.enla

                                                                                                                    alaware            rstecnagn       no se Jane/a ',erg Awn
      list in space           rants and raves                    general     computer       skilled trade ! craft     nw               poroana

                                                                 jewelry     electronics    software 1 qa I dba                        crov..de-me     senlego          jartaMern
   crogslist T-shirts
                                discussioss forums               sporting    garage sale    systems r network:g                        ;veto     non   site as.L.So     ma, ila
          craig blog ...                                                                                            el pest            zale.gh         rquana            ,un-b31
                                                                                            technical 811
 craip,slist foundation       arc        Jags                                                                       e..Q,ene           ..eclavng                        xars
                              autos      %Inc                                                                       ten mye".          .enc            uk a le          sec,1
   download firefox
                              beaus,     legal     /of.
                                                               services (3879)                                      vs_em
                                                                                                                              .sal.s
                                                                                                                                       flthtraart      tellas1

                                                                                                                                                       barnosgilarr1    113g3p3, 3
                              comp       !cc pat    sch-n:
       system scants                                                                                                ,rEE-1313,,c       sacraMento      cafeilt          eel evi
                              gifts
                              0123100v
                                         man,
                                         monk
                                                   sails
                                                              computer automotive                                   narrishog          salt lase       ouniin           lane

                                                                                                                    natl.:4C           san    antank   eCiflOwgll
loan    of bac you oricaqs-   .duo
                              loot
                                         rissole
                                         night
                                                   spud
                                                   apart,
                                                              creative household                                    hoitoluiu
                                                                                                                    houeson
                                                                                                                                       sentllego
                                                                                                                                       SF bay
                                                                                                                                                       gteagow
                                                                                                                                                       baborr.
                                                                                                                                                                        shica
                                                                                                                                                                        ape Law
   abcnsus ccntact m                                                                                         nt
                                                              erotic
                              111.


       • 200S, crams!!, me    fins       open       Van
                                                                       iaborimove                           but
                                                                                                                    e•-•estv.t.to!     •-•
                                                                                                                    inclianaporis sr obispa
                              flail      outdoor   Ivan),
                                                                                                             ling   inland wins        cerise          aii 8 ni

                              food       over SO    gavel     event               skill'd trade             lent    jedson
                                                                                                                    jeasonsille sdokane
                                                                                                                                       S devote        valance
                                                                                                                                                       situ:eland
                              gaming     parent     in
                                                                                                                    tenses city                        aiseene
                              garden     pefo      w4w        financial           real estate                       las relies
                                                                                                                                       St lcvis
                                                                                                                                       stodclon        risen:spume
                              haiku      pea        wade                                                            lexirgton          4,130.1l&       peal
                              health     philos    worn       legal               sm biz ads                                           allenasses sydney
                              history    pee       writ
                              housing    politic
                                                              lessons             thera•eutic


           Figure 2 Picture of Craigslist front page with zoomed "services" section.




                                                                                  43
    Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 176 of 182




1995
                                                                                                   0 No Erotic Services Offered

             0

                                         Canada




                               0     0
                                                                    0
                                               0
                                                                    0
                                                                           004:0        6
                                                                OniiNP      0    ° '461)
                                                       Yt       Stotes08        'pe
                                                                    0         0        0


                                            00
                                                   0        0      0° 0 0
                                                                 oom000                    oo
                                                                                    (60° 04FQ'
                                                                                       00


                                                                  0e Q          0 0
                                                            o




April 2003
                                                                                                   • Erotic Services Offered
                                                                                                   0 No Erotic Services Offered



                                         Can,rda




                               1:3   U                              0
                                               0
                                     0                              0 0004g)oka, 0
                                                                                0


                                                                umte. 0
                                                                stat,,c8            06, 0 02p--
                                                                   p        °   O—
                                                                                               0
                                                   O        O a° c, 0 c''o:oo'
                                                            O °9
                                            00              O 0 .0 000                 0 o°
                                                                13 •   0,, 0          0
                                                                  0         '
                                                                                          q0
                                                                 0 0
                                                                  CO                       0




                 Figure 3 Top panel is 1995. Bottom panel is April 2003.




                                                            44
     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 177 of 182




Jan 2004
                                                                                                          • Erotic Services Offered
                                                                                                          O No Erotic Services Offered
           O

                                              G.-2a da




                              0
                                  •
                                      0
                                                     O
                                                                       0
                             •
                                                                       O
                                                                                  ° %:*°
                                                               umted°         gt°   0•0*
                                  O

                                          .               t    stat0escg
                                                                       • 0°6 0 0
                                                                                • #'

                                                         0    o 0 c) 0 0 CV 0044
                                                         2)   0 0oToo0     •° 00
                                                                    111        0•   0       0
                                                                   0 •
                                                                0 0                             41
                                                                                                 1°



      •



Jan 2005
                                                                                                          ■ E,Ot$C SMOCOS Offered
                                                                                                          O No Erotic Services Offers:
           •

                                              Canada




                              *       •                                0
                              •                      0
                             •            •                            0    0V? •
                                                                          0
                                                                              ** to. astir*
                                                                           •
                                                                        4           0

                                                                       0 •0        0 ••
                                                               0 56 •
                                                              no 00..00 •0°
                                                                          60
                                                                             0.c°
                                                                               0
                                                                               0•       0   0
                                                                   •       •
                                                                    0
                                                                   00                                 •




               Figure 4 Top panel is Jan 2004. Bottom panel is Jan 2005.




                                                              45
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 178 of 182




Jan 2006
                                                                                                                 • Eret3cSennces Weed
                                                                                                                 13 No EretK Sermes Offered



                                        Canada




                            •       •
                            •   •            •
                                                                         •,
                                                                     fr       • r.".
                                                              c. 461bo
                                                                     2 4, 4611- ''S
                                                      SqteSck
                                                               •             0..
                                                      0 -•9       '44. 04,
                                                      0 o Po.        • e-
                                                      0       °
                                                    ,r-\ "'•
                                                          • •
                                                               -• • •
                                                       No 0




2009
                                                                                                                 • Erotic Services Offered
            •




                             •  •                                •
                            S
                            • .                 •
                                                                         •            •
                            •     •                              •
                                                                                 .: A.;1,4„.* solt
                                •                                                 *   . • •            40%

                            * it                             • •             .    •       41. • •• 4:11 •

                                411         •
                                                       .*a..•                                 •
                                                                                                • .•
                                                            if       •           ••   •      •

                                                        •    •                                   fe
                                                            ••                                    •

                                                                                                             4




                Figure 5 Top panel is Jan 2006. Bottom panel is 2009.




                                                     46
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 179 of 182




                    Number of cities by treatment date
      O
         -
      co

      0
      0 —
      CO

      0
  cr) LS) —
  CD C\J

 -,— 0
  0 0 —
     C\I
  C)
 0
  Eo
         -
  C




         -200    -1'50     -100        -50           0      510       100
                             Recentered treatment date


Figure 6 Number of cities represented in our sample relative to the time of treatment.
 The x-axis depicts the number of months until or after the introduction of ERS. The
   y-axis presents the number of cities that appear in our panel with the recentered
                            treatment value of the x-axis.




                                           47
           Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 180 of 182




                                                                                                              0        •

                                                                                                 •
                                                                                             •
                                                                                 • • •♦
                                                                                     •

                                                                  •      •               •
                                                                             •
                                                                                                                                              •
                                                            •         II*        •                                             •
                                                                                                     •
                                                                                         •                                 •       • ••
                                                                             •
                                                                                                                                                  •
                                                                                                                                                      •
                                                                                                                                    •     •
                                                                                                                                                          •   *

                                                                                                              0   ,                              I
          50                                                                                             50       50                            0                 50
                                          Re-centered treatment date                                                                Re-centered treatment date




                                •       • •           ••        • 4,
                                                                   •••
                                                           ••
                                                      ••
 .6                                           •
                            ♦       •             •
 .0
                •
                        •
 0 DI
 0.0                •                                                            •#
                                                                                  •
 w's
 E cs!
 M                                                                                               •

      C
          -50                                         0                                                  50
                                          Re-centered treatment date



 Figure 7 Conditional (binned) means of characteristics of providers before and after
ERS. Top left is the likelihood a provider has a Craigslist email address. Top right is the
 probability of working as an independent sex worker. Bottom left is the probability of
                                  working for an agency.




                                                                                                         48
       Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 181 of 182




                                                                       Female homicides per 100 000
 0
 0
 0
 O
       011
                            0•12 -O.L
 O
 O
 O
                                      I -°1°3                          _0. 21                                        -0.I
                                                                                                                                   12
                                                                                                                                           -0.022 -0.024
          1                 I                                                                                                                                               L
                                                                                                                                                                    <:), -0.p36 -0:0.
                                                                                                                                                                                   041                                                  . 00.
                                                                                                                                                                                                                                           .045
 O
 tx)                                                                                                                                                                       0                                                                                       050 -0.046
                                                                                                                                                                                                                                                                -0.G     *
 O
 9
                                                                                                                                                                                                                                             H
 0
 O
 1
 O
         50+ months pre -

                             40-49 months pre -

                                                  30-39 months pre -

                                                                         20-29 months pre -

                                                                                                10-19 months pre -

                                                                                                                       0-9 months post -

                                                                                                                                             10-19 months post -

                                                                                                                                                                    20-29 months post -

                                                                                                                                                                                            30-39 months post -

                                                                                                                                                                                                                  40-49 months post -

                                                                                                                                                                                                                                          50-59 months post -

                                                                                                                                                                                                                                                                  60-69 months post -

                                                                                                                                                                                                                                                                                        70+ months post -
       Model estimated with OLS includes month-year city state-year fixed effects and population




 0
                                                                       Female homicides per 100 000
 0



 0     0.039
 O       *   -0.036 _0 082                                                                    -O., 49 .
 0             O      *                                                   i
 O                                                                     -0. 15                                                              -0.199 -0.220                                     II                                                                                            ii
                                                                                                                                             *      *                                     -0.331 , ,,,on _0.409
                                                                                                                                                                                            6 -v.,?,,,
 0                                                                         ul                                                                                                                                                               1'                  -0.466 -0.449
 O                                                                                                                                                                                            il                  *                       *                       ...
                                                                                                                                                                                                                                                                  N.,
                                                                                                                                                                                                                                                                         A-,
                                                                                                                                                                                              0


 0
 O
 O
                                                                                                                                                                                                                                                                                        70+ months post-




 7
         50+ months pre -

                             40-49 months pre -

                                                  30-39 months pre -

                                                                         20-29 months pre -

                                                                                                10-19 months pre -

                                                                                                                       0-9 months post -

                                                                                                                                             10-19 months post -

                                                                                                                                                                    20-29 months post -

                                                                                                                                                                                            30-39 months post -

                                                                                                                                                                                                                  40-49 months post -

                                                                                                                                                                                                                                          50-59 months post -

                                                                                                                                                                                                                                                                  60-69 months post -




       Model estimated with Poisson includes month-year city state-year fixed effects and population



Figure 8 Regression coefficient box plots from equation 2 for female murders using a
        linear (top panel) and Poisson MLE panel model (bottom panel).



                                                                                                                                                                   49
     Case 1:18-cv-01552-RJL Document 34-4 Filed 08/31/20 Page 182 of 182




                                Placebo Sampling Distribution
                                                    Full model
    0
    0 -




      -.04                       -.02                   0                         .02         .04
                                                Placebo estimates
          Solid vertical bar is -0.013 and vertical dashed bars are 5th and 95th percentile



  Figure 9 Sampling distribution of linear FE estimate of short and longterm ER.S
exposure on female homicide rates with 1,000 randomized treatment dates for inference.
      Black line is the true effect; red clashed lines are 5th and 95th percentiles.




                                                              50
